Exhibit 10.1

 

 

 

ASSET PURCHASE AGREEMENT

 

by and among

 

TRAVELZOO INC.,

 

TRAVELZOO K.K.,

 

AZZURRO CAPITAL INC.

 

And

 

A Buyer Entity to be Designated by

AZZURRO CAPITAL INC.

 

 

Dated September 30, 2009

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

1.1

“Acquisition Proposal”

1

1.2

“Affiliate”

1

1.3

“Agreement”

2

1.4

“Asia Pacific Business”

2

1.5

“Assumed Contracts”

2

1.6

“Assumed Liabilities”

2

1.7

“Arbitrator”

2

1.8

“Accounting Firm”

2

1.9

“Business”

2

1.10

“Business Day”

2

1.11

“Buyer”

2

1.12

“Closing”

2

1.13

“Closing Balance Sheet”

2

1.14

“Closing Date”

2

1.15

“Code”

3

1.16

“Contract”

3

1.17

“Effective Time”

3

1.18

“Employee”

3

1.19

“Encumbrances”

3

1.20

“Excluded Assets”

3

1.21

“Excluded Liabilities”

3

1.22

“Excluded Party”

3

1.23

“GAAP”

3

1.24

“Hong Kong Affiliate”

3

1.25

“Hong Kong Purchase Agreement”

3

1.26

“Hong Kong Purchased Assets”

3

1.27

“Hosting Agreement”

3

1.28

“Indemnifying Party”

3

1.29

“Indemnity Basket”

3

1.30

“Indemnity Cap”

3

1.31

“Injured Party”

3

1.32

“Intellectual Property”

3

1.33

“IRS”

4

1.34

“Law” or “Laws”

4

1.35

“License Agreement”

4

1.36

“Loss” or “Losses”

4

1.37

“Material Adverse Effect”

4

1.38

“Net Working Capital”

4

1.39

“Notice of Claim”

4

1.40

“Notice of Dispute”

4

1.41

“Notice of Intent to Exercise”

4

1.42

“Notice Period”

4

 



i

 



--------------------------------------------------------------------------------

 

1.43

“Option Agreement”

4

1.44

“Ordinary Course”

5

1.45

“Party”

5

1.46

“Person”

5

1.47

“Permitted Encumbrances”

5

1.48

“Post-Closing Periods”

5

1.49

“Pre-Closing Periods”

5

1.50

“Purchase Price”

5

1.51

“Purchased Assets”

5

1.52

“Referral Agreement”

5

1.53

“Records”

5

1.54

“Representatives”

5

1.55

“Seller”

5

1.56

“Solicitation Period End-Date”

6

1.57

“Straddle Period”

6

1.58

“Superior Proposal”

6

1.59

“Tax” or “Taxes”

6

1.60

“Tax Returns”

6

1.61

“Territory”

6

1.62

“Total Current Assets”

6

1.63

“Total Current Liabilities”

6

1.64

“Transition Services Agreement”

6

1.65

“Travelzoo”

6

1.66

“Voting Agreement”

6

 

 

 

ARTICLE II PURCHASE AND SALE OF THE BUSINESS

7

 

 

2.1

Transfer of Assets and Liabilities

7

2.2

Consideration

7

2.3

Closing

7

2.4

Purchase Price Adjustment

7

2.5

Taxes

9

2.6

Allocation of Purchase Price

10

2.7

Completion of Transfers

10

2.8

Excluded Liabilities

11

2.9

Further Assurances

11

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER AND TRAVELZOO

11

 

 

3.1

Seller Existence and Power

11

3.2

Seller Valid and Enforceable Agreement; Authorization

12

3.3

Taxes

12

3.4

Litigation

12

3.5

Condition of Real and Personal Property

12

3.6

Contracts

13

3.7

Title

13

 



ii

 



--------------------------------------------------------------------------------

 

3.8

Licenses and Permits

13

3.9

Compliance with Laws

13

3.10

Labor Matters

13

3.11

Intellectual Property Matters

14

3.12

Brokers, Finders

14

3.13

Travelzoo Existence and Power

14

3.14

Travelzoo Valid and Enforceable Agreement; Authorization

14

3.15

No Other Representations or Warranties

14

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

15

 

 

4.1

Existence and Power

15

4.2

Valid and Enforceable Agreement; Authorization

15

4.3

Brokers, Finders

15

4.4

Litigation

16

4.5

Funds

16

4.6

No Knowledge of Breach of Seller Representation

16

4.7

No Other Representations or Warranties

16

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF AZZURRO

16

 

 

5.1

Existence and Power

16

5.2

Valid and Enforceable Agreement; Authorization

17

5.3

Brokers, Finders

17

5.4

Litigation

17

5.5

Funds

17

5.6

No Knowledge of Breach of Seller Representation

17

5.7

No Other Representations or Warranties

18

 

 

 

ARTICLE VI ADDITIONAL COVENANTS OF THE PARTIES

18

 

 

6.1

Conduct of Business Until Closing

18

6.2

Access Pending Closing

18

6.3

Books and Records

18

6.4

Confidentiality; Announcements

19

6.5

Advertiser and Subscriber Information

20

6.6

Filings; Cooperation

20

6.7

Obligations with Respect to Employees

21

6.8

Acquisition Proposals

21

 

 

 

ARTICLE VII CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER AND AZZURRO

26

 

 

7.1

Accuracy of Representations and Warranties and Performance of Obligations

26

7.2

Consents and Approvals

26

7.3

No Contrary Judgment or Litigation

26

7.4

Hong Kong Purchase Agreement

26

 



iii

 



--------------------------------------------------------------------------------

 

7.5

Deliveries

26

7.6

No Material Adverse Effect

27

7.7

Due Diligence and Disclosure Schedules

27

7.8

Formation of Buyer

28

 

 

 

ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

28

 

 

8.1

Accuracy of Representations and Warranties and Performance of Obligations

28

8.2

Consents and Approvals

28

8.3

No Contrary Judgment

28

8.4

Deliveries

28

8.5

Hong Kong Purchase Agreement

29

8.6

Expiration of the Solicitation Period End-Date

29

 

 

 

ARTICLE IX INDEMNIFICATION

29

 

 

9.1

Indemnification by Seller

29

9.2

Indemnification by Buyer

30

9.3

Notice and Payment of Losses

30

9.4

Defense of Third-Party Claims

31

9.5

Survival of Representations and Warranties

31

9.6

Limitation on Indemnification

32

9.7

Characterization of Indemnity Payments

33

9.8

Exclusive Remedy

34

 

 

 

ARTICLE X MISCELLANEOUS PROVISIONS

34

 

 

10.1

Notice

34

10.2

Termination; Termination Fee

35

10.3

Entire Agreement

36

10.4

Severability

36

10.5

Assignment; Binding Agreement

36

10.6

Expenses

36

10.7

Counterparts

37

10.8

Headings; Interpretation

37

10.9

Governing Law

37

10.10

Arbitration

37

10.11

Disclosure Generally

38

10.12

No Third Party Beneficiaries or Other Rights

38

10.13

Knowledge

38

10.14

Travelzoo Guarantee

38

 

 

iv

 



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into as of this 30th
day of September, 2009, by and between TRAVELZOO, INC., a Delaware corporation
(“Travelzoo”), TRAVELZOO K.K., a Japanese kabushiki kaisha and wholly-owned
subsidiary of Travelzoo (“Seller”), and AZZURRO CAPITAL INC., a Cayman Islands
corporation (“Azzurro”), for itself and for the benefit of a subsidiary of
Azzurro to be formed for the purpose of completing the transactions described
herein (“Buyer”) (provided, that Buyer shall execute, deliver and become a party
to this Agreement at Closing). Capitalized terms are defined in Article I.

RECITALS

A.        The Buyer desires to purchase the Purchased Assets from Seller and to
assume the Assumed Liabilities, on the terms and conditions set forth herein;
and

B.        Seller desires to sell the Purchased Assets and to assign the Assumed
Liabilities to Buyer, on the terms and conditions set forth herein; and

C.        Azzurro, for the benefit of a company organized under the laws of Hong
Kong which will be a wholly-owned subsidiary of Azzurro (the “Hong Kong
Affiliate”), is entering into an Asset Purchase Agreement (“the “Hong Kong
Purchase Agreement”), dated as of the date hereof, pursuant to which the Hong
Kong Affiliate will acquire the Purchased Assets referred to therein (the “Hong
Kong Purchased Assets”) and will assume the Assumed Liabilities referred to
therein; and

D.        Travelzoo, which is the parent company of the Seller, will enter into
additional agreements, as of Closing, with Azzurro, the Buyer and the Hong Kong
Affiliate, relating to the transactions provided for herein and in the Hong Kong
Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, representations, warranties, conditions, and agreements hereinafter
expressed, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Without limiting the effect of any other terms defined in the text of this
Agreement, the following words shall have the meaning given them in this Article
I:

 

1.1

“Acquisition Proposal” has the meaning set forth in Section 6.8(a).

1.2      “Affiliate” means, with respect to any Person, any Person which is
controlling, controlled by, or under common control with, directly or indirectly
through any Person, the Person referred to, and, if the Person referred to is a
natural person, any member of such Person’s immediate family. The term “control”
(including, with

 

 

 



--------------------------------------------------------------------------------

correlative meaning, the terms “controlled by” and “under common control with”)
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

1.3      “Agreement” means this Agreement as executed on the date hereof and as
amended or supplemented in accordance with the terms hereof, including all
Schedules and Exhibits hereto, as attached hereto at the time of signing and as
subsequently updated or amended by Travelzoo, subject to approval, in their sole
discretion, by Azzurro or the Buyer of such updates or amendments.

1.4      “Asia Pacific Business” means the Business referred to herein and the
Business referred to in the Hong Kong Purchase Agreement, collectively.

1.5       “Assumed Contracts” means those Contracts to which Seller is a party
or by which it is bound as of the Effective Time and which are exclusively
related to the Business. For the avoidance of doubt, the Assumed Contracts
include all of those Contracts listed on Section 1.5 and Section 3.6 of the
Disclosure Schedules.

1.6      “Assumed Liabilities” means all of the debts, liabilities and
obligations of Seller as of the Effective Time listed on Section 1.6 of the
Disclosure Schedules or arising out of or pertaining to the Assumed Contracts.

 

1.7

“Arbitrator” shall have the meaning Section 10.9.

 

1.8

“Accounting Firm” shall have the meaning Section 2.4(c).

1.9      “Business” means the business of publishing travel and entertainment
offers from various travel and entertainment companies by means of the internet,
email newsletter and alert services and similar media, in the Territory, as such
business has been conducted by Seller, but not including the business related to
the fly.com website and domain name.

1.10    “Business Day” means any day which is not a Saturday, Sunday or a legal
holiday in the State of New York, United States of America.

 

1.11

“Buyer” has the meaning set forth in the preamble.

1.12    “Closing” means the consummation of the transactions contemplated by
this Agreement, as provided for in Section 2.3.

 

1.13

“Closing Balance Sheet” has the meaning set forth in Section 2.4(a).

1.14    “Closing Date” means such date as shall be mutually agreed upon by the
Parties (which shall in any event be within five (5) Business Days from the
satisfaction or waiver of all applicable conditions to Closing set out herein).

 

2

 



--------------------------------------------------------------------------------

1.15    “Code” means the United States Internal Revenue Code of 1986, as
amended.

1.16    “Contract” means any contract, agreement, lease, indenture, mortgage,
deed of trust, evidence of indebtedness, binding commitment or instrument to
which Seller (in respect of the Business) is a party or by which it is bound.

1.17    “Effective Time” means the effective time of the Closing, which shall be
deemed to be as of 11:59 p.m. Japan Time on the Closing Date.

1.18    “Employee” means any person that is a full-time employee of the Business
working for Seller on the Closing Date.

1.19    “Encumbrances” means mortgages, liens, charges, claims, security
interests, easements or other encumbrances.

1.20     “Excluded Assets” means all of the assets, properties, rights and
interests of Seller listed in Section 1.20 of the Disclosure Schedule.

1.21    “Excluded Liabilities” means those debts, liabilities and obligations of
Seller listed on Section 1.21 of the Disclosure Schedules.

 

1.22

“Excluded Party” has the meaning set forth in Section 6.8(b).

1.23    “GAAP” means generally accepted accounting principles in the United
States.

 

1.24

“Hong Kong Affiliate” has the meaning set forth in the Recitals.

1.25    “Hong Kong Purchase Agreement” has the meaning set forth in the
Recitals.

 

1.26

“Hong Kong Purchased Assets” has the meaning set forth in the Recitals.

 

1.27

“Hosting Agreement” has the meaning set forth in Section 7.5(d).

 

1.28

“Indemnifying Party” has the meaning set forth in Section 9.3.

 

1.29    “Indemnity Basket” has the meaning set forth in Section 9.6(a).

 

1.30

“Indemnity Cap” has the meaning set forth in Section 9.6(c).

 

1.31

“Injured Party” has the meaning set forth in Section 9.3.

1.32    “Intellectual Property” means patents, inventions, designs, models,
know-how, trade secrets, trademarks, trade dress, service marks, copyrights,
business names, source codes, domain names and other material business
identifiers, registrations and applications and all renewals of the foregoing
and rights to apply for any of the foregoing, and all the goodwill associated
therewith, and rights to sue or take

 

3

 



--------------------------------------------------------------------------------

any other action with respect to any past or future infringement,
misappropriation, dilution or other violation of any rights with respect to the
foregoing. This term does not include non-proprietary information, know-how or
processes otherwise available to the industry or public, or rights obtained
pursuant to licenses associated with software and other intellectual property
generally made available for purchase or use by industry or the public.

 

1.33

“IRS” means the United States Internal Revenue Service.

1.34    “Law” or “Laws” means any statute, law, ordinance, decree, order,
injunction, rule, directive, or regulation of any government or
quasi-governmental authority, and includes rules and regulations of any
regulatory or self-regulatory authority compliance with which is required by
law, in effect on the date hereof in the Territory.

 

1.35

“License Agreement” has the meaning set forth in Section 7.5(b).

1.36    “Loss” or “Losses” means each and all of the following items to the
extent actually paid or incurred: losses, liabilities, damages, judgments,
fines, costs, penalties, amounts paid in settlement and reasonable out-of-pocket
costs and expenses incurred in connection therewith (including, without
limitation, costs and expenses of suits and proceedings, and reasonable fees and
disbursements of counsel), but net of any insurance proceeds received or
receivable by the Injured Party with respect to such Losses, and net of any tax
benefit received or receivable by the Injured Party in respect of such Losses.
Notwithstanding anything to the contrary herein, in no event shall special,
speculative, incidental, punitive, indirect or consequential damages or damages
for lost profits be deemed to be “Losses”, except that the foregoing exclusion
shall not apply to the extent such items are included in a third-party claim.

1.37    “Material Adverse Effect” means a material adverse effect on the assets,
business, financial condition or results of operations of the Business taken as
a whole.

 

1.38

“Net Working Capital” has the meaning set forth in Section 2.4(a).

 

1.39

“Notice of Claim” has the meaning set forth in Section 9.3.

 

1.40

“Notice of Dispute” has the meaning set forth in Section 2.4(b).

 

1.41

“Notice of Intent to Exercise” has the meaning set forth in Section 5.9(d).

 

1.42

“Notice Period” has the meaning set forth in Section 6.8(e).

1.43    “Option Agreement” means the Option Agreement, dated this date, between
Azzurro and Travelzoo, relating to, among other things, the Purchased Assets and
the Buyer.

 

4

 



--------------------------------------------------------------------------------

1.44    “Ordinary Course” means, with respect to the Business, the ordinary
course of commercial operations customarily engaged in by Seller with respect to
the Business and consistent with past or current practice.

 

1.45

“Party” means Seller or the Buyer, and “Parties” means both of them.

1.46    “Person” means an individual, general or limited partnership,
corporation (including any non-profit corporation), business trust, limited
liability company, limited liability partnership, joint stock company, estate,
trust, association, organization, unincorporated association, joint venture or
other entity.

1.47    “Permitted Encumbrances” means, collectively, (a) Encumbrances that are
disclosed in the Disclosure Schedules, (b) liens for Taxes, fees, levies, duties
or other governmental charges of any kind which are not yet delinquent or are
being contested in good faith by appropriate proceedings, (c) liens for
mechanics, materialmen, laborers, employees, suppliers or similar liens arising
by operation of Law which are not material to the Business as a whole, (d)
rights or liens of any lessors with respect to any of the leased real property
or leased personal property and (e) in the case of real property, and only to
the extent such items do not materially and adversely impact the operation of
such real property in the Ordinary Course, any matters, restrictions, covenants,
conditions, limitations, rights, rights of way, encumbrances, encroachments,
reservations, easements, agreements and other matters of record, such state of
facts of which an accurate survey or inspection of the property would reveal,
and the provisions of any Law.

1.48    “Post-Closing Periods” means all taxable periods of Seller commencing
after the Effective Time and the portion of any Straddle Period ending after the
Effective Time.

1.49    “Pre-Closing Periods” means all taxable periods of Seller ending on or
before the Effective Time and the portion of any Straddle Period commencing
prior to the Effective Time.

 

1.50

“Purchase Price” has the meaning set forth in Section 2.2.

1.51    “Purchased Assets” means the assets owned by Seller listed in Section
1.51 of the Disclosure Schedules, and all other assets of the Seller other than
the Excluded Assets.

 

1.52

“Referral Agreement” has the meaning set forth in Section 7.5(e).

 

1.53

“Records” has the meaning set forth in Section 6.3.

1.54    “Representatives” means directors, officers, employees, Affiliates,
investment bankers, attorneys, accountants and other advisors or
representatives.

 

1.55

“Seller” has the meaning set forth in the preamble.

 

5

 



--------------------------------------------------------------------------------

 

1.56

“Solicitation Period End-Date” has the meaning set forth in Section 6.8(a).

1.57    “Straddle Period” means any taxable period of Seller that begins before
and ends after the Effective Time.

 

 

1.58

“Superior Proposal” has the meaning set forth in Section 6.8(c).

1.59    “Tax” or “Taxes” means all material taxes, charges, fees, levies, or
other like governmental assessments applicable to the Business in the countries
in which it operates, including, without limitation, all material federal,
possession, state, city, county and foreign (or governmental unit, agency, or
political subdivision of any of the foregoing) income, profits, employment
(including unemployment insurance and employee income tax withholding),
franchise, gross receipts, sales, use, transfer, stamp, occupation, property,
capital, severance, premium, windfall profits, tariff, customs, duties, ad
valorem, value-added and excise taxes, and any other governmental charges of the
same or similar nature; and all penalties, additions to tax and interest
relating to any such taxes, premiums or charges. Any one of the foregoing Taxes
shall be referred to sometimes as a “Tax”.

1.60    “Tax Returns” means all returns, reports, estimates, declarations,
claims for refund, information returns or statements relating to, or required to
be filed in connection with any Taxes, including any schedule or attachment
thereto, and including any amendment or supplement thereof.

1.61    “Territory” means all countries located in those time zones that are
more than five (5) hours ahead of Greenwich Mean Time, based on Standard time,
including, without limitation, India and Pakistan, but excluding Russia.

1.62    “Total Current Assets” means “total current assets” plus “deposits, less
current portion” as such line items are defined and reported on Seller’s balance
sheet in the Ordinary Course and determined in accordance with GAAP.

1.63    “Total Current Liabilities” means “total current liabilities” plus
“deferred rent” plus “commitments and contingencies” as such line items are
defined and reported on Seller’s balance sheet in the Ordinary Course and
determined in accordance with GAAP.

1.64    “Transition Services Agreement” has the meaning set forth in Section
7.5(g).

 

1.65

“Travelzoo” has the meaning set forth in the preamble.

 

1.66

“Voting Agreement” has the meaning set forth in Section 7.5(f).

 

6

 



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE OF THE BUSINESS

2.1      Transfer of Assets and Liabilities. Upon the terms and subject to the
conditions of this Agreement, at the Closing and as of the Effective Time:

(a)       Seller shall sell, assign, transfer and convey to the Buyer, and the
Buyer shall purchase, acquire and accept from Seller, all of Seller’s right,
title and interest in and to the Purchased Assets, free and clear of all
Encumbrances other than Permitted Encumbrances; and

(b)       Buyer shall assume all of the obligations of Seller in respect of the
Assumed Liabilities.

2.2      Consideration. The consideration that the Buyer shall pay Seller for
the Purchased Assets and other rights of the Buyer hereunder shall be One
Million Six Hundred Thousand Dollars (US$1,600,000.00)(the “Purchase Price”),
subject to adjustment as provided in Section 2.4 of this Agreement.

2.3      Closing. The Closing shall take place at 9:00 a.m., United States
Central Time, on the Closing Date at the offices of Bryan Cave LLP, in St.
Louis, Missouri, or at such other place or time, or in such other method
(including via email or other electronic transmission), as the Parties may agree
in writing. At Closing, Seller shall deliver or cause to be delivered to the
Buyer possession of the Purchased Assets and the documents and other items
identified in Article VII, and the Buyer shall deliver to Seller (a) by wire
transfer of immediately available funds, in accordance with the wire transfer
instructions set forth on Schedule 2.3, the Purchase Price and (b) the documents
and other items identified in Article VIII.

 

2.4

Purchase Price Adjustment.

(a)       Promptly after the Closing Date, and in any event not later than
thirty (30) calendar days following the Closing Date, Buyer shall prepare, or
cause to be prepared, and deliver to Seller a balance sheet of Seller as of the
Effective Time (the “Closing Balance Sheet”). Such Closing Balance Sheet shall
be accompanied by a statement calculating the “Net Working Capital,” which shall
be the Total Current Assets of the Business minus the Total Current Liabilities
of the Business.

(b)       Buyer shall permit Seller and its accountants to review promptly upon
request all accounting records, work papers and computations used by Buyer in
the preparation of such Closing Balance Sheet and the computation of Net Working
Capital. If Seller disputes the Net Working Capital as calculated by Buyer, not
more than forty-five (45) calendar days after the date Seller receive Buyer’s
calculation thereof, Seller shall deliver to Buyer a notice of its objection to
the Closing Balance Sheet (such notice to contain a statement of the basis of
Seller’s objection) (a “Notice of Dispute”). Seller hereby waives the right to
assert any objection with respect to the Closing Balance Sheet that is not
asserted in the Notice of Dispute delivered to Buyer by Seller within forty-five
(45) calendar days after the delivery of the Closing Balance

 

7

 



--------------------------------------------------------------------------------

Sheet. If Seller fails to deliver a Notice of Dispute within such forty-five
(45) calendar day period, Seller shall be deemed to have accepted the Closing
Balance Sheet as prepared by Buyer.

(c)       Upon receipt of a Notice of Dispute, Buyer shall promptly consult with
Seller in good faith with respect to their specified points of disagreement in
an effort to resolve the dispute. If any such dispute cannot be resolved by
Buyer and Seller within thirty (30) calendar days (or longer, as mutually agreed
by the Parties) after Buyer receives the Notice of Dispute, the Parties shall
refer the dispute to a national accounting firm in the United States, as agreed
by the Parties (the “Accounting Firm”), as an arbitrator to finally determine,
as soon as practicable, and in any event within twenty (20) calendar days after
such reference, all points of disagreement with respect to the calculation of
the Net Working Capital. If the Parties fail to select an Accounting Firm within
the thirty (30) calendar day period or any Accounting Firm selected by them
shall not have agreed to perform the services called for hereunder, the
Accounting Firm shall thereupon be selected in accordance with the International
Rules of the American Arbitration Association, with preference being given to
any independent, national accounting firm in the United States that has no
material relationship with any of the Parties. For purposes of such arbitration,
each Party shall submit a proposed calculation of the Net Working Capital. The
Accounting Firm shall decide only those matters in dispute, and may not assign a
value to any item in dispute which is either higher or lower than the respective
calculations for such item submitted by the parties. The Accounting Firm shall
apply the terms of Section 2.4 of this Agreement, and shall otherwise conduct
the arbitration under such procedures as the Parties may agree or, failing such
agreement, under then prevailing International Rules of the American Arbitration
Association. The fees and expenses of the arbitration and the Accounting Firm
incurred in connection with the calculation of the Net Working Capital shall be
shared equally by the Parties; provided, that such fees and expenses shall not
include, so long as a Party complies with the procedures of this Section 2.4,
the other Party’s outside counsel or accounting fees. All determinations by the
Accounting Firm shall be final, conclusive and binding with respect to the
calculation of the Net Working Capital in the absence of fraud or manifest
error.

(d)       The Purchase Price shall be adjusted as follows, based on (i) the Net
Working Capital set forth on the Closing Balance Sheet finally determined under
this Section 2.4 and (ii) the Net Working Capital set forth on the Closing
Balance Sheet finally determined under Section 2.4 of the Hong Kong Purchase
Agreement: Seller shall pay to Buyer the amount by which the total Net Working
Capital set forth on both Closing Balance Sheets is less than Twenty Five
Thousand Dollars (US$25,000), or Buyer shall pay to Seller the amount by which
the total Net Working Capital set forth on both Closing Balance Sheets is
greater than Seventy Five Thousand Dollars (US$75,000); provided that any such
payment shall be allocated 44.4% to the Purchase Price hereunder and the
remainder shall be allocated to the Purchase Price under the Hong Kong Purchase
Agreement. Any payment so required to be made by Buyer or Seller shall be by
transfer of immediately available funds not more than five (5) Business Days
after final determination thereof.

 

8

 



--------------------------------------------------------------------------------

 

2.5

Taxes.

(a)       All customs, sales, use, value-added, gross receipts, registration,
stamp duty or other similar transfer Taxes incurred in connection with the
transfer and sale of the Purchased Assets as contemplated by the terms of this
Agreement, including all recording or filing fees, notarial fees and other
similar costs of Closing, that may be imposed upon, or payable, collectible or
incurred, shall be borne by the Buyer. The parties agree to furnish or cause to
be furnished to each other, upon request, as promptly as practical, such
information (including reasonable access to books and records) and assistance as
is reasonably necessary in an effort to allow Buyer to minimize all such Taxes.

(b)       Except as provided in Section 2.5(a), any Taxes with respect to the
Purchased Assets or the Business for any Pre-Closing Periods shall be borne by
Seller. The Buyer shall be responsible for any Taxes with respect to the
Purchased Assets or the Business for any Post-Closing Periods and for any Taxes
to the extent set forth in Section 2.5(a). All Taxes collected by Seller from
third parties prior to the Effective Time, including, but not limited to, sales
and use Taxes and all payroll withholding Taxes, including both employee and
employer portions, shall be paid by Seller to the appropriate governmental
authority.

(c)       Property Taxes covering any Straddle Period shall be pro-rated between
Seller and the Buyer based upon the number of days in the Straddle Period ending
as of the Effective Time and number of days in the Straddle Period ending after
the Effective Time, respectively. The portion of such Tax that relates to the
portion of such Tax period ending as of the Effective Time shall be deemed to be
the amount of such Tax for the entire Tax period multiplied by a fraction the
numerator of which is the number of days in the Tax period ending as of the
Effective Time and the denominator of which is the number of days in the entire
Tax period.

(d)       The Buyer and Seller agree to furnish or cause to be furnished to each
other, upon request, as promptly as practical, such information (including
reasonable access to books and records) and assistance as is reasonably
necessary for the filing of any Tax Return, the conduct of any Tax audit, and
for the prosecution or defense of any claim, suit or proceeding relating to any
Tax matter. The Buyer and Seller shall cooperate with each other in the conduct
of any Tax audit or other Tax proceedings and each shall execute and deliver
other documents as are reasonably necessary to carry out the intent of this
Section 2.5(d). Any Tax audit or other Tax proceeding shall be deemed to be a
third party claim subject to the procedures set forth in Section 9.4 of this
Agreement.

(e)       The Buyer shall promptly pay or shall cause prompt payment to be made
to Seller of all refunds of Taxes and interest thereon received by, or credited
against any Tax liability of the Buyer or any Affiliate of the Buyer
attributable to Taxes paid by Seller or its Affiliates with respect to any
Pre-Closing Period. Seller shall promptly pay or shall cause prompt payment to
be made to Buyer of all refunds of Taxes and interest thereon received by, or
credited against any Tax liability of Seller or

 

9

 



--------------------------------------------------------------------------------

any Affiliate of the Seller attributable to Taxes paid by Buyer or its
Affiliates with respect to any Post-Closing Period.

2.6      Allocation of Purchase Price. Within ninety (90) calendar days
following the Closing, the Parties shall mutually agree to an allocation of the
Purchase Price among the Purchased Assets. Seller and the Buyer shall report the
acquisition of the Purchased Assets for all Tax purposes in a manner consistent
with such allocation, and shall take no position inconsistent therewith or
contrary thereto, unless required by Law. The allocation may not be amended or
changed without the mutual written consent of the Parties. The Buyer and Seller
hereby agree and acknowledge that such allocation shall be made in accordance
with Section 1060 of the Code and the regulations thereunder.

 

2.7

Completion of Transfers.

(a)       The entire beneficial interest in and to, and the risk of loss with
respect to, the Purchased Assets, shall, regardless of when legal title thereto
shall be transferred to the Buyer, pass to the Buyer at Closing as of the
Effective Time. All operations of the Business shall be for the account of
Seller up to and including the Effective Time and shall be for the account of
the Buyer thereafter. In the event legal title to any of the Purchased Assets or
the Assumed Liabilities is not transferred at Closing, Seller shall hold such
Purchased Assets or Assumed Liabilities as nominee for the Buyer until
completion of such transfers.

(b)       In the event that the legal interest in any of the Purchased Assets or
the Assumed Liabilities to be sold, assigned, transferred or conveyed pursuant
to this Agreement, or any claim, right or benefit arising thereunder or
resulting therefrom cannot be sold, assigned, transferred or conveyed hereunder
as of the Closing Date because any waiting or notice period has not expired or
any consents or approvals required for such sale, assignment, transfer or
conveyance have not been obtained or waived, then the legal interest in such
Purchased Assets or Assumed Liabilities shall not be sold, assigned, transferred
or conveyed unless and until such waiting or notice period shall have expired or
until approval, consent or waiver thereof is obtained. In such event, Seller, at
its expense, and the Buyer shall and shall cause its designated Affiliates, at
their expense, to use commercially reasonable efforts to cooperate in obtaining
such consents or approvals as may be necessary to complete such transfers as
soon as practicable. Except as provided in Section 7.2, the failure of Seller to
obtain any required consents or approvals prior to Closing shall not affect the
Buyer’s obligations to close under this Agreement or to pay, or cause to be
paid, the Purchase Price. Nothing in this Agreement shall be construed as an
attempt to assign to the Buyer any legal interest in any of the Purchased Assets
or the Assumed Liabilities which, as a matter of Law or by the terms of any
legally binding contract, engagement or commitment to which Seller is subject,
is not assignable without the consent of any other Party, unless such consent
shall have been given.

(c)       Pending the assignments, conveyances and transfers referred to in
Section 2.7(b), Seller shall hold any such non-assigned, non-conveyed and non-

 

10

 



--------------------------------------------------------------------------------

transferred Purchased Assets or Assumed Liabilities for the benefit and at the
risk of the Buyer and shall cooperate with the Buyer in any Lawful and
reasonable arrangements designed to provide the benefits of ownership thereof to
the Buyer.

2.8      Excluded Liabilities. Seller acknowledges that the Excluded Liabilities
are the obligations of Seller and not of the Buyer, and the Buyer is not
assuming any of the Excluded Liabilities under the terms of this Agreement.

2.9      Further Assurances. From and after the Closing, the Parties shall do
such acts and execute such documents and instruments as may be reasonably
required to make effective the transactions contemplated hereby.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER AND TRAVELZOO

Seller hereby makes the representations and warranties set forth in Sections 3.1
through 3.12, each of which is true and correct on the date hereof and as of the
Closing Date, and which shall survive the Closing Date and the transactions
contemplated hereby to the extent set forth herein. Travelzoo hereby makes the
representations and warranties set forth in Sections 3.12 through 3.14, each of
which is true and correct on the date hereof and as of the Closing Date, and
which shall survive the Closing Date and the transactions contemplated hereby to
the extent set forth herein.

 

3.1

Seller Existence and Power.

(a)       Seller has the corporate power and authority to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. Seller has the corporate power and authority
to transfer the Purchased Assets and to consummate the transactions contemplated
hereby.

(b)       Seller is duly organized, validly existing and in good standing under
the laws of Japan.

(c)       Seller is not a party to, subject to or bound by any material Contract
(including the Assumed Contracts), Encumbrance, Law or organizational document
(i.e. articles, charters, bylaws, operating agreements, shareholders agreements
and other similar agreements, documents and instruments) which would (i) be
breached or violated or its obligations thereunder accelerated or increased
(whether or not with notice or lapse of time or both) in any material respect by
the execution or delivery by it of this Agreement or the performance by Seller
of the transactions contemplated by this Agreement, or (ii) prevent the carrying
out of the transactions contemplated hereby. Except as set forth on Section 3.1
of the Disclosure Schedule or otherwise provided for herein, no permit, consent
(including any consent with respect to the Assumed Contracts), waiver, approval
or authorization of, or declaration to or filing or registration with, any
governmental or regulatory authority or third party is required in connection

 

11

 



--------------------------------------------------------------------------------

with the execution, delivery or performance of this Agreement by Seller or the
consummation by Seller of the transactions contemplated hereby, except for any
such permits, consents, waivers, approvals, authorizations, declarations,
filings or registrations the failure of which to obtain does not have and will
not have a Material Adverse Effect. The transactions contemplated hereby will
not result in the creation of any material Encumbrance against the Purchased
Assets.

(d)       Seller has the power and authority to own, lease and use its assets
and to transact the business in which it is engaged, and holds all material
authorizations, franchises, licenses and permits required therefor.

3.2      Seller Valid and Enforceable Agreement; Authorization. This Agreement
has been duly executed and delivered by Seller and constitutes a legal, valid
and binding obligation of Seller, enforceable against Seller in accordance with
its terms, except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting or
relating to enforcement of creditors’ rights generally, and (ii) general
principles of equity. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized,
approved and ratified by all necessary corporate action on the part of Seller.

3.3      Taxes. Except as set forth on Section 3.3(a) of the Disclosure
Schedules, all Tax Returns in respect of Pre-Closing Periods required to be
filed with respect to the Purchased Assets have been filed in a timely manner
(taking into account all extensions of due dates) and all Taxes for Pre-Closing
Periods affecting the Purchased Assets (other than Excluded Liabilities), that
are due and payable have been paid. No deficiencies for any Taxes (including
penalties and interest) in respect of Purchased Assets have been asserted or
assessed in writing which remain unpaid and which would have a Material Adverse
Effect.

3.4      Litigation. Except as set forth on Section 3.4 of the Disclosure
Schedules, there are no material actions, suits or proceedings pending or, to
Seller’s knowledge, threatened against Seller (in respect of the Business).
Seller (in respect of the Business) is not subject to any order, judgment, writ,
injunction or decree of any court or governmental or regulatory authority or
body (excluding any such matters of general applicability or applicable to
entities situated similarly to Seller rather than to them specifically).

 

3.5

Condition of Real and Personal Property.

(a)       All of the leased real property which are material to the conduct of
the Business have been maintained in reasonable condition in the Ordinary Course
in a manner consistent with past maintenance practices of the Business.

(b)       All tangible personal property which is material to the conduct of the
Business has been maintained in reasonable operating condition and repair, in
the

 

12

 



--------------------------------------------------------------------------------

Ordinary Course in a manner consistent with past maintenance practices of the
Business.

 

3.6

Contracts.

(a)       Section 3.6 sets forth a list (including all amendments) of all
Assumed Contracts which require payments by Seller or another party thereto in
excess of $10,000 during any calendar year or which are otherwise material to
the Business (such listed Assumed Contracts being referred to as the “Material
Contracts”).

(b)       The terms of all Assumed Contracts have been complied with in all
material respects by Seller and, to Seller’s knowledge, by the other parties to
such Assumed Contract. The Assumed Contracts are in full force and effect, and
Seller has not waived any of its material rights thereunder.

(c)       The Seller has not given or received any written notice of any
intention to terminate, repudiate or disclaim any Assumed Contract.

3.7      Title. Seller is the sole owner of all right, title and interest in and
to the Purchased Assets.

3.8      Licenses and Permits. Except as set forth on Section 3.8 of the
Disclosure Schedules, Seller (in respect of the Business) has all governmental
permits, licenses and authorizations necessary under Law for the conduct of the
Business as presently conducted in the Ordinary Course, and all such permits,
licenses and authorizations are valid and in full force and effect in all
material respects. Seller is, and at all times has been, in compliance in all
material respects with the terms and requirements of all such permits, licenses
and authorizations. Seller has received no notice of any revocation or
non-renewal of such permits, licenses and authorizations.

3.9      Compliance with Laws. Except as set forth on Section 3.9 of the
Disclosure Schedules, Seller (in respect of the Business) is in compliance in
all material respects with all applicable Laws, rules and regulations currently
in effect.

 

3.10

Labor Matters.

(a)       Except as set forth on Section 3.10 of the Disclosure Schedule, there
are no material controversies existing, pending or, to Seller’s knowledge,
threatened with any association or union or collective bargaining representative
of the Employees of the Business.

(b)       Except as set forth on Section 3.10 of the Disclosure Schedule, there
is no charge or complaint relating to unfair labor practice pending against
Seller (in connection with its operation of the Business), nor is there any
labor strike, work stoppage, grievance or other labor dispute pending or, to
Seller’s knowledge, threatened against Seller in relation to the Business.

 

13

 



--------------------------------------------------------------------------------

3.11    Intellectual Property Matters. All domain names and web site addresses
included in the Intellectual Property have been registered in the name of Seller
and are in compliance in all material respects with all formal legal
requirements.

3.12    Brokers, Finders. No finder, broker, agent, or other intermediary acting
on behalf of Seller or Travelzoo is entitled to a commission, fee, or other
compensation in connection with the negotiation or consummation of this
Agreement or any of the transactions contemplated hereby.

 

3.13

Travelzoo Existence and Power.

(a)       Travelzoo has the corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.

(b)       Travelzoo is duly organized, validly existing and in good standing
under the laws of the State of Delaware, United States of America.

(c)       Travelzoo is not a party to, subject to or bound by any material
Contract, Encumbrance, Law or organizational document which would (i) be
breached or violated or its obligations thereunder accelerated or increased
(whether or not with notice or lapse of time or both) in any material respect by
the execution or delivery by it of this Agreement or the performance by Seller
of the transactions contemplated by this Agreement, or (ii) prevent the carrying
out of the transactions contemplated hereby. Except as set forth on Section 3.13
of the Disclosure Schedule or otherwise provided for herein, no permit, consent,
waiver, approval or authorization of, or declaration to or filing or
registration with, any governmental or regulatory authority or third party is
required in connection with the execution, delivery or performance of this
Agreement by Travelzoo.

3.14    Travelzoo Valid and Enforceable Agreement; Authorization. This Agreement
has been duly executed and delivered by Travelzoo and constitutes a legal, valid
and binding obligation of Travelzoo, enforceable against Travelzoo in accordance
with its terms, except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting or
relating to enforcement of creditors’ rights generally, and (ii) general
principles of equity. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized,
approved and ratified by all necessary corporate action on the part of
Travelzoo.

3.15    No Other Representations or Warranties. Except for the representations
and warranties contained in this Article III, neither Seller, Travelzoo nor any
other Person, makes any other express or implied representation or warranty on
behalf of Seller, Travelzoo or any other Affiliate of Seller or Travelzoo with
respect to the Business, the Purchased Assets, the Assumed Liabilities or
otherwise with respect to the subject matter of this Agreement.

 

14

 



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

The Buyer hereby makes the following representations and warranties to Seller,
each of which is true and correct as of the Closing Date, and which shall
survive the Closing Date and the transactions contemplated hereby to the extent
set forth herein.

 

4.1

Existence and Power.

(a)       The Buyer has the corporate power and authority to enter into this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.

(b)       The Buyer is duly incorporated, validly existing and in good standing
under the laws of Japan.

(c)       The Buyer is not a party to, subject to or bound by any material
Contract, Encumbrance, Law or organizational document (i.e. articles, charters,
bylaws, operating agreements, shareholders agreements and other similar
agreements, documents and instruments) which would prevent Buyer from performing
its obligations hereunder or consummating the transactions contemplated hereby.
Except as set forth on Section 4.1 of the Disclosure Schedules or otherwise
provided for herein, no permit, consent, waiver, approval or authorization of,
or declaration to or filing or registration with, any governmental or regulatory
authority or third party is required in connection with the execution, delivery
or performance of this Agreement by the Buyer or the consummation by the Buyer
of the transactions contemplated hereby, except for any such permits, consents,
waivers, approvals, authorizations, declarations, filings or registrations the
failure of which to obtain does not have and will not have a material adverse
effect on Buyer’s ability to perform its obligations hereunder or consummate the
transactions contemplated hereby.

4.2      Valid and Enforceable Agreement; Authorization. This Agreement
constitutes a legal, valid and binding obligation of the Buyer, enforceable
against it in accordance with its terms, except that such enforcement may be
subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar Laws affecting or relating to enforcement of creditors’ rights generally
and (ii) general principles of equity. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized, approved and ratified by all necessary action on the part of
the Buyer. The Buyer has full authority to enter into and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.

4.3      Brokers, Finders. No finder, broker, agent, or other intermediary
acting on behalf of the Buyer is entitled to a commission, fee, or other
compensation in connection with the negotiation or consummation of this
Agreement or any of the transactions contemplated hereby.

 

15

 



--------------------------------------------------------------------------------

4.4      Litigation. There are no actions, suits, proceedings, orders or
investigations pending or threatened against the Buyer or any of the Buyer’s
Affiliates, at Law or in equity, which if adversely determined would have a
material adverse effect on the Buyer’s performance under this Agreement or the
consummation of the transactions contemplated hereby. There are no injunctions,
decrees or unsatisfied judgments outstanding against or related to the Buyer
which would have a material adverse effect on the Buyer’s performance under this
Agreement or the consummation of the transactions contemplated hereby.

4.5      Funds. The Buyer has, and at all times will have, sufficient funds on
hand or available pursuant to unconditional commitments to pay the Purchase
Price and any adjustment thereof.

4.6      No Knowledge of Breach of Seller Representation. As of the Closing,
Buyer has no knowledge of any current, material breach by Seller of Seller’s
representations or warranties contained in this Agreement or any other
agreements contemplated hereby. For purposes of this provision, Buyer’s
knowledge means the actual knowledge at Closing of Ralph Bartel.

4.7      No Other Representations or Warranties. Except for the representations
and warranties contained in this Article IV, neither the Buyer, nor any other
Person, makes any other express or implied representation or warranty on behalf
of the Buyer.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF AZZURRO

Azzurro hereby makes the following representations and warranties to Seller,
each of which is true and correct on the date hereof and as of the Closing Date,
and which shall survive the Closing Date and the transactions contemplated
hereby to the extent set forth herein.

 

5.1

Existence and Power.

(a)       Azzurro has the corporate power and authority to enter into this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.

(b)       Azzurro is duly incorporated, validly existing and in good standing
under the laws of the Cayman Islands.

(c)       Azzurro is not a party to, subject to or bound by any material
Contract, Encumbrance or Law or organizational document (i.e. articles,
charters, bylaws, operating agreements, shareholders agreements and other
similar agreements, documents and instruments) which would prevent Azzurro from
performing its obligations hereunder or consummating the transactions
contemplated hereby. Except as set forth on Section 5.1 of the Disclosure
Schedules or otherwise provided for herein, no permit, consent, waiver, approval
or authorization of, or declaration to or filing or

 

16

 



--------------------------------------------------------------------------------

registration with, any governmental or regulatory authority or third party is
required in connection with the execution, delivery or performance of this
Agreement by Azzurro or the consummation by Azzurro of the transactions
contemplated hereby, except for any such permits, consents, waivers, approvals,
authorizations, declarations, filings or registrations the failure of which to
obtain does not have and will not have a material adverse effect on Azzurro’s
ability to perform its obligations hereunder or consummate the transactions
contemplated hereby.

5.2      Valid and Enforceable Agreement; Authorization. This Agreement
constitutes a legal, valid and binding obligation of Azzurro, enforceable
against it in accordance with its terms, except that such enforcement may be
subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar Laws affecting or relating to enforcement of creditors’ rights generally
and (ii) general principles of equity. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized, approved and ratified by all necessary action on the part of
Azzurro. Azzurro has full authority to enter into and deliver this Agreement, to
perform its obligations hereunder, and to consummate the transactions
contemplated hereby.

5.3      Brokers, Finders. No finder, broker, agent, or other intermediary
acting on behalf of Azzurro is entitled to a commission, fee, or other
compensation in connection with the negotiation or consummation of this
Agreement or any of the transactions contemplated hereby.

5.4      Litigation. There are no actions, suits, proceedings, orders or
investigations pending or threatened against Azzurro or any of Azzurro’s
Affiliates, at Law or in equity, which if adversely determined would have a
material adverse effect on Azzurro’s performance under this Agreement or the
consummation of the transactions contemplated hereby. There are no injunctions,
decrees or unsatisfied judgments outstanding against or related to Azzurro which
would have a material adverse effect on Azzurro’s performance under this
Agreement or the consummation of the transactions contemplated hereby.

5.5      Funds. The Buyer has, and at all times will have, sufficient funds on
hand or available pursuant to unconditional commitments to pay the Purchase
Price and any adjustment thereof. Additionally, Azzurro will cause the Buyer and
the Hong Kong Affiliate to have, at the Closing Date, sufficient funds on hand,
in an aggregate amount no less than Eight Million Dollars (US$8,000,000.00), to
execute their business plans with respect to the Purchased Assets and the Hong
Kong Purchased Assets.

5.6      No Knowledge of Breach of Seller Representation. As of the Closing,
Azzurro has no knowledge of any current, material breach by Seller of Seller’s
representations or warranties contained in this Agreement or any other
agreements contemplated hereby. For purposes of this provision, Azzurro’s
knowledge means the actual knowledge at Closing of Ralph Bartel.

 

17

 



--------------------------------------------------------------------------------

5.7      No Other Representations or Warranties. Except for the representations
and warranties contained in this Article V, neither Azzurro, nor any other
Person, makes any other express or implied representation or warranty on behalf
of the Buyer.

ARTICLE VI

ADDITIONAL COVENANTS OF THE PARTIES

6.1      Conduct of Business Until Closing. Except as set forth on Schedule 6.1
or otherwise provided in this Agreement, or as Azzurro may otherwise consent to
or approve in writing on and after the date hereof and prior to the Closing Date
with respect to the Business, which consent shall not be unreasonably withheld,
Seller agrees (in respect of the Business):

(a)       (i) to conduct its business, operations, activities and practices in
all material respects in accordance with past practice and (ii) to use
commercially reasonable efforts to preserve its current business organization
and existing business relationships and prospects in all material respects;

(b)       neither to (i) change the overall character of the business,
operations, activities and practices in any material way; nor (ii) except in the
Ordinary Course, sell, lease, or grant any option to sell or lease, give a
security interest in or otherwise create any Encumbrance (other than a Permitted
Encumbrance) on any material part of its assets;

(c)       not to sell, license or transfer any material Intellectual Property
rights other than in the Ordinary Course;

(d)       not to enter into any binding agreement or arrangement with the IRS
(or any similar Tax authority), with respect to the Business, which relates to
any period or periods after the Effective Time; or

(e)       not to enter into any agreement (conditional or otherwise) to do any
of the actions prohibited or restricted by any of the foregoing.

6.2      Access Pending Closing. Seller shall, at all reasonable times prior to
Closing, make its facilities, properties, books and records (each in respect of
the Business) available during normal business hours to the Buyer and Azzurro,
their representatives, financial and legal advisors, lenders and auditors, and
to furnish or cause to be furnished to such persons during such period all such
information and data concerning the same as such persons may reasonably request.
Notwithstanding the above, Seller may limit such access to the extent it
reasonably deems necessary to avoid disruption of the Business.

6.3      Books and Records. From and after the Closing, the Buyer shall provide
Azzurro, Seller and their Affiliates and their representatives with reasonable
access, subject to customary restrictions and confidentiality obligations, for
any reasonable purpose, including but not limited to (a) preparing Tax Returns
or (b) defending any

 

18

 



--------------------------------------------------------------------------------

claim in respect of which a Notice of Claim has been served on Seller, during
normal business hours, to all books and records related to the Purchased Assets,
including, but not limited to, accounting and Tax records, sales and purchase
documents, notes, memoranda, and any other electronic or written data
(“Records”) pertaining or relating to the period prior to the Effective Time. To
the extent deemed necessary by Seller and its Affiliates with respect to their
other business operations, Seller and its Affiliates may retain copies of such
Records prior to providing the originals to the Buyer, or, as soon as
practicable after Closing, the Buyer shall provide to Seller and its Affiliates
copies of all or any portion of such Records as requested by Seller and its
Affiliates. Unless otherwise consented to in writing by Seller, the Buyer shall
not, for a period of ten (10) years following the date hereof or such longer
period as retention thereof is required by applicable Law, destroy, alter or
otherwise dispose of (or allow the destruction, alteration or disposal of) any
of the Records without first offering to surrender to Seller such Records.

 

6.4

Confidentiality; Announcements.

(a)       The Buyer and Azzurro acknowledge that, in the course of their
investigations of the Business, they and their representatives have and will
become aware of confidential information and documents of the Business, and that
their use of such confidential information and documents, or communication of
such information to third parties, prior to Closing, could be detrimental to
Seller or the Business. Each of the Buyer and Azzurro covenants that prior to
Closing all information and documents concerning the Business reviewed by them
or their representatives in connection with this Agreement or the transactions
contemplated hereby and, following either Closing or termination of this
Agreement, all such information and documents to the extent related to any of
the Excluded Assets or the Excluded Liabilities and any confidential information
known to the Buyer or Azzurro (including through any employee) with respect to
other businesses operated by Seller or any of its Affiliates, shall be
maintained in confidence and shall not be disclosed or used by the Buyer,
Azzurro or their representatives without Seller’s prior written consent, unless
they can demonstrate that such information is (i) otherwise publicly available,
(ii) required to be disclosed pursuant to judicial order, regulation or Law, or
(iii) required to be disclosed by the rules of a securities exchange on which
the Buyer or Azzurro may from time to time be listed, or (iv) disclosed to any
Person that proposes to finance, in whole or in part, the Purchased Assets,
solely for the purpose of permitting such party to evaluate the advisability of
providing such financing. With respect to information and documents related to
the Business, at Seller’s request in the event that the Closing shall not occur,
and, with respect to information and documents related to the Excluded Assets,
the Excluded Liabilities or other businesses operated by Seller or any of its
Affiliates, as soon as practicable following Closing, (i) the Buyer and Azzurro
shall, and shall cause their representatives to (to the extent reasonably
practicable with respect to information and documents related to Excluded
Assets, the Excluded Liabilities or other businesses operated by Seller or any
of its Affiliates should the Closing occur), promptly destroy all information
and documents concerning the Business, the Excluded Assets, the Excluded
Liabilities or other businesses operated by Seller or any of its Affiliates, as
the case may be (including any copies thereof or extracts therefrom), and (ii)
the Buyer and

 

19

 



--------------------------------------------------------------------------------

Azzurro shall keep confidential and shall not use any such information or
documents unless required to disclose such information or documents pursuant to
judicial order, regulation or Law. In the event that the Buyer, Azzurro or any
of their representatives becomes legally compelled to disclose any such
information or documents as referred to in this paragraph, the Buyer shall
provide Seller with prompt written notice before such disclosure, sufficient to
enable Seller either to seek a protective order, at its expense, or other
appropriate remedy preventing or prohibiting such disclosure or to waive
compliance with the provisions of this Section 6.4 or both.

(b)       Following the Closing, Seller shall maintain, and shall cause its
Affiliates to maintain, in confidence any information it or they may have in
relation to the Business, other than with respect to the Excluded Assets and the
Excluded Liabilities, and such information shall not be disclosed or used by
Seller or its Affiliates without the Buyer’s prior written consent, unless such
information is (i) otherwise publicly available (except as a result of a breach
hereof by Seller or its affiliates), (ii) required to be disclosed pursuant to
judicial order, regulation or Law or (iii) required to be disclosed by the rules
of the NASDAQ Global Select Market or any other applicable exchange or quotation
system. In the event that Seller or any of its Affiliates or representatives
become legally compelled to disclose any such information or documents as
referred to in this paragraph, Seller shall, to the extent reasonably
practicable, provide the Buyer with prompt written notice before such
disclosure, sufficient to enable the Buyer either to seek a protective order, at
its expense, or other appropriate remedy preventing or prohibiting such
disclosure or to waive compliance with the provisions of this Section 6.4.

 

6.5

Advertiser and Subscriber Information.

(a)       As promptly as reasonably practicable following the Closing, Seller
shall make available, and shall cause its Affiliates to make available, to Buyer
information relating to advertisers, subscribers and Web site visitors
pertaining to the Territory (“Client Information”) to the extent permitted by
applicable Law. Seller or its Affiliates may withhold any Client Information to
the extent it reasonably believes (based on the opinion of legal counsel) that
providing such could violate applicable Law or the terms of any agreement to
which Seller or any of its Affiliates is a party. Seller represents and warrants
that it is not currently aware of any Laws or agreements which would prevent
Seller from providing such Client Information.

(b)       Buyer shall not use any Client Information in any way that could
violate the privacy policies of Seller or its Affiliates as in effect as of the
Closing Date. Buyer further agrees to comply with all applicable data protection
and privacy Laws in connection with the use of such Client Information.

 

6.6

Filings; Cooperation.

(a)       Prior to the Closing, the Parties shall take such commercially
reasonable actions as may be necessary to satisfy the conditions to Closing set
forth in Article VII and Article VIII.

 

20

 



--------------------------------------------------------------------------------

(b)       On or after the Closing Date, the Parties shall, on request, cooperate
with one another by furnishing any additional information, executing and
delivering any additional documents and instruments and doing any and all such
other things as may be reasonably required by the Parties or their counsel to
consummate or otherwise implement the transactions contemplated by this
Agreement. In connection with the Excluded Liabilities, the Buyer shall, and
shall cause its Affiliates and employees to, reasonably aid, cooperate with and
assist Seller in its defense of such Excluded Liabilities, at Seller’s cost and
expense, by, among other things, providing Seller with full access to pertinent
Records at such times as such other Party may reasonably request.

 

6.7

Obligations with Respect to Employees.

(a)       Seller shall be responsible for all employment-related liabilities
incurred or accrued prior to the Closing with respect to all Employees and other
employees or former employees of the Business, including without limitation any
liabilities in connection with all salaries, wages, bonuses, business expenses,
retirement allowance and other reimbursements, termination pay, wrongful
dismissal claims, employment insurance premiums, workers’ compensation payments,
income tax and applicable pension plan deductions and other payments to be made
to or on behalf of such individuals or otherwise, whether such claims are
asserted before or after the Effective Time; provided, however, that Seller
shall not be responsible for obligations to Employees for any earned and accrued
but unpaid vacation leave. Buyer shall be responsible for all such
employment-related liabilities incurred or accrued after the Closing with
respect to the Employees in their capacity as employees of Buyer.

(b)       Coverage for Employees under Buyer’s compensation and employee plans
and other programs shall commence as of the date provided in such plans and
programs, provided, however, that each Employee shall receive credit under
Buyer’s employee vacation policy for each such Employee’s period of service with
Seller through the Closing Date. As of his or her first day of employment with
Buyer, an Employee shall be permitted to take with Buyer any unused vacation
time that has accrued with Seller and was credited as of Closing.

 

6.8

Acquisition Proposals.

(a)       Notwithstanding any other provision of this Agreement to the contrary,
during the period beginning on the date hereof and continuing until 11:59 p.m.
(Eastern Time) on the thirtieth (30th) calendar day thereafter, or such earlier
date as shall be specified by the Seller (the “Solicitation Period End-Date”),
Seller and its Representatives shall have the right to directly or indirectly:
(i) initiate, solicit and encourage Acquisition Proposals, including by way of
providing access to non-public information pursuant to (but only pursuant to)
one or more confidentiality agreements, provided that Seller shall promptly
provide to Buyer any non-public information relating to the Business that is
provided to any Person given such access which was not previously provided to or
made available to Buyer; and (ii) enter into and maintain discussions or
negotiations with respect to potential Acquisition Proposals or otherwise

 

21

 



--------------------------------------------------------------------------------

cooperate with or assist or participate in, or facilitate, any such inquiries,
proposals, discussions or negotiations.

As used herein, the term “Acquisition Proposal” means any inquiry, offer or
proposal made by a Person or group at any time relating to any (i) direct or
indirect acquisition of more than 50% of the assets of the Asia Pacific
Business, taken as a whole, (ii) direct or indirect beneficial ownership of more
than 50% of the aggregate outstanding equity securities of Seller and its
affiliate which is party to the Hong Kong Purchase Agreement (the “Seller Hong
Kong Affiliate”), or (iii) any merger, consolidation or other business
combination, recapitalization or similar transaction, including any single or
multi-step transaction or series of related transactions involving Seller and
the Seller Hong Kong Affiliate.

(b)       Subject to Section 6.8(c) and except with respect to any Person who
made an Acquisition Proposal received by Seller prior to the Solicitation Period
End-Date with respect to which the requirements of Sections 6.8(c)(i),
6.8(c)(iii) and 6.8(c)(iv) have been satisfied as of the Solicitation Period
End-Date and thereafter continuously through the date of determination, from the
Solicitation Period End-Date until the Effective Time or, if earlier, the
termination of this Agreement in accordance with Section 10.2, Seller shall not,
and shall cause its Representatives not to, directly or indirectly: (i)
initiate, or solicit or knowingly facilitate or encourage (including by way of
providing information) the making, submission or announcement of any inquiries,
proposals or offers that constitute or may reasonably be expected to lead to,
any Acquisition Proposal or engage in any discussions or negotiations with
respect thereto or otherwise knowingly cooperate with or knowingly assist or
participate in, or knowingly facilitate or knowingly encourage any such
inquiries, proposals, discussions or negotiations or (ii) approve, endorse or
recommend, or publicly propose to approve or recommend, an Acquisition Proposal
or enter into any merger agreement, letter of intent, agreement in principle,
share purchase agreement, asset purchase agreement or share exchange agreement,
option agreement or other similar agreement relating to an Acquisition Proposal
or enter into any agreement or agreement in principle requiring Seller to
abandon, terminate or fail to consummate the transactions contemplated hereby or
breach its obligations hereunder or propose or agree to do any of the foregoing.
Except with respect to any Acquisition Proposal received on or prior to the
Solicitation Period End-Date with respect to which the requirements of Section
6.8(c)(i), 6.8(c)(iii) and 6.8(c)(iv) have been satisfied as of the Solicitation
Period End-Date and continuously thereafter (any Person so submitting such
Acquisition Proposal, an “Excluded Party”), as determined, with respect to any
Excluded Party, by the board of directors of Seller no later than the later of
(A) the Solicitation Period End-Date and (B) only if such Acquisition Proposal
is received less than two (2) Business Days prior to the Solicitation Period
End-Date, the second (2) Business Day following the date on which Seller
received such Excluded Party’s Acquisition Proposal (it being understood that
following the Solicitation Period End-Date until such time as the board of
directors of Seller determines that a Person is an Excluded Party, Seller shall
not be permitted to take any action with respect to such Person that it would
not be permitted to take with respect to non-Excluded Parties pursuant to
Section 6.8(c)), Seller shall immediately cease, and shall cause its
Representatives to terminate, any solicitation, knowing

 

22

 



--------------------------------------------------------------------------------

encouragement, discussion or negotiation or knowing cooperation with or knowing
assistance or participation in, or knowing facilitation or knowing encouragement
of any such inquiries, proposals, discussions or negotiations with any Persons
conducted theretofore by Seller or its Representatives with respect to any
Acquisition Proposal, and shall request to be returned or destroyed all
non-public information provided by or on behalf of Seller to such Person.
Notwithstanding anything contained in Section 6.8 to the contrary, any Excluded
Party shall cease to be an Excluded Party for all purposes under this Agreement
with respect to any Acquisition Proposal immediately at such time as such
Acquisition Proposal made by such Party is withdrawn, terminated or fails in the
reasonable determination of the board of directors of Seller to satisfy the
requirements of Sections 6.8(c)(i), 6.8(c)(ii), 6.8(c)(iii) and 6.8(c)(iv).

(c)       Notwithstanding anything to the contrary contained in Section 6.8(b),
if at any time following the date of this Agreement and prior to the Effective
Time (i) Seller and the Seller Hong Kong Affiliate have received a written
Acquisition Proposal from a third party that the board of directors of Travelzoo
believes in good faith to be bona fide, (ii) such Acquisition Proposal did not
occur as a result of a breach of this Section 6.8 or the corresponding provision
of the Hong Kong Purchase Agreement, (iii) the board of directors of Travelzoo
determines in good faith, after consultation with its financial advisors and
outside counsel, that such Acquisition Proposal constitutes or may reasonably be
expected to result in a Superior Proposal and (iv) after consultation with its
outside counsel, the board of directors of Travelzoo determines in good faith
that the failure to take such actions or any of the actions described in the
following clauses (A) and (B) would be inconsistent with its fiduciary duties to
the stockholders of Travelzoo under applicable Law, then Seller may (A) furnish
information (including non-public information) with respect to Seller and its
subsidiaries to the Person making such Acquisition Proposal and (B) participate
in discussions or negotiations with the Person making such Acquisition Proposal
regarding such Acquisition Proposal; provided that Seller (x) gives Buyer
written notice of the identity of such Person and of Seller’s intention to
furnish information to, or enter into discussions with, such Person at least one
(1) Business Day prior to furnishing any such information to, or entering into
discussions with, such Person, (y) will not, and will not allow any of its
subsidiaries or Representatives to disclose any non-public information to such
Person without first entering or having entered into a confidentiality agreement
and (z) contemporaneously with making available any such information to such
Person provide to Buyer any information concerning Seller or its subsidiaries
provided to such other Person which was not previously provided to or made
available to Buyer. Notwithstanding anything to the contrary contained in
Section 6.8(b) or this Section 6.8(c), prior to the Effective Time, Seller shall
in any event be permitted to take the actions described in clauses (A) and (B)
above with respect to any Excluded Party for so long as they are an Excluded
Party.

As used herein, the term “Superior Proposal” means any bona fide Acquisition
Proposal made in writing that (A) is on terms that the board of directors of
Travelzoo has determined in good faith (after consultation with outside counsel
and financial advisors) are more favorable to Travelzoo’s stockholders from a
financial point of view than this Agreement and (B) which the board of directors
of Travelzoo has determined in good

 

23

 



--------------------------------------------------------------------------------

faith (after consultation with outside counsel and financial advisors) is
reasonably likely to be consummated.

(d)       Within 24 hours following the Solicitation Period End-Date (or, with
respect to any Excluded Party who is determined to be an Excluded Party
following the Solicitation Period End-Date in accordance with Section 6.8(b)(B),
within 24 hours of such determination), Seller shall notify Buyer in writing of
the identity of each Excluded Party and of the material terms and conditions of
the Acquisition Proposal received from such Excluded Party. From and after the
Solicitation Period End-Date, in the event that Seller or its subsidiaries or
Representatives receives any of the following, Seller shall promptly (but not
more than one (1) Business Day after such receipt) notify Buyer thereof: (i) any
Acquisition Proposal or written indication by any Person that would reasonably
be expected to result in an Acquisition Proposal (and provide the material terms
and conditions thereof); (ii) any request (other than from an Excluded Party, it
being understood that Seller shall continue to comply with its obligations under
Section 6.8(a)(i) with respect to such Excluded Party) for non-public
information relating to the Business other than requests for information in the
ordinary course of business and unrelated to an Acquisition Proposal; or (iii)
any inquiry or request for (other than from or by an Excluded Party) discussions
or negotiations regarding any Acquisition Proposal. Without limitation of
Section 6.8, following the Solicitation Period End-Date, Seller shall promptly
(within one (1) Business Day) inform Buyer of any material changes,
developments, discussions or negotiations relating to any Acquisition Proposal,
indication, inquiry or request (including the material terms and conditions
thereof and of any material modification thereto), and any material
developments, discussions and negotiations, including furnishing copies of any
material written inquiries and correspondence, in all cases whether in
connection with an Excluded Party or third party pursuant to Section 6.8(c)(B).
Without limiting the foregoing, Seller shall promptly (within one (1) Business
Day) notify Buyer if it or any of its Affiliates determines to provide
non-public information or to engage in discussions or negotiations concerning an
Acquisition Proposal pursuant to Section 6.8(c) other than with an Excluded
Party, in each case after the Solicitation Period End-Date. Seller shall not,
and shall cause its subsidiaries not to, enter into any confidentiality
agreement with any Person subsequent to the date of this Agreement that
prohibits Seller from providing such information to Buyer. Seller shall not, and
shall cause its of subsidiaries not to, terminate, waive, amend or modify any
provision of, or grant permission or request under, any standstill or
confidentiality agreement to which they or any of their subsidiaries is a party,
and Seller shall, and shall cause its subsidiaries, to enforce the provisions of
any such agreement; provided, however, that Seller may permit a proposal to be
made under a standstill agreement if Travelzoo’s board of directors determines
in good faith, after consultation with outside counsel, that Seller’s failure to
do so would be inconsistent with the fiduciary duties of the board of directors
to the stockholders of Travelzoo under applicable Law.

(e)       Notwithstanding anything in Section 6.8(b)(ii) to the contrary, if
Seller or any of its Affiliates receives an Acquisition Proposal which the board
of directors of Seller or any of its Affiliates concludes in good faith, after
consultation with outside counsel and its financial advisors, constitutes a
Superior Proposal after giving

 

24

 



--------------------------------------------------------------------------------

effect to all of the adjustments to the terms of this Agreement which may be
offered by Buyer, including pursuant to clause (ii) below, the board of
directors of Seller or any of its Affiliates may at any time prior to the
Effective Time, if it determines in good faith, after consultation with outside
counsel, that the failure to take such action or any of the actions described
below would be inconsistent with the fiduciary duties of the board of directors
to the stockholders of Seller or any of its Affiliates under applicable Law, (i)
approve or recommend such Superior Proposal, and/or (ii) terminate this
Agreement to enter into a definitive agreement with respect to such Superior
Proposal; provided, however, that the board of directors of Seller or any of its
Affiliates may not approve or recommend such Superior Proposal pursuant to the
foregoing clause (i) or terminate this Agreement pursuant to the foregoing
clause (ii) (it being agreed that any such purported termination shall be null
and void and of no effect) unless such (A) Superior Proposal did not result from
a breach by Seller of this Section 6.8, (B) with respect to clause (ii) above,
the Company pays the applicable termination fee pursuant to Section 10.2, (C)
the Seller shall also terminate the Hong Kong Purchase Agreement pursuant to the
corresponding provisions of that agreement and (D):

(i)        Seller shall have provided prior written notice to Buyer, of its
intention to take any action contemplated in Section 6.8(d) with respect to a
Superior Proposal at least four (4) Business Days in advance of taking such
action (the “Notice Period”), which notice shall set forth the material terms
and conditions of any such Superior Proposal (including the identity of the
party making such Superior Proposal); and

(ii)       prior to Seller’s approval or recommendation of such Superior
Proposal or termination of this Agreement to enter into a proposed definitive
agreement with respect to such Superior Proposal, Seller shall provide Buyer the
opportunity to submit an amended written proposal or to make a new written
proposal to the board of directors of Seller during the Notice Period and shall
itself and shall cause its Representatives to, during the Notice Period,
negotiate in good faith with Buyer (to the extent Buyer so requests in writing)
to make such adjustments to the terms and conditions of this Agreement so that
such Superior Proposal ceases to constitute a Superior Proposal. In the event of
any subsequent material revisions to such Superior Proposal, Seller shall
deliver a new written notice to Buyer and comply with the requirements of this
Section 6.8(d), and the Notice Period shall recommence.

(f)        Nothing contained in this Agreement (including, without limitation,
this Section 6.8) shall prohibit the board of directors of Travelzoo from
disclosing the fact that the board of directors of Travelzoo has received an
Acquisition Proposal and the terms of such proposal, if the board of directors
of Travelzoo determines, after consultation with its outside legal counsel, that
the failure to take any such actions would be inconsistent with its fiduciary
duties under applicable Law or to comply with obligations under federal
securities Laws or the NASDAQ Global Select Market or the rules and regulations
of any U.S. securities exchange upon which the capital stock of Travelzoo is
listed.

 

25

 



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER AND AZZURRO

The obligation of the Buyer and Azzurro to proceed with the Closing shall be
subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions precedent, any of which may be waived in whole or in part
by the Buyer or Azzurro:

7.1      Accuracy of Representations and Warranties and Performance of
Obligations. All representations and warranties made by Seller and Travelzoo in
this Agreement shall be true and correct in all material respects (or, to the
extent such representations and warranties are already qualified by materiality,
such representations and warranties shall be true and correct in all respects)
on and as of the Closing Date with the same effect as if such representations
and warranties had been made on and as of the Closing Date, except to the extent
that any such representation or warranty by its terms relates to an earlier
date, and except to the extent of any change permitted by the terms of this
Agreement or consented to by the Buyer, and Seller and Travelzoo shall have
performed or complied in all material respects with all covenants, agreements
and conditions contained in this Agreement on its part required to be performed
or complied with at or prior to the Closing. Seller and Travelzoo shall deliver
to the Buyer at the Closing a certificate of an officer of Seller certifying
that the conditions stated in this Section 7.1 have been fulfilled.

7.2      Consents and Approvals. The filings with government authorities or any
other third parties described on Section 3.1 or Section 7.2 of the Disclosure
Schedules shall have been made and any necessary authorizations, consents or
approvals required from such authorities or third parties set forth on Section
3.1 or Section 7.2 of the Disclosure Schedules, shall have been obtained and
shall be in full force and effect.

7.3      No Contrary Judgment or Litigation. On the Closing Date there shall
exist no valid judicial order which prohibits the consummation of the
transactions contemplated by this Agreement. On the Closing Date there shall
exist no pending litigation which seeks to prohibit the consummation of the
transactions contemplated by this Agreement.

7.4      Hong Kong Purchase Agreement. The Hong Kong Purchase Agreement shall
have been executed and delivered by the parties thereto, and the closing
thereunder shall occur substantially simultaneously with the Closing hereunder.

7.5      Deliveries. Seller shall have made or tendered, or caused to be made or
tendered, delivery to the Buyer of the following documents:

(a)       a bill of sale with respect to the Purchased Assets, duly executed by
Seller;

(b)       an assignment and assumption agreement with respect to the Assumed
Contracts, duly executed by Seller;

 

26

 



--------------------------------------------------------------------------------

(c)       a license agreement (the “License Agreement”), in the form attached
hereto as Exhibit A, pursuant to which Travelzoo shall grant Buyer a perpetual
fully paid-up license for use of certain Intellectual Property in the Territory
as provided therein, duly executed by Travelzoo;

(d)       a Hosting Services Agreement (the “Hosting Agreement”), in the form
attached hereto as Exhibit B, pursuant to which Travelzoo shall agree to host
and manage the software used to run and manage Seller’s e-mail subscriber and
advertiser databases, Web sites, e-mail newsletter and alert services, and
intranet site, as implemented by the Buyer, duly executed by Travelzoo;

(e)       a Referral Agreement (the “Referral Agreement”), in the form attached
hereto as Exhibit C, pursuant to which the Parties shall agree to share revenues
generated from the publishing fees described therein, duly executed by Seller;

(f)        a Voting Agreement (the “Voting Agreement”), in the form attached
hereto as Exhibit D, duly executed by the principal shareholder of Travelzoo;

(g)       a Transition Services Agreement (the “Transition Services Agreement”),
in the form attached hereto as Exhibit E, pursuant to which Travelzoo shall
agree to provide certain transition services to Buyer following the Closing Date
as described therein, duly executed by Travelzoo;

 

(h)

the Option Agreement, duly executed by Travelzoo;

(i)        the certificates required by an officer of Seller and Travelzoo
pursuant to Section 7.1; and

(j)        such other customary documents, instruments or certificates as shall
be reasonably requested by the Buyer and as shall be consistent with the terms
of this Agreement.

7.6      No Material Adverse Effect. Between the date hereof and the Closing
Date, there shall not have occurred any fact, event, circumstance or effect
which has had, or is reasonably likely to have, a Material Adverse Effect on the
Purchased Assets, the Business, the financial condition or results of operations
of the Business, or the assets, properties and rights utilized in the Business,
taken as a whole. For purposes of this Section, “Material Adverse Effect” shall
not be deemed to include any changes resulting from general economic, regulatory
or political conditions, circumstances that affect the industries in which the
Business operates generally, or the announcement or pendency of the transactions
provided for in this Agreement.

 

27

 



--------------------------------------------------------------------------------

7.7      Due Diligence and Disclosure Schedules. Buyer and Azzurro shall have
completed their legal, operational, business, regulatory and other due diligence
investigation with respect to the Purchased Assets, the Assumed Liabilities, the
Business and the transactions contemplated herein, and the results of such
investigation shall be satisfactory to Buyer and Azzurro in their sole
discretion. Seller shall have delivered final Disclosure Schedules to Buyer and
Azzurro, which shall be satisfactory to Buyer and Azzurro in their sole
discretion.

7.8      Formation of Buyer. Azzurro shall have formed and appropriately
qualified Buyer for purposes of closing of the transactions contemplated herein.

ARTICLE VIII

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

The obligation of Seller to proceed with the Closing shall be subject to the
satisfaction, on or prior to the Closing Date, of each of the following
conditions precedent, any of which may be waived in whole or in part by Seller:

8.1      Accuracy of Representations and Warranties and Performance of
Obligations. All representations and warranties made by the Buyer and Azzurro in
this Agreement shall be true and correct in all material respects (or, to the
extent such representations and warranties are already qualified by materiality,
such representations and warranties shall be true and correct in all respects)
on and as of the Closing Date with the same effect as if such representations
and warranties had been made on and as of the Closing Date, except to the extent
that any such representation or warranty by its terms relates to an earlier
date, and except to the extent of any change permitted by the terms of this
Agreement or consented to by Seller, and the Buyer shall have performed or
complied in all material respects with all covenants, agreements and conditions
contained in this Agreement on its part required to be performed or complied
with at or prior to the Closing. The Buyer shall deliver to Seller at the
Closing a certificate of an officer of the Buyer certifying that the conditions
stated in this Section 8.1 have been fulfilled.

8.2      Consents and Approvals. The filings with government authorities or any
other third parties listed on Section 8.2 of the Disclosure Schedules shall have
been made and any necessary authorizations, consents or approvals required from
such authorities or third parties set forth on Section 8.2 of the Disclosure
Schedules shall have been obtained and shall be in full force and effect.

8.3      No Contrary Judgment. On the Closing Date there shall exist no valid
judicial order which prohibits the consummation of the transactions contemplated
by this Agreement.

8.4      Deliveries. The Buyer shall have made or tendered, or caused to be made
or tendered, delivery to Seller of the Purchase Price in accordance with Section
2.3 and the following documents:

 

(a)

this Agreement, duly executed by Buyer;

 

28

 



--------------------------------------------------------------------------------

(b)       an assignment and assumption agreement with respect to the Assumed
Contracts, duly executed by Buyer;

(c)       the License Agreement, duly executed by Azzurro, the Buyer and the
Hong Kong Affiliate;

(d)       the Hosting Agreement, duly executed by the Azzurro, the Buyer and the
Hong Kong Affiliate;

 

(e)

the Referral Agreement, duly executed by the Buyer;

(f)        the Voting Agreement, duly executed the principal shareholder of
Travelzoo;

(g)       the Transition Services Agreement, duly executed by Azzurro, the Buyer
and the Hong Kong Affiliate;

 

(h)

the Option Agreement, duly executed by Azzurro; and

(i)        the certificate required by an officer of the Buyer pursuant to
Section 8.1;

(j)        such other customary documents, instruments or certificates as shall
be reasonably requested by Seller and as shall be consistent with the terms of
this Agreement.

8.5      Hong Kong Purchase Agreement. The Hong Kong Purchase Agreement shall
have been executed and delivered by the parties thereto, and the closing
thereunder shall occur substantially simultaneously with the Closing hereunder.

8.6      Expiration of the Solicitation Period End-Date. The Solicitation Period
End-Date shall have expired or been terminated by the Seller.

ARTICLE IX

INDEMNIFICATION

9.1      Indemnification by Seller. Subject to the limitations set forth in this
Article IX, Seller shall indemnify and hold harmless the Buyer against and in
respect of any and all Losses arising from:

(a)       any breach or violation of any of the provisions of this Agreement by
Seller or any of its Affiliates (other than with respect to any of the
representations and warranties made in Article III by Seller and/or Travelzoo
which shall be covered by Section 9.1(b));

(b)       any breach of any of the representations and warranties made in
Article III by Seller and/or Travelzoo;

 

29

 



--------------------------------------------------------------------------------

(c)       the ownership, use or possession of the Purchased Assets, or the
conduct or operation of the Business, occurring prior to the Effective Time;

 

(d)

the ownership, use or possession of the Excluded Assets;

 

(e)

the Excluded Liabilities; or

(f)        any claim relating to or arising out of Seller’s use of Client
Information prior to the Effective Time.

Any indemnification provided for under this Section 9.1 shall be deemed also to
extend to directors, shareholders, officers and employees (in their capacity as
such) of the Buyer.

9.2      Indemnification by Buyer. The Buyer shall indemnify and hold harmless
Seller against and in respect of any and all Losses arising from:

(a)       any breach or violation of the covenants made in this Agreement by the
Buyer or any of its Affiliates;

(b)       any breach of any of the representations or warranties made in Article
IV by the Buyer;

(c)       the ownership, use or possession of the Purchased Assets, or the
conduct or operation of the Business, occurring at or after the Effective Time
(except, in each such case, to the extent that the Buyer is entitled to be
indemnified pursuant to Section 9.1); or

(d)       any claim relating to or arising out of Buyer’s use of Client
Information after the Effective Time.

Any indemnification provided for under this Section 9.2 shall be deemed also to
extend to directors, shareholders, officers and employees (in their capacity as
such) of Seller and its Affiliates.

9.3      Notice and Payment of Losses. Upon obtaining knowledge of any Loss, the
Party entitled to indemnification (the “Injured Party”) shall promptly notify
the Party liable for such indemnification (the “Indemnifying Party”) in writing
of such Losses which the Injured Party has determined have given or could give
rise to a claim under Section 9.1 or 9.2 (such written notice being hereinafter
referred to as a “Notice of Claim”); provided, however, that failure of an
Injured Party timely to give a Notice of Claim to the Indemnifying Party shall
not release the Indemnifying Party from its indemnity obligations set forth in
this Article IX except to the extent that such failure adversely affects the
ability of the Indemnifying Party to defend such claim or increases the amount
of indemnification which the Indemnifying Party is obligated to pay hereunder,
in which event the amount of indemnification which the Injured Party shall be
entitled to receive shall be reduced to an amount which the Injured Party would
have been entitled to receive had such Notice of Claim been timely given. The
Injured Party shall use

 

30

 



--------------------------------------------------------------------------------

commercially reasonable efforts to mitigate any continuing Losses (including
without limitation by using its commercially reasonable efforts to obtain any
applicable insurance proceeds) and to obtain or use any Tax savings, benefit,
relief, deduction or credit available to the Injured Party. The Injured Party
shall not make any admission of liability, agreement or compromise with any
Person in relation to a Loss without prior consultation with the Indemnifying
Party. If the Injured Party settles or compromises any third party claims, or
initiates action which is for the purpose in whole or in part of causing a claim
to be asserted, prior to giving a Notice of Claim to the Indemnifying Party, the
Indemnifying Party shall be released from its indemnity obligation. A Notice of
Claim shall specify in reasonable detail, to the extent known by the Injured
Party, the nature and, to the extent reasonably calculable, estimated amount of
any such claim giving rise to a right of indemnification. The Indemnifying Party
shall satisfy its obligations under Section 9.1 or 9.2, as the case may be,
within sixty (60) Business Days of its receipt of a Notice of Claim; provided,
however, that for so long as the Indemnifying Party is disputing its liability
or defending a third-party claim in good faith pursuant to Section 9.4, its
obligations to indemnify the Injured Party with respect thereto shall be
suspended until a final unappealable judgment of a court of competent
jurisdiction is given in relation to such claim. The Indemnifying Party shall
have thirty (30) Business Days (or such shorter period of time that the Injured
Party may be required to respond to any suit or governmental action) after
receipt of a Notice of Claim to notify the Injured Party (a) whether or not it
disputes its liability to the Injured Party with respect to such Notice of Claim
and (b) whether it elects to defend a third-party claim pursuant to Section 9.4.

9.4      Defense of Third-Party Claims. With respect to any action or any claim
set forth in a Notice of Claim relating to a third-party claim, the Indemnifying
Party may defend, in good faith and at its expense, any such claim or demand,
and the Injured Party, at its expense, shall have the right, but not the
obligation, to participate (but not control) at its expense in the defense of
any such third-party claim. So long as the Indemnifying Party assumes and
thereafter diligently defends any such third-party claim, the Injured Party
shall not settle or compromise such third-party claim without the consent of the
Indemnifying Party. If such claim is settled by the Injured Party without the
Indemnifying Party’s consent, the Injured Party shall be deemed to have waived
all rights hereunder for money damages arising out of such claim. The
Indemnifying Party may settle or compromise such third-party claim without the
consent of the Injured Party solely for monetary damages with no admission of
fault on the part of the Injured Party, unless there has not been a complete
release of the Injured Party, in which case the Indemnifying Party may not
settle or compromise such third-party claim without the consent of the Injured
Party, which consent shall not be unreasonably withheld. The Injured Party shall
make available to the Indemnifying Party or its representatives all records and
other materials reasonably required for use in contesting any third-party
claim.The Injured Party shall cooperate fully with the Indemnifying Party in the
defense of all such claims. If the Indemnifying Party elects not to defend any
such third-party claims, or elects to defend such claims but thereafter fails to
diligently pursue such defense, the Injured Party shall have no obligation to do
so, but may defend, settle or compromise any such third-party claim at the risk
and expense of the Indemnifying Party. The Indemnifying Party will not, however,
be responsible for any Losses if and to

 

31

 



--------------------------------------------------------------------------------

the extent that they arise from action taken or omitted to be taken by the
Injured Party in bad faith, fraudulently, negligently or as a result of a breach
of this Agreement by the Injured Party.

9.5      Survival of Representations and Warranties. All of the representations
and warranties made by any Party in Article III and Article IV shall survive for
a period of twelve (12) months following the Closing Date and thereafter to the
extent a Notice of Claim is made prior to such expiration with respect to any
breach of such representation or warranty occurring prior to such expiration and
set out in such Notice of Claim; provided that the representations and
warranties of the parties set forth in Sections 3.1, 3.2 and 3.7, with respect
to Seller, Sections 3.13 and 3.14, with respect to Travelzoo, Sections 4.1 and
4.2, with respect to Buyer, and Sections 5.1 and 5.2, with respect to Azzurro
(collectively for all parties, the “Fundamental Representations”), shall survive
the Closing Date indefinitely. No party shall be entitled to indemnification for
breach of any representation and warranty set forth in Article III and Article
IV unless a Notice of Claim of such breach has been given to the Indemnifying
Party within the period of survival of such representation and warranty as set
forth herein.

 

9.6

Limitation on Indemnification.

(a)       The provisions for indemnity under Sections 9.1(b) and 9.2(b), as the
case may be, shall be effective only when the aggregate amount of any single
Loss (or series of related Losses) for which indemnification is sought from
Seller or the Buyer, under Sections 9.1(b) or 9.2(b), respectively, when added
to the amounts for which indemnification is sought under the corresponding
provisions of the Hong Kong Purchase Agreement, exceeds Ten Thousand Dollars
(US$10,000.00) in the aggregate, but then to the full extent of such Losses
(including the first $10,000.00 of such Losses).

(b)       The provisions for indemnity under Sections 9.1(b) and 9.2(b), as the
case may be, shall be effective only when the aggregate amount of all Losses,
for which indemnification is sought from Seller or the Buyer, under Sections
9.1(b) or 9.2(b), respectively (excluding Losses for which indemnification would
not be available as a result of clause (a) above), when added to the amounts for
which indemnification is sought under the corresponding provisions of the Hong
Kong Purchase Agreement, exceeds Twenty Thousand Dollars (US$20,000.00) (the
“Indemnity Basket”), in which event the Indemnifying Party shall be liable for
all Losses in excess of such amount.

(c)       The indemnification obligations of Seller or the Buyer pursuant to
Sections 9.1(b) or 9.2(b), as the case may be, shall be effective only until the
aggregate dollar amount paid by the Indemnifying Party in respect of all Losses
indemnified against under such Sections, when added to the amounts of Losses
indemnified against under the corresponding provisions of the Hong Kong Purchase
Agreement, equals Three Hundred Sixty Thousand Dollars (US$360,000.00) (the
“Indemnity Cap”).

(d)       Notwithstanding the foregoing, the limitations of Sections 9.6(a),
9.6(b) and 9.6(c) shall not apply to any breach arising out of the Fundamental
Representations or from the fraud or intentional misrepresentation of a party.

 

32

 



--------------------------------------------------------------------------------

(e)       All indemnification obligations shall be paid in U.S. Dollars in the
United States.

(f)        Notwithstanding anything in this Agreement to the contrary, no
liability, obligation, contract or other matter shall constitute a breach of any
representation or warranty of Seller or entitle the Buyer to indemnification
hereunder, to the extent that Seller demonstrates:

(i)        that the liability, obligation, contract or other matter arises or is
materially increased in circumstances in which the Buyer acts or omits to act
after the Closing and knows or should reasonably have known that such act or
omission would give rise to or increase such a claim and a reasonable
alternative course of action which would not prejudice the Buyer was available
to the Buyer which would not have given rise to such claim or a claim of such
amount;

(ii)       that the liability, obligation, contract or other matter is set out
in the Disclosure Schedules;

(iii)      that the liability, obligation, contract or matter which would
otherwise constitute a breach was actually known to the Buyer as of the date
hereof or actually known to the Buyer as of the Closing Date and would have
given the Buyer the right not to proceed with the Closing had the Buyer elected
to exercise such right;

(iv)      that the liability, obligation, contract or other matter arises or is
increased as a result of any increase in Tax rates after Closing, or the passing
of any Law with retrospective effect, or any provision or reserve related to the
Closing being insufficient by reason only of any increase in Tax rates after
Closing;

(v)       that the liability, obligation, contract or other matter arises as a
result of any change in the accounting policy or practice of the Business
introduced after Closing; or

(vi)      that the liability, obligation, contract or other matter arises or is
increased as a result of any act or omission of Seller undertaken prior to
Closing, at the written request of, or with the prior written approval of, the
Buyer.

(g)       If Seller pays to the Buyer an amount in respect of any claim under
this Agreement and the Buyer subsequently recovers from a third party (including
an insurer) a sum which is related to that claim, the Buyer shall promptly repay
to Seller so much of the amount paid by Seller, as applicable, as does not
exceed the sum recovered from the third party less all reasonable costs, charges
and expenses incurred by the Buyer in obtaining that payment and in recovering
that sum from the third party.

(h)       Seller shall not be liable for any breach or non-fulfillment of any of
the representations or warranties contained herein, if and to the extent that
the Loss occasioned thereby has been recovered under the same or any other
representation or warranty contained herein.

 

33

 



--------------------------------------------------------------------------------

(i)        Nothing shall diminish the Buyer’s common law obligation to mitigate
its loss.

9.7      Characterization of Indemnity Payments. Any indemnification payments
made pursuant to this Agreement shall be considered, to the extent permissible
under Law, as adjustments to the Purchase Price for all Tax purposes.

9.8      Exclusive Remedy. In the absence of fraud, and except for obtaining
equitable remedies, the indemnification provisions set forth in this Article IX
shall provide the exclusive remedy for breaches of any covenant, agreement,
representation or warranty set forth in this Agreement or any other agreement
ancillary hereto executed pursuant to this Agreement.

ARTICLE X

MISCELLANEOUS PROVISIONS

10.1    Notice. All notices, requests, demands, and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given and made upon (i) in the case of personal
delivery or delivery by facsimile, on the date of such delivery, (ii) in the
case of nationally-recognized overnight courier, on the next Business Day
following dispatch and (iii) in the case of mailing, on the third (3rd) Business
Day following such mailing if sent by certified mail, return receipt requested,
postage prepaid. All such notices, requests, demands and other communications
shall be addressed at the address or facsimile number shown in this Section 10.1
for, or such other address or facsimile number as may be designated in writing
hereafter by, such Party:

If to the Buyer:

c/o Azzurro Capital Inc.

c/o Donna L. Hydes, TEP

Trust Officer, Trust Services

CIBC Bank and Trust Company (Cayman) Limited

11 Dr. Roy's Drive

P.O. Box 694

Grand Cayman KY1-1107

Cayman Islands

 

34

 



--------------------------------------------------------------------------------

With a copy to:

 

Daniel J. Godar

Armstrong Teasdale LLP

One Metropolitan Square

211 North Broadway

St. Louis, Missouri 63102

Telephone: (314) 342-8003

Fax: (314) 612-2249

 

If to Azzurro:

 

Azzurro Capital Inc.

c/o Donna L. Hydes, TEP

Trust Officer, Trust Services

CIBC Bank and Trust Company (Cayman) Limited

11 Dr. Roy's Drive

P.O. Box 694

Grand Cayman KY1-1107

Cayman Islands

 

If to Seller:

 

Travelzoo K.K.

c/o Travelzoo Inc.

590 Madison Avenue, 37th Floor

New York, New York 10022

Attention: Holger Bartel, CEO

Telephone: (212) 484-4900

 

With a copy to:

 

Bryan Cave LLP

One Metropolitan Square

211 North Broadway, Suite 3600

St. Louis, Missouri 63102

Telephone: (314) 259-2000

Fax: (314) 259-2020

Attention: Denis P. McCusker

 

10.2    Termination; Termination Fee. This Agreement may only be terminated by
(i) mutual written consent of Seller and Azzurro, (ii) Seller or Azzurro, if the
Closing shall not have occurred on or before October 31, 2009, other than as a
result of the breach of this Agreement by the Party seeking to so terminate this
Agreement, (iii) Azzurro, due to a material breach hereof by Seller or
Travelzoo, which (if capable of

 

35

 



--------------------------------------------------------------------------------

cure) remains uncured for 10 days after written notice thereof to Seller, (iv)
Seller, due to a material breach hereof by Azzurro, which (if capable of cure)
remains uncured for 10 days after written notice thereof to Azzurro or (v)
Azzurro or Seller if the board of directors of the Travelzoo or any committee
thereof shall approve, adopt or recommend any Superior Proposal or Acquisition
Proposal or Seller shall have executed any letter of intent, memorandum of
understanding or similar Contract relating to any Superior Proposal or
Acquisition Proposal; provided, that this Agreement shall be terminated, without
further action by the parties, if the Hong Kong Purchase Agreement shall be
terminated for any reason (and, as provided in the Hong Kong Purchase Agreement,
such agreement shall be terminated, without further action by the parties
thereto, if this Agreement shall be terminated for any reason). In the event of
any termination of the Agreement as provided in this Section 10.2, this
Agreement shall forthwith become wholly void and of no further force and effect
and there shall be no liability on the part of the Buyer, Seller, Azzurro or
Travelzoo except (i) with respect to any breach of this Agreement occurring
prior to termination, (ii) that the provisions of Section 6.4(a) shall survive
any such termination of this Agreement and (iii) if Azzurro or Seller terminates
this Agreement pursuant to Section 10.2(v), above, within two Business Days
after the date of such termination, Seller shall pay Azzurro (by wire transfer
of immediately available funds) an aggregate of Fifty Four Thousand Dollars
(US$54,000.00) as a termination payment under this Agreement and the Hong Kong
Purchase Agreement, which shall be paid to, or as directed by, Azzurro, by wire
transfer of immediately available funds to one or more account(s) specified by
Azzurro in writing.

10.3    Entire Agreement. This Agreement and the Disclosure Schedules and
Exhibits hereto embody the entire agreement and understanding of the Parties
hereto with respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements and understandings relative to such subject matter.

10.4    Severability. If any provision hereof shall be held invalid or
unenforceable by any court of competent jurisdiction or as a result of future
legislative action, such holding or action shall be strictly construed and shall
not affect the validity or effect of any other provision hereof, as long as the
remaining provisions, taken together, are sufficient to carry out the overall
intentions of the Parties as evidenced hereby.

10.5    Assignment; Binding Agreement. This Agreement and various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the Parties hereto and their successors and permitted assigns. Neither this
Agreement nor any of the rights, interests, or obligations hereunder shall be
transferred, delegated, or assigned by the Parties hereto without the prior
written consent of the other Party (which consent shall not be unreasonably
withheld), except that Azzurro shall have the right to designate a subsidiary
entity to act as the Buyer hereunder, and the Buyer shall have the right to
transfer and assign its rights hereunder to any entity which is controlled by
the Buyer or by the Affiliates of the Buyer. No such assignment shall relieve
the Buyer of any liability or obligation hereunder.

10.6    Expenses. Seller shall pay all costs and expenses incurred on its and
Travelzoo’s behalf in connection with the negotiation, preparation and execution
of this

 

36

 



--------------------------------------------------------------------------------

Agreement and the consummation of the transactions contemplated hereby,
including, without limitation, the fees and expenses of its attorneys,
accountants, advisors and other representatives, whether in connection with
consultation or communication with, or other assistance to, the Buyer, Azzurro
or their advisors or representatives or otherwise. Azzurro shall pay all costs
and expenses incurred on its or Buyer’s behalf in connection with the
negotiation, preparation and execution of this Agreement and the consummation of
the transactions contemplated hereby, including, without limitation, the fees
and expenses of its attorneys, accountants advisors and other representatives,
whether in connection with consultation or communication with, or other
assistance to, Seller, Travelzoo or their advisors or representatives or
otherwise.

10.7    Counterparts. This Agreement may be executed simultaneously in multiple
counterparts, and in separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

10.8    Headings; Interpretation. The article and section headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of the Agreement. Each reference in this Agreement
to an Article, Section, Schedule or Exhibit, unless otherwise indicated, shall
mean an Article or a Section of this Agreement or a Schedule or Exhibit attached
to this Agreement, respectively. References herein to “days”, unless otherwise
indicated, are to consecutive calendar days. All Parties have participated
substantially in the negotiation and drafting of this Agreement and agree that
no ambiguity herein should be construed against the draftsman. For the purposes
of determining whether any amount of local currency exceeds or is less than any
U.S. Dollar amount referred to in this Agreement, the exchange rate prevailing
on the relevant date (or, if the relevant date is not a Business Day, on the
immediately preceding Business Day) as published by The Wall Street Journal
shall be used. References to a “corporation” or “company” shall be construed so
as to include any corporation, company or other body corporate, wherever and
however incorporated or established.

10.9    Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York
applicable to contracts executed and performed entirely within the state,
without reference to its choice of law rules.

10.10  Arbitration. In the event of any dispute hereunder, the parties shall use
their reasonable efforts to resolve such dispute through discussions by their
authorized representatives. Any dispute which is not so resolved within 15
calendar days after the start of such discussions (or such longer period as may
be mutually agreed) shall be resolved by arbitration in accordance within the
commercial arbitration rules of the American Arbitration Association (“AAA”).
The arbitration proceedings, including the rendering of an award, shall take
place in the Borough of Manhattan, New York, New York. The arbitration panel
shall consist of three persons, one chosen by each of the Buyer and the Seller,
and the third chosen by such two arbitrators. If the first two arbitrators are
unable to agree on the third arbitrator, the third arbitrator shall be appointed
by the AAA. If either Party does not select an arbitrator within 10 days after a

 

37

 



--------------------------------------------------------------------------------

request for arbitration hereunder, the arbitrator chosen by the other Party
shall act as the sole arbitrator. The arbitration proceedings shall be conducted
in accordance with the International Arbitration Rules of AAA. The award of such
arbitral tribunal shall be final. Judgment upon such award may be entered by the
prevailing Party in any court having jurisdiction. The award of the arbitral
tribunal may be alternatively or cumulatively for monetary damages. The arbitral
tribunal may issue interim awards and order any provisional measures which
should be taken to preserve the respective rights of a Party. The arbitral
tribunal shall charge all costs and expenses of the arbitration, including the
fees and expenses of the arbitral tribunal and any experts, to the
non-prevailing Party; provided that if the tribunal determines that there is not
a prevailing Party, such costs and expenses shall be allocated between the
parties as the arbitral tribunal deems fair and reasonable taking into account
the extent to which parties’ relative positions have prevailed.

10.11  Disclosure Generally. If and to the extent any information required to be
furnished in any Disclosure Schedule is contained in this Agreement or in any
other Disclosure Schedule, such information shall be deemed to be included in
all of the Disclosure Schedules in which the information would otherwise be
required to be included to the extent the relationship of such information to
such other Disclosure Schedule is reasonably apparent on the face of the
applicable disclosure. The inclusion of any information in any Disclosure
Schedule shall not be deemed to be an admission or acknowledgment that such
information is material or outside the Ordinary Course.

10.12  No Third Party Beneficiaries or Other Rights. Nothing herein shall grant
to or create in any Person not a party hereto, or any such Person’s Affiliates,
any right to any benefits hereunder, and no such party shall be entitled to sue
either Party to this Agreement with respect thereto. The representations and
warranties contained in this Agreement are made for purposes of this Agreement
only and shall not be construed to confer any additional rights on the Parties
under applicable state or federal or foreign securities Laws.

10.13  Knowledge. Whenever “to Seller’s knowledge,” “to its knowledge,” “known”
or a similar phrase is used with respect to Seller to qualify a representation
or warranty of Seller, the “knowledge” so referred to shall be deemed to be the
current, actual knowledge of any of the current executive officers of Seller.

10.14  Travelzoo Guarantee. Travelzoo hereby unconditionally guarantees the
performance of the obligations of Seller under this Agreement.

[Signatures on following page]

38

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed as of the date first above written.

 

 

“SELLER”

 

TRAVELZOO K.K.

 

 

 

 

 

 

 

By:

/s/ Wayne Lee

 

Name:

Wayne Lee

 

Title:

Director

 

 

 

 

 

 

 

“AZZURRO”

 

AZZURRO CAPITAL INC.

 

 

 

 

 

 

 

By:

/s/ Ralph Bartel

 

Name:

Ralph Bartel

 

Title:

Director

 

 

 

 

 

 

 

“TRAVELZOO”

 

TRAVELZOO INC.

 

 

 

 

 

 

 

By:

/s/ Wayne Lee

 

Name:

Wayne Lee

 

Title:

CFO

 

 

[BUYER SIGNATURE FOR CLOSING]

 

 

“BUYER”

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

39

 



--------------------------------------------------------------------------------

TABLE OF SCHEDULES AND EXHIBITS

 

Disclosure Schedules

 

 

 

Schedule 1.4

Assumed Contracts

Schedule 1.5

Assumed Liabilities

Schedule 1.21

Excluded Liabilities

Schedule 1.48

Purchased Assets

Schedule 2.3

Wire Transfer Instructions

Schedule 3.1

Consents – Seller

Schedule 3.3

Taxes

Schedule 3.4

Litigation

Schedule 3.6

Contracts

Schedule 3.8

Licenses and Permits

Schedule 3.9

Compliance with Laws

Schedule 3.10

Labor Matters

Schedule 4.1

Consents – Buyer

Schedule 6.1

Conduct of Business

Schedule 7.2

Consents and Approvals – Buyer’s Conditions

Schedule 8.2

Consents and Approvals – Seller’s Conditions

 



Signature Page to Asset Purchase Agreement

 



--------------------------------------------------------------------------------

 

 



 

Exhibits

 

 

 

Exhibit A

Form of License Agreement

Exhibit B

Form of Hosting Agreement

Exhibit C

Form of Referral Agreement

Exhibit D

Form of Voting Agreement

Exhibit E

Form of Transition Services Agreement

 

 

 

--------------------------------------------------------------------------------

 



EXHIBIT A



LICENSE AGREEMENT

This License Agreement (“Agreement”) is entered into this ___ day of
________________, 2009 (“Effective Date”) by and between TRAVELZOO INC., a
Delaware corporation (hereinafter referred to as “Travelzoo”), and AZZURRO
CAPITAL INC., a Cayman Islands corporation (“Azzurro”), and its affiliates and
direct and indirect wholly-owned subsidiaries, including but not limited to
___________________, and _________________ (the “Subsidiaries” and, together
with Azzurro, collectively, “Licensee”).

RECITALS

WHEREAS, the Subsidiaries have acquired substantially all of the assets and
certain liabilities of Travelzoo Limited, a Hong Kong company, Travelzoo K.K., a
Japanese kabushiki kaisha, and their respective directly and indirectly owned
subsidiaries (the “Acquired Assets”) pursuant to and as more fully described in
separate Asset Purchase Agreements dated as of September ___, 2009
(collectively, the “Purchase Agreement”);

WHEREAS, Travelzoo currently provides certain Services (as hereinafter defined);

WHEREAS, Licensee wishes to receive from Travelzoo a limited, non-transferable
(except as provided herein), perpetual, exclusive, fully paid-up license to
perform the Licensed Services and Licensed Business Processes (as such terms are
hereinafter defined), and to use the Licensed Marks, the Licensed Software, the
Licensed Trade Secrets, and the Licensed Works (as such terms are hereinafter
defined) only on and in connection with the Licensed Services and Licensed
Business Processes and only within the Territory; and

WHEREAS, Travelzoo is willing to grant Licensee such a license, subject to the
terms, provisions, and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals, the terms,
conditions, and provisions set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Licensee and Travelzoo, each intending to be legally bound, hereby agree as
follows:

1.

DEFINITIONS.

1.1      “Intellectual Property” shall mean any and all: (i) tangible works of
authorship including, but not limited, to copyrights, derivative works thereof,
moral rights, and mask-works; (ii) trademarks, service marks, trade names, trade
dress, logos, symbols, emblems, designs, and the like; (iii) confidential,
proprietary, or trade secret business or technical information; (iv) ideas,
designs, concepts, techniques, inventions, discoveries, improvements, systems,
methods, algorithms, industrial property, whether or not patentable, and all
patents, patent applications, continuations, continuations-in-

 

--------------------------------------------------------------------------------

part, divisional, reissue patents, and reexamination patents; and (v) all other
intellectual and industrial property rights, whether arising by operation of
law, contract, license, or otherwise, including but not limited to, all
applications, registrations, renewals, extensions, or the like.

1.2      “Licensed Business Processes” means the internal business methods,
processes, and procedures that are used by Travelzoo in connection with the
Licensed Services.

1.3      “Licensed Marks” means the marks TRAVELZOO, TOP 20, WEEKEND.COM,
WEEKENDS.COM, TEST BOOKING CENTER, SUPER SEARCH, NEWSFLASH, logos used in
connection therewith or design variations thereof, including but not limited to
as shown in U.S. Reg. Nos. 2,422,810; 2,612,534; 2,716,751; 2,647,250;
3,157,301; and 3,312,355, together with such other trade names, trademarks,
logos, distinctive names, service marks, certification marks, logo designs,
insignia or other words or symbols of Travelzoo used in connection with the
Licensed Services.

1.4      “Licensed Services” means the Services that are offered by Travelzoo as
of the effective date of the Purchase Agreement and at any time thereafter;
provided, however, that “Licensed Services” shall not include services offered
by Travelzoo exclusively under Travelzoo’s FLY.COM mark, exclusively via any
localization of the www.fly.com website, or via any similar vertical extension
thereof or other similar meta-search category.

1.5      “Licensed Software” means the compiled software owned by Travelzoo or
Licensed to Travelzoo under a license which allows Travelzoo to sublicense at no
additional cost to Travelzoo and used by Travelzoo in connection with the
Licensed Services or Licensed Business Processes. “Licensed Software” shall also
include New Software and Upgrade Software.

1.6      “Licensed Trade Secrets” shall mean Travelzoo’s Confidential
Information (as defined below) used by Travelzoo in connection with the Licensed
Services or Licensed Business Processes.

1.7       “Licensed Works” shall mean marketing materials, website content,
business forms, designs, artwork, photographs, and other tangible works of
expression owned by Travelzoo and used by Travelzoo in connection with the
Licensed Services or Licensed Business Processes, and all U.S. and foreign
copyrights therein.

1.8      “New Software” means software created by or on behalf of Travelzoo
after the effective date of the Purchase Agreement that may have utility in the
provision of Licensed Services or performance of Licensed Business Processes.

1.9      “Services” means travel-related and entertainment-related services
including but not limited to travel-related and entertainment-related
information and news via the internet; travel-related and entertainment-related
emails, alert services, and other communications; travel agency services
including making or facilitating

 

2



--------------------------------------------------------------------------------

reservations for transportation, lodging, dining, entertainment, or other
travel-related and entertainment-related items; and travel-related and
entertainment-related advertising, promotion and marketing services.

1.10     “Territory” shall mean all countries located in those time zones that
are more than five (5) hours ahead of Greenwich Mean Time, based on Standard
time, including, without limitation, India and Pakistan, but excluding Russia.

1.11    “Upgrade Software” means improvements, upgrades, or other modifications
to the Licensed Software created by or on behalf of Travelzoo after the
effective date of the Purchase Agreement that may have utility in the provision
of Licensed Services or performance of Licensed Business Processes.

2.

GRANT.

2.1      Subject to the terms and conditions herein, Travelzoo hereby grants to
Licensee, and Licensee accepts an exclusive (even as to Travelzoo),
non-transferable (except as expressly provided herein), terminable to the extent
set forth herein, fully paid-up license (without the right to sublicense except
as expressly provided herein) to:

2.1.1   use, perform and modify the Licensed Services and the Licensed Business
Processes, only within the Territory, and only in accordance with this
Agreement;

2.1.2   use the Licensed Marks and the goodwill associated therewith only on and
in connection with the provision, performance, advertising, marketing, offer for
sale and sale of Licensed Services and the performance of Licensed Business
Processes, only within the Territory, and only in accordance with this
Agreement;

2.1.3   use the Licensed Software only on and in connection with the provision,
performance, advertising, marketing, offer for sale and sale of Licensed
Services and the performance of Licensed Business Processes, only within the
Territory, and only in accordance with this Agreement and, to the extent that it
is in effect and not otherwise terminated, that certain Hosting Services
Agreement by and between Travelzoo and Licensee dated as of __________, 2009
(the “Hosting Agreement”);

2.1.4   make, use, copy and modify the Licensed Trade Secrets, only on and in
connection with the provision, performance, advertising, marketing, offer for
sale and sale of Licensed Services and the performance of Licensed Business
Processes, only within the Territory, and only in accordance with this
Agreement, including but not limited to Section 4 below;

2.1.5   use, display, perform, copy and distribute the Licensed Works and
create, prepare, or develop derivative works of the Licensed Works, only on and
in connection with the provision, performance, advertising, marketing, offer for
sale and sale of Licensed Services and the performance of Licensed Business
Processes, only within the Territory, and only in accordance with this
Agreement.

 

3



--------------------------------------------------------------------------------

2.2      Travelzoo agrees to promptly notify Licensee of all Licensed Marks
adopted by Travelzoo after the effective date of this Agreement. Travelzoo
agrees to notify Licensee of all Licensed Trade Secrets developed by or on
behalf of Travelzoo after the effective date of this Agreement and, upon the
reasonable request of Licensee, to provide technical assistance to Licensee with
the implementation of such Licensed Trade Secrets.

2.3      Travelzoo shall provide Licensee access to the Licensed Works in a
manner that will allow Licensee to exercise its rights under this Agreement.
Subject to the provisions of Section 4 below, Travelzoo shall disclose or
otherwise provide to Licensee the Licensed Trade Secrets in a manner that will
allow Licensee to exercise its rights under this Agreement, including without
limitation the performance of the Licensed Services and the Licensed Business
Processes within the Territory as contemplated herein.

2.4      Travelzoo shall provide Licensee access to the Licensed Software in a
manner that will allow Licensee to exercise its rights under this Agreement. The
parties agree that such access shall be provided under the Hosting Agreement so
long as the Hosting Agreement remains in effect. In the event (i) the Hosting
Agreement is terminated by Travelzoo pursuant to Section 6.2(a) thereof, (ii)
Travelzoo initiates bankruptcy or similar proceedings and rejects the Hosting
Agreement in such proceedings or ceases to operate as a going concern, or (iii)
Travelzoo materially breaches the Hosting Agreement or, with respect to its
obligations related to the Licensed Software, materially breaches this
Agreement, then Travelzoo shall promptly deliver a copy of the object code and
source code of the Licensed Software to Licensee, including without limitation,
all available documentation and programmers notes pertaining to such Licensed
Software. In the event a copy of the Licensed Software is delivered to Licensee
pursuant to this Section 2.4, then in addition to the rights granted to Licensee
pursuant to Section 2.1.1 above, Licensee may also reproduce, copy, modify,
store, cache, display and perform the Licensed Software (including object code
and source code) in connection with the performance, advertising, marketing,
offer for sale and sale of Licensed Services and the performance of Licensed
Business Processes within the Territory.

2.5      Travelzoo hereby agrees that it will provide to Licensee the following
maintenance services (“Maintenance Services”):

2.5.1   If, subsequent to the Effective Date, Travelzoo creates at its own
discretion Upgrade Software or New Software that it uses in connection with the
provision of Licensed Services or performance of Licensed Business Processes,
Travelzoo, shall promptly notify Licensee of such Upgrade Software or New
Software and provide a description of the relevant enhancements and
functionality of such Upgrade Software or New Software to Licensee. Unless
otherwise notified in writing by Licensee, Travelzoo shall promptly include such
Upgrade Software or New Software into, or as part of, the Licensed Software for
the benefit of Licensee under this Agreement and, to the extent that it is in
effect and not otherwise terminated, the Hosting Agreement.

 

4



--------------------------------------------------------------------------------

2.5.2   For the avoidance of doubt, Travelzoo’s obligations under this Section
2.5 shall apply only to Upgrade Software or New Software used by Travelzoo in
the general course of its business operations and shall not apply to Upgrade
Software or New Software under development or testing by Travelzoo.

2.5.3   During the initial three (3) years of this Agreement, Maintenance
Services shall be provided at no additional cost to Licensee. Thereafter,
Licensee shall reimburse Travelzoo for a reasonable portion of internal
development costs incurred by Travelzoo in connection with any Upgrade Software
and New Software actually implemented for Licensee hereunder. The amount of such
reimbursement shall be determined by the parties in good faith, based on a
reasonable allocation of such costs between Licensee and Travelzoo, taking into
consideration the relative revenues of the parties and the relative net income
derived by the parties as a result of the features and enhancements included in
such Upgrade Software and New Software.

2.6      Upon Licensee’s written request, Travelzoo shall perform localization,
customization, or new feature development to the Licensed Software at then
prevailing market rates. All software and other work product created by or on
behalf of Travelzoo pursuant to any such agreement, including but not limited to
such localization, customization and new feature development as finally
developed shall be owned exclusively by Licensee, provided that Travelzoo shall
be granted a license in such localization, customization and new features for
the sole purpose of performing its obligations under this Agreement and the
Hosting Agreement, as applicable.

2.7      Licensee acknowledges that its familiarity with the Licensed Services
and Licensed Business Processes will result from the information and technical
assistance furnished to it by Travelzoo pursuant to this Agreement, including
but not limited to Licensed Trade Secrets. As such, and without limiting any
other provision of this Agreement, any and all Intellectual Property relating to
the Licensed Services or Licensed Business Processes conceived, acquired or
developed by, on behalf of, or for Licensee or Travelzoo, either alone or in
conjunction with others, during the Term of this Agreement, whether or not
patentable or registrable (the “New Information”) shall be the sole and
exclusive property of Travelzoo. Licensee hereby assigns, conveys, and transfers
to Travelzoo all right, title, and interest in, to, and under any and all New
Information; provided, however, that New Information shall be included in the
Licensed Software, Licensed Trade Secrets or Licensed Works, as the case may be,
and subject to the licensed rights in Licensee set forth herein. Licensee,
whenever requested by Travelzoo and without further compensation or
consideration, shall promptly execute any and all applications, assignments and
other instruments which Travelzoo shall deem necessary in order to protect,
register, or otherwise vest Travelzoo’s right, title and interest in, to and
under the New Information and to apply for and obtain letters patent, trademark
registrations, copyright registrations, or other intellectual property
protection in the United States and foreign countries for the New Information.
Licensee undertakes that it shall make such arrangements with its officers,
agents and employees as are necessary or desirable to enable it to comply with
this Section 2.7.

 

5



--------------------------------------------------------------------------------

2.8      Licensee acknowledges and agrees that it does not have, and this
Agreement shall not be construed to grant, any right to sublicense any rights
granted or acquired hereunder, without the prior written consent of Travelzoo;
provided, however, that Licensee may sublicense its rights hereunder to any
affiliate and direct or indirect wholly-owned subsidiary, so long as Licensee
provides prior, written notice of such proposed sublicense to Travelzoo and so
long as such party executes an agreement in a form reasonably acceptable to
Travelzoo (such acceptance to be established by Travelzoo’s prior, written
approval of such form) pursuant to which it agrees to comply with and be bound
by all terms and conditions of this Agreement.

 

2.9

Licensee may assign this Agreement as follows:

2.9.1   If there is a change of control of one or more Licensee entities and the
successor is a single entity, or if there is a sale or other transfer of all or
substantially all of the Acquired Assets of one or more Licensee entities to a
single buyer, then with the prior written consent of Travelzoo, which consent
shall not be unreasonably withheld, delayed, or conditioned, Licensee may assign
its rights under this Agreement to such party. Travelzoo's withholding, delaying
or conditioning of consent shall be deemed unreasonable with respect to any such
proposed buyer who (i) executes an agreement in a form reasonably acceptable to
Travelzoo (such acceptance to be established by Travelzoo’s prior, written
approval of such form) pursuant to which it agrees to comply with and be bound
by all terms and conditions of this Agreement, and (ii) is not a competitor of
Travelzoo outside of the Territory.

2.9.2   If there is a sale or other transfer of all or substantially all of the
Acquired Assets of a Licensee entity to an affiliate of Licensee, then without
the prior written consent of Travelzoo, such Licensee entity may assign its
rights under this Agreement to such affiliate.

2.9.3   Nothing herein shall operate to prohibit a Licensee entity from
conducting a qualified public offering and maintaining its license and other
rights hereunder.

2.10    Upon the written request of Licensee, Travelzoo agrees to enter into an
industry standard source code escrow agreement within thirty (30) days of such
request (the “Escrow Agreement”) with a nationally recognized technology escrow
company including release terms and conditions consistent with Section 2.4
above.

3.

QUALITY CONTROL.

3.1      Licensee shall maintain the distinctiveness of the Licensed Marks and
the image and high quality of Licensed Services and Licensed Business Process
bearing and offered under the Licensed Marks and all provision of Licensed
Services and performance of Licensed Business Processes shall be of a quality in
keeping with the quality and prestige of the Licensed Marks as maintained by
Travelzoo.

3.2      Licensee understands and agrees that Travelzoo may, from time-to-time,
provide written standards, rules and procedures to Licensee regarding the use of
any

 

6



--------------------------------------------------------------------------------

Licensed Marks on or in connection with any Licensed Services or Licensed
Business Processes including, but not limited to, the provision, performance
offer for sale, advertising, marketing, and sale of Licensed Services and the
performance of Licensed Business Processes. Licensee shall use and employ the
Licensed Marks on and in connection with the Licensed Services and Licensed
Business Processes in strict accordance with the standards, rules and procedures
set by Travelzoo; provided, that such standards, rules and procedures are no
more stringent than the business practices and processes conducted by Travelzoo
and its other licensees, if any.

3.3      Licensee shall submit to Travelzoo for prior review and written
approval any new materials (whether in written, electronic, or other form) using
the Licensed Marks on or and in connection with the Licensed Services or
Licensed Business Processes in a manner other than that which has previously
been approved under this Section 3, which approval may be granted or denied, in
Travelzoo’s sole and reasonable discretion. Travelzoo shall make a good faith
effort to provide approval or suggestions for change within fifteen (15) days of
its receipt of any materials. If Travelzoo does not make any such approval or
suggestion within such fifteen (15) day period, such new materials shall be
deemed approved. Licensee may not use any materials using the Licensed Marks
unless such materials are in substantial conformity with, and at least equal in
quality to, materials previously approved by Travelzoo in accordance with this
Section 3.

3.4      In addition, without limiting Travelzoo’s other rights under this
Agreement, in order to further ensure that the Licensee complies with the
quality standards set forth in this Section 3, Travelzoo shall have the right,
at any time and from time to time, to request upon reasonable notice to
Licensee, and Licensee shall provide, full and open access at reasonable times
to Licensee’s facilities used in connection with the Licensed Services or
Licensed Business Processes in order to verify Licensee’s proper use of the
Licensed Marks on and in connection with the Licensed Services and Licensed
Business Processes, to verify Licensee’s provision of Licensed Services and
performance of Licensed Business Processes in accordance with the terms and
conditions of this Agreement, to examine the marketing, advertising and related
materials pertaining to the use of the Licensed Marks on and in connection with
the Licensed Services and Licensed Business Processes, and to verify Licensee’s
use of Licensed Software, Licensed Trade Secrets, and Licensed Works in
accordance with the terms of this Agreement, so that Travelzoo shall have
sufficient opportunity to make whatever reasonable investigation it shall deem
necessary in connection with its exercise of quality control under this
Agreement.

3.5      In the event that any Licensed Services or Licensed Business Processes
are not being sold, performed, or provided, as the case may be, in conformance
with the quality required under this Agreement in all material respects, in the
reasonable and good faith judgment of Travelzoo, Travelzoo shall notify the
Licensee thereof in writing, providing Licensee with an explanation as to how
such services fail to conform to such standards and the Licensee shall promptly
change such Licensed Services or Licensed Business Processes to conform thereto.
In the event Licensee’s use of the Licensed Marks on and in connection with the
Licensed Services or Licensed Business

 

7



--------------------------------------------------------------------------------

Processes is not in accordance with the quality required under this Agreement in
all material respects, in the reasonable and good faith judgment of Travelzoo,
Travelzoo shall notify Licensee thereof in writing and Licensee shall promptly
change such use or employment to conform thereto.

3.6      Licensee acknowledges and understands the importance of quality control
and the value of the Licensed Marks, and their respective goodwill. Licensee
further understands and agrees that, pursuant to this Agreement, Travelzoo may
provide Licensee with notice of Licensee's violation of or failure to comply
with any provision of this Section 3 in all material respects. If, within sixty
(60) business days after Licensee is given such notice, Licensee’s failure or
noncompliance is not remedied or a plan acceptable to Travelzoo to remedy
Licensee’s noncompliance is not submitted to Travelzoo, Travelzoo may terminate
this Agreement. Notice by Travelzoo under Section 3.5 shall constitute notice of
Licensee’s violation for purposes of this Section 3.6.

3.7      Licensee shall, during the term of this Agreement: (i) comply with all
applicable laws and regulations relating to its advertising, marketing,
provision, performance, offer for sale and sale of the Licensed Services and
performance of the Licensed Business Processes and shall not at any time
knowingly take any action that would cause Travelzoo or Licensee to be in
violation of any of such applicable laws and regulations; and (ii) obtain any
and all licenses, permits, approvals or authorizations required by any
governmental entity or agency having jurisdiction over the advertisement,
marketing, provision, performance, offer or sale and sale of the Licensed
Services and performance of the Licensed Business Processes.

3.8      Licensee acknowledges, understands and agrees that it shall not
knowingly perform, do, or cause any act to be done, or fail to take any action,
during the term of this Agreement, or knowingly assist any third party in
performing, doing or causing any act to be done, that would in any way or manner
or to any degree be detrimental to, injure, disparage, or impair: (i) the
Licensed Marks or the goodwill associated therewith, the Licensed Software, the
Licensed Trade Secrets, and the Licensed Works; (ii) any applications for
registration or registrations therefor; (iii) the respective goodwill related to
the Licensed Marks; (iv) Travelzoo’s federal, state and common law and other
rights in or to the Licensed Marks, the Licensed Software, the Licensed Trade
Secrets, and the Licensed Works; (v) Travelzoo’s right, title, interest, and
ownership in and to the Licensed Marks, the Licensed Software, the Licensed
Trade Secrets, and the Licensed Works; and (vi) the validity and enforceability
of the any of the foregoing.

3.9      Licensee will not register, own, maintain or use any domain names,
world wide web or other electronic communications sites that includes a Licensed
Mark, without Travelzoo’s express, written consent, which consent shall not be
unreasonably withheld.

3.10    During and after the term of this Agreement, Licensee agrees to assist
Travelzoo, at Travelzoo’s expense, in any way, for Travelzoo’s sole and
exclusive benefit, in protecting, obtaining and maintaining registrations for
the Licensed Marks, the

 

8



--------------------------------------------------------------------------------

Licensed Works, and the Licensed Software in Travelzoo's sole name anywhere to
the extent that Travelzoo, in its sole discretion, deems such protection or
registrations necessary. Such assistance shall include, but not be limited to,
signing any documents to verify and confirm Travelzoo's sole and exclusive
right, title and interest in and to the Licensed Marks and any and all goodwill
associated therewith, the Licensed Works, and the Licensed Software.

3.11    During the term of this Agreement, in all public uses of the Licensed
Marks on and in connection with the Licensed Services or Licensed Business
Processes, where commercially practicable and possible, Licensee will use its
commercially reasonable efforts to indicate that the Licensed Marks are owned by
Travelzoo and shall use the appropriate notice symbol (® if the Licensed Mark is
registered with the U.S. Patent and Trademark Office, or SM or TM) directly
adjacent to every use of the Licensed Marks.

3.12    All use of the Licensed Marks by Licensee shall inure solely to the
benefit of Travelzoo. All goodwill accrued by, and due to, Licensee’s use of the
Licensed Marks anywhere shall be the sole and exclusive property of Travelzoo.

3.13    Travelzoo retains the right to use the Licensed Marks, the Licensed
Software, the Licensed Trade Secrets, and the Licensed Works on or in connection
with such products and services, directly or through affiliates or other
licensees, or at any place and by any method of distribution that Travelzoo, in
its sole discretion, may elect outside of the Territory. For the avoidance of
doubt, but subject to the restrictions set forth below, Licensee’s exclusive
rights in and to the Licensed Services, the Licensed Business Methods, the
Licensed Marks, the Licensed Software, the Licensed Trade Secrets, and the
Licensed Works within the Territory shall not be violated by Travelzoo as a
result of user-initiated communications, by or from a user located within the
Territory, to any website owned and maintained by Travelzoo in connection with
the provision of Licensed Services outside of the Territory. In furtherance of
the foregoing, Travelzoo (a) will not send unsolicited communications to parties
who reside within the Territory and that it will refrain from sales and
marketing strategies intended to primarily target advertisers and potential
advertisers that are headquartered within the Territory or users or potential
users located within the Territory, and (b) that any third-party license of the
Licensed Marks, the Licensed Software, the Licensed Trade Secrets, or the
Licensed Works will prohibit such third party licensee from sending unsolicited
communications to parties who reside within the Territory or use sales and
marketing strategies intended to primarily target advertisers and potential
advertisers that are headquartered within the Territory or users or potential
users located within the Territory.

4.

CONFIDENTIALITY.

4.1      Each party (a “Receiving Party”) recognizes that, in connection with
this Agreement, it will receive access to business, technical, and financial
information from the other party (the “Disclosing Party”) which the Disclosing
Party deems to be confidential, proprietary, or a trade secret.

 

9



--------------------------------------------------------------------------------

4.2      For purposes of this Agreement, “Confidential Information” means all
such information, whether written or oral, which is designated by a Disclosing
Party as “Confidential” or which is proprietary or confidential in nature
including, without limitation, data and information about product and technical
specifications, processes, systems, business methods, designs, conversions,
procedures, formulations, business and marketing plans, customers, contractors,
and subcontractors names, expertise of employees and consultants, know-how,
ideas, inventions (whether subject to patent, copyright, or trademark protection
or not), intellectual property, computer programs (whether in object, source, or
other code), design concepts, financial data, customer and product development
plans, forecasts, strategies, analytics, concepts, letters of intent and
contracts, customer lists, and all other information relating to, reflecting
upon, or concerning the Disclosing Party.

4.3      The Receiving Party acknowledges that all Confidential Information of
the Disclosing Party is proprietary and a valuable trade secret of the
Disclosing Party, and that any disclosure or unauthorized use of Confidential
Information will cause the Disclosing Party irreparable harm and loss. The
Receiving Party agrees that neither it nor any others associated with or used by
it in the performance of this Agreement shall use the Confidential Information
of the Disclosing Party for itself or others or disclose any Confidential
Information of the Disclosing Party to others, except with those of its
employees, personnel, authorized professional advisors and agents who have a
need for such access in connection with this Agreement and who have been
notified of the confidential nature of the information and of the parties’
obligations under this Agreement, without first obtaining the prior written
consent of the Disclosing Party.

4.4      The Receiving Party shall: (a) use Confidential Information of the
Disclosing Party for the sole and limited purpose of exercising its rights and
performing its obligations hereunder; and (b) return all such Confidential
Information, including copies or other written, physical, or electronic
embodiments of, or containing, such Confidential Information (including any
studies, analyses, compilations or other materials prepared in whole or in part
based on such Confidential Information) to the Disclosing Party immediately upon
the termination of the licenses granted to Licensee under this Agreement.

4.5      This Agreement shall not affect the Receiving Party’s rights to use or
disclose information which it first proves, to the Disclosing Party’s reasonable
satisfaction:

4.5.1   is in the public domain through no wrongful act of itself prior to the
date of its disclosure to the Receiving Party;

4.5.2   was in the Receiving Party’s possession, on a non-confidential basis,
prior to disclosure to the Receiving Party (as evidenced by written records);
provided, that Confidential Information transferred to the Licensee pursuant to
the Purchase Agreements shall be deemed to be Confidential Information of
Licensee, and shall be deemed not to have been previously known to Travelzoo and
its affiliates);

 

10



--------------------------------------------------------------------------------

4.5.3   has become part of the public domain by publication or otherwise not due
to any unauthorized act or omission on the part of the Receiving Party;

4.5.4   was independently developed by the Receiving Party without reference to
or reliance upon the Confidential Information of the Disclosing Party (as
evidenced by written records); or

4.5.5   was disclosed to the Receiving Party on a non-confidential basis by a
third party having a lawful right to do so prior to disclosure of such
information to the Receiving Party by the Disclosing Party (as evidenced by
written records).

4.6      If a Receiving Party, or its representatives, is compelled to disclose
Confidential Information of the Disclosing Party governmental or judicial
process, the Receiving Party agrees to promptly provide the Disclosing Party
with written notice of such requirement to allow sufficient time for the
Disclosing Party to apply for judicial review of such compelled disclosure, or
an appropriate protective order to retain the confidentiality of such
information.

5.

INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS.

5.1      Each party shall promptly notify the other of any unauthorized use of
which it becomes aware or suspected infringement or misappropriation of any of
the Licensed Marks, Licensed Software, Licensed Trade Secrets, or Licensed Works
within the Territory provide the other with any and all available evidence of
such suspected or actual infringement or misappropriation. Travelzoo shall have
the first right to determine how to handle or otherwise deal with any such
unauthorized use or suspected infringement or misappropriation, or in defending
against any declaratory judgment action alleging invalidity, unenforceability or
non-infringement of any Licensed Marks, Licensed Software, Licensed Trade
Secrets, or Licensed Works, including the right to settle or otherwise
compromise any dispute or lawsuit; provided, that (i) Travelzoo may not settle
any such dispute or lawsuit without the prior written approval of Licensee if
such settlement would affect the rights of Licensee hereunder, and (ii) if
Travelzoo does not initiate reasonable action to cease suspected infringement or
misappropriation of any of the Licensed Marks, Licensed Software, Licensed Trade
Secrets, or Licensed Works within the Territory, then Licensee shall be entitled
to take such action. Travelzoo, at no cost to Travelzoo, shall provide all
reasonable assistance and cooperation in any such legal action permitted
hereunder that Licensee may initiate in all respects including allowing Licensee
to join Travelzoo as a party to any such suit, having its employees testify when
requested, and making relevant records, papers, information, samples, specimens
and the like reasonably available to Travelzoo, subject to reasonable safeguards
for confidentiality. Licensee, at no cost to Licensee, shall provide all
reasonable assistance and cooperation in any legal action Travelzoo may initiate
or defend in all respects including allowing Travelzoo to join Licensee as a
party to any such suit, having its employees testify when requested, and making
relevant records, papers, information, samples, specimens and the like
reasonably available to Travelzoo, subject to reasonable safeguards for
confidentiality. Travelzoo shall have no

 

11



--------------------------------------------------------------------------------

duty to initiate or defend any litigation if in its sole judgment such
litigation is not warranted or is not in its best interests.

5.2      Licensee shall not threaten, warn, or attempt to assert any
intellectual property right against, any third party relating to infringement of
any of the Licensed Marks, Licensed Software, Licensed Trade Secrets, or
Licensed Works or otherwise take any action that may support declaratory
judgment challenges to any rights or potentially asserted rights in or to any of
the Licensed Marks, Licensed Software, Licensed Trade Secrets, or Licensed Works
without the prior written consent of Travelzoo.

6.

REPRESENTATION AND WARRANTIES OF TRAVELZOO.

6.1      Travelzoo represents and warrants that it has the authority to grant
the rights set forth in Section 2.1 above. With respect to all Intellectual
Property licensed to Licensee hereunder, no such Intellectual Property has been
or is now involved in any opposition, invalidation or cancellation proceeding
and, to the Seller Parties’ knowledge, no such action is threatened with respect
thereto. Other than as contemplated in this Agreement for the benefit of
Licensee, neither Travelzoo nor its affiliates have granted any person a right
to possess or use any such Intellectual Property in the Territory. Travelzoo has
taken reasonable precautions to protect the secrecy, confidentiality and value
of the Licensed Trade Secrets, and to Travelzoo's knowledge the Licensed Trade
Secrets have not been used, divulged or appropriated either for the benefit of
any person or entity other than Travelzoo (or the benefit of Licensee as
contemplated herein).

6.2      Travelzoo makes no representations whatsoever with regard to the scope
of the Licensed Marks, Licensed Software, Licensed Trade Secrets, or Licensed
Works or that the Licensed Marks, Licensed Software, Licensed Trade Secrets, or
Licensed Works may be exploited without infringing other trademarks, other
copyrights, patents, or any other intellectual property or other rights of any
third party, as the case may be. OTHER THAN AS EXPRESSLY SET FORTH HEREIN,
TRAVELZOO MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT TO THE
LICENSED MARKS, THE LICENSED SOFTWARE, THE LICENSED TRADE SECRETS, OR THE
LICENSED WORKS. TRAVELZOO SHALL NOT BE LIABLE FOR ANY DIRECT, CONSEQUENTIAL OR
OTHER DAMAGES SUFFERED BY LICENSEE OR ANY OTHER DAMAGES RESULTING FROM THE USE
OF THE LICENSED MARKS, THE LICENSED SOFTWARE, THE LICENSED TRADE SECRETS, OR THE
LICENSED WORKS, OR THE MARKETING, PROMOTING, ADVERTISING, OFFER FOR SALE, SALE,
OR IMPORTATION OF THE LICENSED SERVICES OR THE LICENSED BUSINESS PROCESSES.

7.

REPRESENTATION AND WARRANTIES OF LICENSEE.

7.1      Licensee represents and warrants that it has all necessary authority
and power to enter into this Agreement.

 

12



--------------------------------------------------------------------------------

7.2      Licensee represents and warrants that this Agreement has been duly
authorized by all required action of the Licensee, has been duly executed and
delivered by the Licensee and constitutes the valid and binding obligation of
the Licensee in accordance with its terms.

7.3      EXCEPT FOR LICENSEE’S INDEMNIFICATION OBLIGATIONS HEREUNDER, LICENSEE
SHALL NOT BE LIABLE TO TRAVELZOO FOR ANY CONSEQUENTIAL, SPECIAL OR PUNITIVE
DAMAGES SUFFERED BY TRAVELZOO RESULTING FROM THE USE OF THE LICENSED MARKS, THE
LICENSED SOFTWARE, THE LICENSED TRADE SECRETS, OR THE LICENSED WORKS, OR THE
MARKETING, PROMOTING, ADVERTISING, OFFER FOR SALE, SALE, OR IMPORTATION OF THE
LICENSED SERVICES OR THE LICENSED BUSINESS PROCESSES.

8.

INDEMNIFICATION OF TRAVELZOO.

Licensee agrees to indemnify, defend and hold harmless Travelzoo, its
affiliates, and their directors, officers, employees, and agents (each an
“Travelzoo Indemnitee”) from and against any and all claims, demands, losses,
damages, penalties, costs or expenses (including reasonable attorneys’ and
expert witness’ fees and costs) of any kind or nature (each, a “Liability”),
arising from or relating to: (i) the advertisement, marketing, distribution,
use, offer for sale, sale, or provision, of any Licensed Services or performance
of Licensed Business Processes by Licensee; (ii) any unauthorized use of
information provided by Travelzoo to Licensee; (iii) any violation, breach or
nonfulfillment on the part of Licensee of any representation, warranty, covenant
or agreement made by Licensee pursuant to this Agreement, except to the extent
that such Liability (1) is solely caused by the negligence or willful misconduct
by Travelzoo as determined by a court of competent jurisdiction, or (2) results
from a breach of a warranty of Travelzoo set forth in Section 6 above; and (iv)
actions for product liability, negligence, intentional torts, or the like,
relating to Licensee’s design, manufacture, marketing, advertising,
distribution, offer for sale, sale, use, importation, or exportation of any
goods or services. Licensee agrees not to file any lawsuits against any
Travelzoo Indemnitee (other than Travelzoo or its affiliates for any alleged
breach of this Agreement or other agreements between Licensee and Travelzoo or
its affiliates) in connection with the advertisement, marketing, provision,
performance, offer for sale, or sale of Licensed Services or the performance of
Licensed Business Processes and all activities associated therewith. The
Travelzoo Indemnitees shall be entitled to participate at their option and
expense through counsel of their own selection in any indemnified action, and
may join in any legal actions related to any such Liability. Licensee shall not
enter into any settlement or compromise affecting any rights or obligations of
any Travelzoo Indemnitee or which includes an express or implied admission of
liability, negligence or wrongdoing by any Travelzoo Indemnitee, without the
prior written consent of such Travelzoo Indemnitee, which shall not be
unreasonably withheld.

 

13



--------------------------------------------------------------------------------

9.

DURATION, MODIFICATION, AND TERMINATION.

9.1      Travelzoo may elect to terminate this Agreement in its entirety sixty
(60) days after Licensee receives prior written notice if:

9.1.1   Licensee fails to comply in any material respect with its continuing
obligations under the Purchase Agreement, and such failure shall continue for a
period of sixty (60) days following written notice from Travelzoo of such
failure; or

9.1.2   Licensee materially breaches this Agreement and such failure shall
continue for a period of sixty (60) days following written notice from Travelzoo
of such failure, except where this Agreement explicitly provides for a different
notice period for a specified breach;

9.2      In the event the Agreement is terminated for any reason, Licensee shall
return, or at Travelzoo’s direction, destroy, all documents and materials
pertaining to or embodying any Confidential Information, retaining no copies.
Upon termination of the license, Licensee shall cease any and all use of the
Licensed Marks, the Licensed Software, the Licensed Trade Secrets, and the
Licensed Works, and Licensee shall have no further right to use the Licensed
Marks, the Licensed Software, the Licensed Trade Secrets, and the Licensed Works
anywhere, in any way, or for any purpose, whatsoever. Notwithstanding the
foregoing to the contrary, Licensee shall be permitted to conduct a prompt and
orderly wind-up of the Licensed Services conducted prior to such termination (by
way of example, fulfillment of Licensee’s obligations to Licensee customers
involving the Licensed Services that accrued prior to termination). All
provisions of this Agreement, other than the provisions of Section 2, shall
remain in full force and effect notwithstanding the termination of the license.

9.3      Upon the termination of this Agreement, unless otherwise agreed to in
writing or as expressly set forth herein, all rights of Licensee granted
hereunder shall immediately cease and revert to Travelzoo without assignment,
notice, or any other action on the part of Licensee or Travelzoo.

10.

NOTICES.

All notices, requests, and other communications hereunder shall be in writing
and shall be personally delivered or sent by telecopy or other electronic
facsimile transmission or by registered or certified mail, return receipt
requested, postage prepaid, in each case to the respective address specified
below, or such other address as may be specified in writing to the other party
hereto:

 

Travelzoo:

Travelzoo, Inc.

590 Madison Avenue, 37th Floor

New York, New York 10022

Attn: Chief Executive Officer

 

 

 

14



--------------------------------------------------------------------------------

 

Licensee:

Azzurro Capital Inc.

_____________________

_____________________

_____________________

11.

MISCELLANEOUS PROVISIONS.

11.1    The licenses and all rights granted to the Licensee hereunder are
personal in nature, and except as expressly permitted hereunder the Licensee
shall not have the right to transfer or assign the License, this Agreement, or
any of its rights, interests, or obligations hereunder, or any part hereof,
without the prior written consent of Travelzoo, and any attempt by the Licensee
to make an assignment not in accordance with this Section 11.1 shall be void ab
initio.

11.2    In the event of any dispute hereunder, the parties shall use their
reasonable efforts to resolve such dispute through discussions by their
authorized representatives. Any dispute which is not so resolved within
fifteen(15) calendar days after the start of such discussions (or such longer
period as may be mutually agreed) shall be resolved by arbitration in accordance
within the commercial arbitration rules of the American Arbitration Association
(“AAA”). The arbitration proceedings, including the rendering of an award, shall
take place in the Borough of Manhattan, New York, New York. The arbitration
panel shall consist of three persons, one chosen by each of the parties, and the
third chosen by such two arbitrators. If the first two arbitrators are unable to
agree on the third arbitrator, the third arbitrator shall be appointed by the
AAA. If either such party does not select an arbitrator within ten (10) days
after a request for arbitration hereunder, the arbitrator chosen by the other
shall act as the sole arbitrator. The arbitration proceedings shall be conducted
in accordance with the International Arbitration Rules of AAA. The award of such
arbitral tribunal shall be final. Judgment upon such award may be entered by the
prevailing party in any court having jurisdiction. The award of the arbitral
tribunal may be alternatively or cumulatively for monetary damages. The arbitral
tribunal may issue interim awards and order any provisional measures which
should be taken to preserve the respective rights of a party. The arbitral
tribunal shall charge all costs and expenses of the arbitration, including the
fees and expenses of the arbitral tribunal and any experts, to the
non-prevailing party; provided that if the tribunal determines that there is not
a prevailing party, such costs and expenses shall be allocated between the
parties as the arbitral tribunal deems fair and reasonable taking into account
the extent to which parties’ relative positions have prevailed.

11.3    Travelzoo shall have a complete and unrestricted right to transfer or
assign its rights and interests in this Agreement to any domestic or foreign
corporation or other business entity, provided, that such transferee agrees to
be bound by all of the terms hereof. Travelzoo shall give written notice to
Licensee within thirty (30) days of any such transfer or assignment.

 

15



--------------------------------------------------------------------------------

11.4    In the event a party breaches any material term of this Agreement, the
other party shall be entitled to equitable relief by way of temporary and
permanent injunction and such other and further relief as any court with
jurisdiction may deem just and proper.

11.5    The interpretation and application of the provisions of this Agreement
shall be governed by the laws of the State of New York, except such laws
relating to conflicts of laws.

11.6    Neither party may waive or release any of its rights or interest in this
Agreement except in writing. The failure of a party to assert a right hereunder
or to insist on compliance with any term or condition of this Agreement shall
not constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.

11.7    In case any one or more of the provisions contained in this Agreement
should be invalid, illegal or unenforceable in any respect in any jurisdiction,
the validity, legality and enforceability of such provisions shall not be
affected or impaired in any other jurisdiction, nor shall the remaining
provisions contained herein in any way be affected or impaired thereby, unless
Travelzoo determines such provision was material, in which case Travelzoo may
terminate this Agreement.

11.8    The Licensee shall not represent itself as the agent or legal
representative of Travelzoo for any purpose whatsoever and shall have no right
to create or assume any obligation of any kind, express or implied, for or on
behalf of Travelzoo in any way whatsoever. Travelzoo shall similarly not
represent itself as the agent or legal representative of the Licensee. The
relationship of Licensee and Travelzoo under this Agreement shall be solely that
of independent contractors and nothing herein shall be construed to create or
imply any relationship of employment, agency, joint venture, partnership or any
relationship other than that of independent contractors.

11.9    This Agreement constitutes the entire agreement and understanding
between the parties, and neither party shall be obligated by any condition,
promise or representation other than those expressly stated herein or as may be
subsequently agreed to by the parties hereto in writing.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives.

 

AZZURRO CAPITAL INC.

TRAVELZOO INC.

 

 

By:

_________________________

By:

_________________________

 

Wayne Lee

 

Chief Financial Officer

 

[SUBSIDIARIES]

 

17



--------------------------------------------------------------------------------

 

EXHIBIT B

HOSTING SERVICES AGREEMENT

This Hosting Services Agreement (this “Agreement”) is made and entered into as
of the ____ day of ____________, 2009 (“Effective Date”), by and among:
Travelzoo Inc., a Delaware corporation (“Host”), [New HK Co] and [New Japanese
Co] (each a “Customer” and collectively, the “Customers”), (each being referred
to individually as a “Party” and collectively as the “Parties”).

 

RECITALS

 

A.        Host and Customers have entered into those certain Asset Purchase
Agreements dated as of September 30, 2009 (the “Purchase Agreements”) whereby
Host agreed to sell and the Customers agreed to purchase substantially all of
the assets and certain of the liabilities of Travelzoo (Asia Pacific) Limited
(“TAPL”), Travelzoo K.K. (“TKK”) and their respective directly and indirectly
owned subsidiaries. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Purchase Agreements.

 

B.        In connection with the Purchase Agreements, Host as licensor and the
Customers as licensee, are contemporaneously entering into that certain License
Agreement dated as of ______________, 2009 (the “IP License”) pursuant to which
the Customers are granted, inter alia, a limited license to use the Licensed
Software (as such term is defined in the IP License) only on and in connection
with the provision, performance, advertising, marketing, offer for sale and sale
of Licensed Services (as such term is defined in the IP License) and the
performance of Licensed Business Processes (as such term is defined in the IP
License), pursuant to the terms and conditions of the IP License and this
Agreement.

 

C.         Host desires to host, transact, process, store, implement, operate,
manage, maintain and provide access to the Licensed Software and to data files
and content provided by Customer to Host (“Customer Content”) for use in
connection with the provision, performance, advertising, marketing, offer for
sale and sale of Licensed Services and the performance of Licensed Business
Processes, such access to be provided via Internet protocol networks and VPN
connections (“Host Platform”), as more fully described in Section 1 hereof
(“Hosting Services”), and is willing to provide these Hosting Services to
Customers on the terms and subject to the conditions set forth below.

 

D.         Customers wish to engage Host to provide Hosting Services subject to
the terms and conditions specified in this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained herein, the
Parties, intending to be legally bound, agree as follows:

 

1.

Hosting Services.

 

1.1

Hosting Services.

(a)       For the term of this Agreement and subject to the provisions set forth
in Section 2, Host agrees to provide Customers with electronic access to the
Licensed Software and

 

--------------------------------------------------------------------------------

the Customer Content via the Host Platform and communications connectivity
thereto, and to provide Customers’ authorized end users (“End Users”) access to
the Host Platform and Customers Websites (defined below) via Internet protocol
networks. The Licensed Software shall be stored on Host network facilities,
infrastructure platforms, transmission and storage systems (“Host Server(s)”).

(b)       The Host Server(s) shall be maintained by Host and shall be located at
Host’s facilities. Prior to locating the Host Servers for Customer’s Websites at
a location other than that used by Host for its own website hosting, Host shall
obtain the prior written approval of Customer, such approval not to be
unreasonably conditioned, withheld or delayed. Host shall not be responsible for
hosting any other software or performing any other services for Customers except
as expressly provided herein or as otherwise mutually agreed upon in writing.

(c)       The Hosting Services may be supplemented upon the signed written
mutual agreement of the Parties and such supplemental Hosting Services shall be
outlined in an executed supplemental statement of work (“SOW”) and shall be
governed by the terms and conditions of this Agreement. Host shall perform the
services in connection with any change to the scope of the Hosting Services or
any additional services upon the Parties’ agreement in writing to effect such
change and the applicable fees paid and/or delivery schedule modified, as
appropriate.

(d)       To the extent any software or other work product is created by or on
behalf of Host pursuant to any such agreement, such software or other work
product shall be owned exclusively by Host, except as provided in the IP
License, and, if any such software is at any time thereafter used by Host in the
provision of Hosting Services, such software shall be added to the Licensed
Software under this Agreement and the IP License. Other additions and changes to
Licensed Software shall be made and implemented as provided in the IP License.

(e)       Host shall in a professional manner consistent with recognized
industry best practices, maintain, monitor, manage, and service a Web site for
Customer at which Customer provides, performs, advertises, markets, offers for
sale and sells Licensed Services and performs Licensed Business Processes at
*.travelzoo.com, or such other URL of Customer as Customer may direct in a
manner consistent with Host’s standards (“Customer’s Websites”), including but
not limited to the provision of Upgrade Software and New Software (as such term
is defined in the IP License);

(f)        Host shall in a professional manner consistent with recognized
industry best practices, provide email distribution services for Customer in
connection with Customer’s provision, performance, advertising, marketing, offer
for sale and sale of Licensed Services or the performance of Licensed Business
Processes;

(g)       Host shall in a professional manner consistent with recognized
industry best practices, provide all online tools and database solutions that
are needed by Customers to successfully perform the Licensed Business Processes;

(h)       Host shall in a professional manner consistent with recognized
industry best practices, provide technical support of the Host Platform, the
Host Server(s) to the extent the

 

2

 



--------------------------------------------------------------------------------

same shall be located at Host’s facilities, and the IT systems used by Customers
to access the Host Platform and Host Server(s);

(i)        Host shall provide administrative support in connection with
Customers’ accounts, reporting and invoicing.

Notwithstanding the foregoing, Host shall be obligated to provide such Hosting
Services only to the extent such Hosting Services can be provided using the
Licensed Software and any Customer Content. Host shall not be required to
develop or modify any software in connection with the provision of Hosting
Services except as provided in the IP License.

 

1.2

Availability of Services.

(a)       Subject to the terms and conditions of this Agreement, Host shall
provide the Hosting Services and access to the Licensed Software and Customer
Websites at service levels consistent with Host’s historic business practices
and, to the extent such practices improve over such historic business practices,
such improved practices, including without limitation, the data transmission
capacity to and from the Host Platform and the Internet, operational memory and
storage capacity of the Host Servers, data back-up procedures, back-up power
availability, physical and electronic security controls, business continuity and
disaster recovery plans by means of back up and recovery facilities and
services, and environmental controls for Host Server areas.

(b)       Customer acknowledges that from time to time the Hosting Services may
be inaccessible or inoperable due to (i) equipment malfunctions; (ii) periodic
maintenance procedures or repairs which Host may undertake from time to time
(such maintenance to be scheduled during off-peak hours in consultation with
Customer); or (iii) causes beyond the control of Host or which are not
reasonably foreseeable by Host, for example, interruption or failure of
telecommunication or digital transmission links, including delays or failures
due to Customer’s Internet service provider, hostile network attacks, network
congestion or other failures. Due to such aforementioned circumstances, Customer
acknowledges that Host does not have complete control over the stability and
throughput speed of the Internet or the availability of Hosting Services on a
continuous or uninterrupted basis. Customer further acknowledges that Host
cannot guarantee Host Platform connectivity speeds utilizing VPN connections via
the Internet.

(c)       For purposes of this Agreement, the Hosting Services shall be made
available to Customer and the Customer Websites made available to End Users
twenty-four (24) hours per day, seven (7) days per week except for periods of
unavailability due to (i) scheduled maintenance and required repairs; and (ii)
causes beyond the control of Host or which are not reasonably foreseeable by
Host (“Availability”). In the event the Hosting Services are not Available due
to causes other than: (i) scheduled maintenance and required repairs; or (ii)
causes beyond the control of Host or which are not reasonably foreseeable by
Host, Customers shall receive a credit (determined on a pro rata basis) against
future Hosting Services for the period commencing from Customer’s notification
to Host, pursuant to Section 9.5 of this Agreement, of such unavailability and
until such time as the Availability of the Hosting Services has resumed.
Customers shall not be entitled to a credit: (i) in the event that any loss or
interruption of Hosting

 

3

 



--------------------------------------------------------------------------------

Services was caused by Customers or End Users, agents or other third-parties; or
(ii) prior to Customer’s notification to Host of said loss or interruption.
Subject to Customers’ rights under Section 6.2(c) below, each Customer
understands and agrees that this Section sets forth Customer’s sole and
exclusive remedy for any such loss or interruption of the Hosting Services.

(d)       Host will provide at least two (2) Host employees based in the
Territory and deeply familiar and experienced with the Host Servers, Licensed
Software and Host Platform who shall devote no less than 75% of their work
effort to ensuring the delivery and availability of the Hosting Services at
Host’s direction and consistent with this Agreement. Such Host employees shall
perform such work in a diligent and workmanlike fashion and shall cause any
third party contractors who perform services on their behalf, to perform such
services in a diligent, workmanlike manner and to agree to abide by, and to
cause their contractors to abide by, the applicable policies and procedures of
Host as in effect from time to time and as communicated to Customers. Host
agrees to cooperate with Customer in connection with resolving any reasonable
complaint or dissatisfaction of Customer pertaining to the performance of such
Host employees.

2.

Licenses Grants and Ownership Rights.

2.1       License of Customer Software. For the term of this Agreement Customer
grants and Host hereby accepts a non-exclusive, non-transferable, terminable,
royalty-free license allowing it to use, display, and reproduce the Customer
Content solely on and in connection with the provision of Hosting Services
hereunder.

2.2       Customer’s Rights to Access the Host Platform and Host Servers. For
the term of this Agreement Host grants and Customer hereby accepts a
non-exclusive right to access the Host Platform and Host Servers pursuant to the
terms and conditions of this Agreement. For avoidance of doubt, the Parties
acknowledge and agree that (i) the IP License sets forth the terms and
conditions governing Customers’ license to use and rights with respect to the
Licensed Software, the Licensed Business Processes the Licensed Marks, the
Licensed Works, and the Licensed Trade Secrets (each as defined in the IP
License), and (ii) in the case of any conflict between this Agreement and the IP
License pertaining to Customers’ license and rights to the Licensed Software,
the Licensed Business Processes the Licensed Marks, the Licensed Works, and the
Licensed Trade Secrets, the IP License shall control.

2.3       Host Ownership Rights. In connection with performance of the Hosting
Services and at the sole discretion of Host, Host may disclose and/or provide
access to Customer, certain materials, as applicable, including computer
software (in object code or source code form), data, access to, and use of,
computer hardware, hypertext links, documentation or information developed or
provided by Host or its suppliers under this Agreement, domain names, electronic
mail addresses and other network addresses assigned to Customer, and other
know-how, methodologies, equipment, and processes used by Host to provide the
Hosting Services to Customers (“Host Materials”). The Licensed Software, Host
Materials, the Host Server, the Host Platform and any and all information
pertinent to the Hosting Services provided to Customers in the performance of
this Agreement (including without limitation any and all modifications,
upgrades, bug fixes, modules, additions, templates, corrections and/or new
versions thereof), and all patents, copyrights, trade secret rights, and other
intellectual property

 

4

 



--------------------------------------------------------------------------------

rights with respect to the Licensed Software, Host Materials, the Host Server(s)
and the Host Platform shall remain the sole and exclusive property of Host,
except as provided in the IP License, whether created by Host or third-parties
or any other person or entity. Except as otherwise specified in this Agreement
and subject to Customers’ rights under the IP License, each Customer shall not,
and shall cause its employees or other third-parties receiving access to the
Licensed Software, Host Materials, Host Server(s), Host Platform and/or Hosting
Services not to: (i) disclose, copy, loan, distribute, license, market, lease or
otherwise transfer to any third-party or to a different platform the same or any
part thereof; (ii) modify, use for derivative works, decompile, reverse
engineer, attempt to reconstruct or discover any underlying ideas, algorithms,
file formats, architecture, or programming or interoperability interfaces, any
database schema, tools enabling capabilities, operating structure, templates, or
any files contained in or generated using the Host Materials, and/or Host
Server(s), or otherwise attempt to discern the source code of the same or other
underlying Confidential Information (as defined below); or (iii) possess a copy
of the same. Under no circumstances shall the Licensed Software, Host Materials,
Host Server(s), and/or Host Platform be deemed “works made for hire.”

2.4       Security. Customers shall be solely responsible for undertaking all
necessary internal measures to ensure the confidentiality of Customer’s
individual account and password or electronic key used to access the Licensed
Software, Host Servers and Host Platform. If either Customer’s individual
account and password or electronic key is lost, stolen or otherwise compromised,
such Customer shall promptly notify Host, whereupon Host shall suspend access to
the Customers Software and the Hosting Services by use of such individual
account and password or electronic key and issue a replacement individual
account and password or electronic key to Customer’s authorized representative.
Each Customer and its authorized End Users are solely responsible for the
security, confidentiality and integrity of all messages and content such
Customer or any authorized End User receives, transmits through or stores on,
through or via the Hosting Services or Host Server. Each Customer and its
authorized End Users are solely responsible for any authorized or unauthorized
access to any account or password issued to such Customer or any authorized End
User by Host.

3.

Payment Terms.

3.1       Payment. Customers shall pay Host for the Hosting Services and in the
amounts set forth in the Schedule A hereto (“Fees”), subject to any service
level credits that Customers are entitled to hereunder. Host shall invoice
Customers on a quarterly basis during the term of this Agreement for the Fees
incurred as well as reasonable out-of-pocket expenses, if any, including,
without limitation, expenses of Host contractors, travel, lodging,
transportation, mileage, meals, telephone costs and similar such expenses
incurred in the performance of the Hosting Services. Payment of Fees shall be
made by Customers within thirty (30) days of the end of each quarter. Host
expressly reserves the right to change its rates charged hereunder for the
Hosting Services on an annual basis or as business needs otherwise dictate,
subject to the limitation that Host is not permitted to increase its rates by
more than 5.0% on an annual basis, by providing advance written notice of such
changes at least one hundred twenty (120) days in advance of the effective time
of such changes. Except as expressly set forth herein, it is understood and
acknowledged that Host shall be treated the same as any other arms-length
provider of services to the Customers.

 

5

 



--------------------------------------------------------------------------------

3.2       Taxes. Customers shall, in addition to the Fees required hereunder,
pay all sales, use, transfer or other taxes, whether federal, state or local,
however designated, which are levied or imposed by reason of the transaction
contemplated hereby; excluding, however, income taxes on profits and property
taxes which may be levied against Host. If a Customer claims exemption from any
taxes resulting from this Agreement, such Customer shall provide Host with
documentation required by the taxing authority to support such exemption.

3.3       Invoices. Customers agree that amounts of any undisputed and unpaid
invoice shall accrue interest at one and one half percent (1.5%) per month.
Failure of Customers to fully pay any undisputed Fees within thirty (30) of
receipt by Customers of notice from Host of such late payment shall be deemed a
material breach of this Agreement. Customers shall pay all costs of collection,
including reasonable attorney’s fees and costs, in the event any invoice
requires collection efforts.

4.

Warranties, Disclaimer and Indemnification.

4.1       Host Warranties. Host warrants to Customers that: (i) Host has the
right and authority to enter into and perform its obligations under this
Agreement; (ii) Host shall perform the Hosting Services and other applicable
Host services, as specified in this Agreement and in any SOW issued hereunder,
in a diligent and workmanlike manner; (iii) Host shall not interfere, disrupt or
attempt to gain unauthorized access to the Customer Content; (iv) if the Hosting
Services become unavailable to Customers or End Users, other than for scheduled
maintenance, Host shall within one (1) hour from the earlier of becoming aware
of such unavailability or notice from Customer, respond to such unavailability
and shall diligently undertake efforts to remedy such unavailability; and (v)
Host shall not knowingly disseminate or transmit any virus, Trojan horse or
other malicious, harmful or disabling data, code or program. These warranties
shall apply, provided that Customers have made no change in the Host Platform or
Host Server without the express written consent of Host.

4.2       Disclaimer of Warranty. EXCEPT AS EXPRESSLY STATED AT SECTION 4.1 OF
THIS AGREEMENT, HOST MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT
AND/OR FITNESS FOR A PARTICULAR PURPOSE, CONCERNING ANY SUBJECT MATTER OF THIS
AGREEMENT. FURTHER, HOST DOES NOT, EXCEPT AS EXPRESSLY STATED AT SECTION 4.1 OF
THIS AGREEMENT, WARRANT, GUARANTEE, OR MAKE ANY REPRESENTATIONS REGARDING THE
USE OR THE RESULTS OF THE USE OF THE HOSTING SERVICES, LICENSED SOFTWARE, AND/OR
CUSTOMER CONTENT IN TERMS OF CORRECTNESS, ACCURACY, ACCESSIBILITY, RELIABILITY,
OR OTHERWISE. CUSTOMERS ASSUME SOLE RESPONSIBILITY FOR THEIR AND THEIR END
USERS’ USE OF THE HOSTING SERVICES, LICENSED SOFTWARE, AND/OR CUSTOMER CONTENT
TO ACHIEVE CUSTOMERS’ INTENDED RESULTS AND THE RESULTS ACTUALLY OBTAINED FROM
THE USE OF THE HOSTING SERVICES. HOST DOES NOT WARRANT THAT THE HOSTING
SERVICES, LICENSED SOFTWARE, AND/OR CUSTOMER CONTENT WILL BE UNINTERRUPTED OR
ERROR FREE NOR IS HOST LIABLE FOR THE INABILITY TO ACCESS THE INTERNET
INCLUDING, WITHOUT LIMITATION, CUSTOMERS’ OR CUSTOMERS END USERS’ USE OR
INABILITY TO

 

6

 



--------------------------------------------------------------------------------

USE THE HOSTING SERVICES, LICENSED SOFTWARE, AND/OR CUSTOMER CONTENT, ANY
CHANGES THERETO, UNAUTHORIZED ACCESS TO OR ALTERATION OF ANY CUSTOMER OR
CUSTOMER END USER TRANSMISSION OR DATA, ANY MATERIAL OR DATA SENT OR RECEIVED OR
NOT SENT OR RECEIVED OR ANY TRANSACTION OR AGREEMENT ENTERED INTO THROUGH THE
SERVICES OR USE OF THE HOSTING SERVICES, LICENSED SOFTWARE AND/OR CUSTOMER
CONTENT. THE LIMITED WARRANTY CONTAINED HEREIN, BUT NOT THE EXCLUSIONS AND
WAIVERS OF WARRANTIES CONTAINED HEREIN, SHALL TERMINATE AND BECOME NULL AND VOID
TO THE EXTENT THAT ANY BREACH OF SUCH WARRANTY ARISES FROM THIRD-PARTY PRODUCTS
OR THIRD-PARTY SOFTWARE OR OTHER ITEMS OR SERVICES PROVIDED BY ANY PERSONS OR
ENTITIES OTHER THAN HOST. CUSTOMERS FURTHER UNDERSTAND AND AGREE THAT CUSTOMERS
AND CUSTOMER END USERS SHALL LOOK SOLELY TO THE MANUFACTURER OF ANY THIRD-PARTY
PRODUCTS OR THIRD-PARTY SOFTWARE PURCHASED OR USED BY CUSTOMERS AND CUSTOMER END
USERS IN CONJUNCTION WITH THE HOSTING SERVICES AND/OR CUSTOMER CONTENT
SURROUNDING ANY CLAIM THAT SUCH THIRD-PARTY PRODUCT OR THIRD-PARTY SOFTWARE IS
DEFECTIVE OR INFRINGES ANY THIRD-PARTY INTELLECTUAL PROPERTY RIGHT.

4.3       Customer Warranties. Each Customer represents and warrants to Host
that: (i) such Customer has the power and authority to enter into and perform
its obligations under this Agreement; (ii) Customer Content (for avoidance
doubt, Customer Content does not include any Licensed Software, Licensed
Business Processes, Licensed Marks, Licensed Works, nor the Licensed Trade
Secrets) does not and shall not contain any content, materials, data, work,
trade or service mark, trade name, link, advertising or services that actually
or potentially violate any applicable law or regulation or infringe or
misappropriate any proprietary, intellectual property, contract, moral, tort or
privacy rights of any third-party; and (iii) such Customer owns the Customer
Content and all proprietary or intellectual property rights therein or has
express written authorization from the owner, to copy, host, display, configure,
and perform (directly or indirectly), set configuration parameters of, transfer
from one medium or server to another, and transmit on and via the Host Platform
and Host Server the Customer Content. Further, each Customer agrees that such
Customer and End Users shall be solely responsible for any and all acts and
omissions that occur under any account or password issued to such Customer
and/or End Users, agents, contractors or employees in connection with the
Hosting Services, including any unacceptable use of the Customer Content or
Hosting Services, which includes, without limitation: (1) disseminating or
transmitting unsolicited messages, chain letters or unsolicited commercial
email; (2) disseminating or transmitting any material that, to a reasonable
person may be abusive, obscene, pornographic, defamatory, harassing, grossly
offensive, vulgar, threatening or malicious; (3) disseminating or transmitting
files, graphics, software or other material, data or work that actually or
potentially infringes the copyright, trademark, patent, trade secret or other
intellectual property right of any person (for avoidance doubt, not including
any Licensed Software, Licensed Business Processes, Licensed Marks, Licensed
Works, nor Licensed Trade Secrets); (4) creating a false identity or otherwise
attempting to mislead any person as to the identity, source or origin of any
communication; (5) exporting, re-exporting or permitting downloading of any
message or content in violation of any export or import law, regulation or
restriction of the United States and its agencies or authorities, or without all

 

7

 



--------------------------------------------------------------------------------

required approvals, licenses and/or exemptions; (6) interfering, disrupting or
attempting to gain unauthorized access to any computer system, server, network
or account for which Customers do not have authorization to access or at a level
exceeding Customers’ authorization; (7) disseminating or transmitting any virus,
Trojan horse or other malicious, harmful or disabling data, work, code or
program; or (8) engaging in any other activity deemed by Host to be in conflict
with the spirit or intent of this Agreement or any Host policy provided to
Customers.

4.4       Host’s Indemnification. Host agrees to indemnify, jointly and
severally, defend, and hold harmless Customer, its directors, officers,
employees and agents, and defend any action brought against same with respect to
any claim, demand, cause of action, debt or liability, including reasonable
attorneys’ fees, to the extent that such action is based upon, arises out of, or
is related to a claim that: (i) if true, would constitute Host’s breach of its
representations, warranties, or agreements hereunder; (ii) arises out of the
negligence or willful misconduct of Host; or (iii) an unauthorized use of the
Customer Content by Host, and provided that Customers furnish to Host
information reasonably available to Customers for such defense.

4.5       Customer’s Indemnification. Customers agree to indemnify, jointly and
severally, defend, and hold harmless Host, its directors, officers, employees
and agents, and defend any action brought against same with respect to any
claim, demand, cause of action, debt or liability, including reasonable
attorneys’ fees, to the extent that such action is based upon a claim that: (i)
if true, would constitute a breach of any of Customer’s representations,
warranties, or agreements hereunder; (ii) arises out of the negligence or
willful misconduct of Customer; (iii) any of the Customer Content to be provided
by Customers hereunder or other material included in the Customer Content
infringes or violates any right of third-parties, including, without limitation,
rights of publicity, rights of privacy, patents, copyrights, trademarks, trade
secrets and/or licenses (for avoidance doubt, not including any Licensed
Software, Licensed Business Processes, Licensed Marks, Licensed Works, nor
Licensed Trade Secrets); or (iv) if true, would constitute any unacceptable use
of the Hosting Services or Customer Content including, without limitation, any
statement, data or content made, transmitted, copied or republished by Customers
or any End Users and any and all claims or actions by Customers or any End Users
against Host. Customers expressly agree to indemnify, jointly and severally, and
hold Host harmless for any actions taken by Host pursuant to notification by a
third-party of infringement of the rights of a third-party by Customer related
to Customer Content where Host has notified Customer of such third party claim
and Customer fails to take reasonably sufficient action to defend Host against
such claim by such third party against Host.

5.         Exclusive Remedy and Limitation of Liability. Subject to Section
6.2(c), except for Host’s indemnification obligations set forth in Section 4.4
and subject to Section 1.2 above, Customer’s exclusive remedy and Host’s entire
liability for any breach of this Agreement shall be for Host to use all
commercially reasonable efforts to cause the Hosting Services and/or other
applicable Host services described in the SOW to comply with the foregoing
warranties. In the event Host determines, in Host’s sole discretion, that
modification of the Hosting Services and/or Host Platform or Host Server cannot
be provided within a reasonable time after notification of such nonconformity by
Customer, Customers may terminate this Agreement and Customers shall receive a
refund of the Fees paid to Host for the nonconforming Hosting Services. IN NO
EVENT SHALL HOST HAVE ANY LIABILITY TO CUSTOMERS OR CUSTOMER END USERS OR ANY
OTHER PERSON FOR ANY INDIRECT, INCIDENTAL,

 

8

 



--------------------------------------------------------------------------------

CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING LOSS OF PROFIT OR GOODWILL OR
PERSONAL INJURIES FOR ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ITS SUBJECT MATTER, WHETHER SUCH LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT,
TORT OR OTHERWISE, EVEN IF CUSTOMERS HAVE BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

6.

Term and Termination.

6.1       Term. This Agreement shall commence on the Effective Date and shall
remain in effect for one (1) year, unless earlier terminated pursuant to this
Section 6 (“Initial Term”). This Agreement shall automatically be renewed for
additional one (1) year terms (“Renewal Term”) unless earlier terminated
pursuant this Section 6 of the Agreement.

 

6.2

Termination. This Agreement may be terminated as follows:

(a)       For Convenience.The Customers, on the one hand, or Host, on the other
hand, may terminate this Agreement with or without cause upon one hundred twenty
(120) days prior written notice to the other Parties. In the event Customers
elect to terminate the Agreement under this Section 6.2 without cause, Customers
shall remit payment for all Hosting Services performed through the effective
date of termination. Host shall be entitled to retain any Customer Content until
full payment is made by Customer.

(b)       For Cause. The Customers may terminate this Agreement upon thirty (30)
days prior written notice for a material breach of this Agreement, provided that
Host fails to cure such breach within thirty (30) days of its receipt of such
notice by the non-breaching Party.

(c)       Persistent Failure of Hosting Services. Customers may terminate this
Agreement for cause as a result of persistent, non-critical failures of the
Hosting Services that are of the same or similar nature and such failures cause
a material impediment to use of the Hosting Services as contemplated by this
Agreement, regardless of whether all of such non-critical failures are cured in
each instance within the timelines set forth herein; provided, that such
persistent, non-critical failures do not include reasonably expected operational
issues which would be normally expected to occur in the provision of the Hosting
Services and which do not cause a material impediment to use of the Hosting
Services as contemplated by this Agreement.

(d)       For Insolvency. The Customers, on the one hand, or Host, on the other
hand, may immediately terminate this Agreement, without notice, in the event the
other Party is subject to a voluntary or involuntary filing of a bankruptcy
petition or similar proceeding under state law or makes any assignment for the
benefit of its creditors or is subject to the appointment of a receiver.

(e)       Limited Termination Remedy. Due to the critical nature of the Hosting
Services to Customers, with respect to a breach of this Agreement by Customers
other than the failure to pay Fees that are not the subject of a good faith
dispute by Customers, Host agrees that the sole and exclusive remedy of Host
shall be to seek specific performance or money damages.

 

9

 



--------------------------------------------------------------------------------

6.3       Rights Upon Termination.In the event this Agreement is terminated for
any reason other than a breach by Host, Customers shall pay Host for all Hosting
Services performed up to and including the date of such termination. Subject to
this Section 6, upon the termination or expiration of this Agreement, Host’s
access to the Customer Content shall immediately cease and Host shall return all
Customer Content to Customers and erase and remove all copies of all Customer
Content from any computer equipment and media in Host’s possession, custody or
control. Upon any termination or expiration of this Agreement, Customers shall
return, at the written request of Host, all documents and other materials in its
control containing Host Proprietary Information (as defined herein), except as
otherwise agreed in writing by the Parties. Customers’ rights, if any, in and to
the Licensed Software after termination of this Agreement shall be as set forth
in the IP License.

7.

Confidentiality.

7.1       Each party (a “Receiving Party”) recognizes that, in connection with
this Agreement, it will receive access to business, technical, and financial
information from the other party (the “Disclosing Party”) which the Disclosing
Party deems to be confidential, proprietary, or a trade secret.

7.2       For purposes of this Agreement, “Confidential Information” means all
such information, whether written or oral, which is designated by a Disclosing
Party as “Confidential” or which is proprietary or confidential in nature
including, without limitation, data and information about product and technical
specifications, processes, Host Materials, Customer Content, systems, business
methods, designs, conversions, procedures, formulations, business and marketing
plans, customers, contractors, and subcontractors names, expertise of employees
and consultants, know-how, ideas, inventions (whether subject to patent,
copyright, or trademark protection or not), intellectual property, computer
programs (whether in object, source, or other code), design concepts, financial
data, customer and product development plans, forecasts, strategies, analytics,
concepts, letters of intent and contracts, customer lists, and all other
information relating to, reflecting upon, or concerning the Disclosing Party.

7.3       The Receiving Party acknowledges that all Confidential Information of
the Disclosing Party is proprietary and a valuable trade secret of the
Disclosing Party, and that any disclosure or unauthorized use of Confidential
Information will cause the Disclosing Party irreparable harm and loss. The
Receiving Party agrees that neither it nor any others associated with or used by
it in the performance of this Agreement shall use the Confidential Information
of the Disclosing Party for itself or others or disclose any Confidential
Information of the Disclosing Party to others, except with those of its
employees, personnel, authorized professional advisors and agents who have a
need for such access in connection with this Agreement and who have been
notified of the confidential nature of the information and of the parties’
obligations under this Agreement, without first obtaining the prior written
consent of the Disclosing Party.

7.4       The Receiving Party shall: (a) use Confidential Information of the
Disclosing Party for the sole and limited purpose of exercising its rights and
performing its obligations hereunder; and (b) return all such Confidential
Information, including copies or other written, physical, or electronic
embodiments of, or containing, such Confidential Information (including any
studies, analyses, compilations or other materials prepared in whole or in part
based on such

 

10

 



--------------------------------------------------------------------------------

Confidential Information) to the Disclosing Party immediately upon the
termination of this Agreement.

7.5       This Agreement shall not affect the Receiving Party’s rights to use or
disclose information which it first proves, to the Disclosing Party’s reasonable
satisfaction:

(a)       is in the public domain through no wrongful act of itself prior to the
date of its disclosure to the Receiving Party;

(b)       was in the Receiving Party’s possession, on a non-confidential basis,
prior to disclosure to the Receiving Party (as evidenced by written records);
provided, that Confidential Information transferred to the Customer pursuant to
the Purchase Agreements shall be deemed to be Confidential Information of
Licensee, and shall be deemed not to have been previously known to Host and its
affiliates);

(c)       has become part of the public domain by publication or otherwise not
due to any unauthorized act or omission on the part of the Receiving Party;

(d)       was independently developed by the Receiving Party without reference
to or reliance upon the Confidential Information of the Disclosing Party (as
evidenced by written records); or

(e)       was disclosed to the Receiving Party on a non-confidential basis by a
third party having a lawful right to do so prior to disclosure of such
information to the Receiving Party by the Disclosing Party (as evidenced by
written records).

7.6       Compelled Disclosure. If a Receiving Party, or its representatives, is
compelled to disclose Confidential Information of the Disclosing Party
governmental or judicial process, the Receiving Party agrees to promptly provide
the Disclosing Party with written notice of such requirement to allow sufficient
time for the Disclosing Party to apply for judicial review of such compelled
disclosure, or an appropriate protective order to retain the confidentiality of
such information.

7.7       Equitable Remedies. The Parties acknowledge and agree that there is no
adequate remedy at law for a breach of this Section 7, that such a breach would
irreparably harm the Parties, and that the Parties shall, in the event of such a
breach, be entitled to equitable relief, including, without limitation,
injunctive relief, without the posting of any bond, in addition to any other
remedies.

8.         Audit. Host shall have the right to access and inspect Customer’s
books and records related to the use of the Hosting Services and the Customer
Content to the extent it is reasonable to verify compliance with the terms of
this Agreement. Such inspection by Host may only be conducted in a manner that
does not unreasonably interfere with Customers’ business operations and shall be
at Host’s sole cost and expense.

9.

General.

 

11

 



--------------------------------------------------------------------------------

9.1       Independent Contractors.The Parties and their respective personnel,
are and shall be independent contractors and neither Party by virtue of this
Agreement shall have any right, power or authority to act or create any
obligation, express or implied, on behalf of the other Party. Nothing in this
Agreement shall be deemed or construed to create a joint venture, partnership or
agency relationship between the Parties for any purpose.

9.2       Assignment. Neither Party may assign any of its rights, duties or
obligations under this Agreement to any person or entity, in whole or in part,
without the prior written consent of the other Party; provided:

(a)       If there is a sale or other transfer of all or substantially all of
the Acquired Assets (as defined in the IP License) of one or more Customer
entities to a single buyer, then with the prior written consent of Host, which
consent shall not be unreasonably withheld, delayed, or conditioned, Customer
may assign its rights under this Agreement to such party. Host’s withholding,
delaying or conditioning of consent shall be deemed unreasonable with respect to
any such proposed buyer who (i) executes an agreement in a form reasonably
acceptable to Host (such acceptance to be established by Host’s prior, written
approval of such form) pursuant to which it agrees to comply with and be bound
by all terms and conditions of this Agreement, and (ii) is not a competitor of
Host outside of the Territory.

(b)       If there is a sale or other transfer of all or substantially all of
the Acquired Assets of a Customer entity to an affiliate of Customer, then
without the prior written consent of Host, such Customer entity may assign its
rights under this Agreement to such affiliate.

(c)       Nothing herein shall prevent a Customer entity from conducting a
public offering and maintaining its license and other rights hereunder.

(d)       This Agreement may be assigned by Host in the event that all, or
substantially all, of the assets of Host are acquired either by sale or merger.

9.3       Waiver.No waiver of any provision hereof or of any right or remedy
hereunder shall be effective unless in writing and signed by the Party against
whom such waiver is sought to be enforced. No delay in exercising, no course of
dealing with respect to, or no partial exercise of any right or remedy hereunder
shall constitute a waiver of any other right or remedy, or future exercise
thereof.

9.4       Severability.If any provision of this Agreement shall be adjudged by
any court of competent jurisdiction to be unenforceable or invalid, that
provision shall be limited or eliminated to the minimum extent necessary so that
this Agreement shall otherwise remain in full force and effect and enforceable.

9.5       Notice.Any notice, report, approval or consent required or permitted
hereunder shall be in writing and will be deemed to have been duly given if
delivered personally or by a verifiable e-mail, facsimile, or by first-class,
registered or certified US mail, postage prepaid, or by nationally recognized
overnight courier with tracking capabilities, to the respective addresses of the
Parties set forth below:

If to Host:

 

12

 



--------------------------------------------------------------------------------

Travelzoo Inc.

590 Madison Avenue, 37th Floor

New York, New York 10022

Telephone: (212) 484-4900

Attn: [Holger Bartel, CEO]

 

With a copy to:

[______________]

[______________]

[______________]

Attn:

 

If to Customer:

[______________]

[______________]

[______________]

Attn:

 

With a copy to:

[______________]

[______________]

[______________]

Attn:

 

9.6       Amendment.No amendment, change, waiver, or discharge hereof shall be
valid unless in writing and signed by the Parties.

9.7       Choice of Law.This Agreement shall be governed by and construed in
accordance with the law of the State of New York, without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York.

9.8       Arbitration. In the event of any dispute hereunder, the Parties shall
use their reasonable efforts to resolve such dispute through discussions by
their authorized representatives. Any dispute which is not so resolved within
fifteen (15) calendar days after the start of such discussions (or such longer
period as may be mutually agreed) shall be resolved by arbitration in accordance
within the commercial arbitration rules of the American Arbitration Association
(“AAA”). The arbitration proceedings, including the rendering of an award, shall
take place in the Borough of Manhattan, New York, New York. The arbitration
panel shall consist of three persons, one chosen by each of the Parties, and the
third chosen by such two arbitrators. If the first two arbitrators are unable to
agree on the third arbitrator, the third arbitrator shall be appointed by the
AAA. If either such Party does not select an arbitrator within ten (10) days
after a request for arbitration hereunder, the arbitrator chosen by the other
shall act as the sole arbitrator. The arbitration proceedings shall be conducted
in accordance with the International Arbitration Rules of AAA. The award of such
arbitral tribunal shall be final. Judgment upon

 

13

 



--------------------------------------------------------------------------------

such award may be entered by the prevailing Party in any court having
jurisdiction. The award of the arbitral tribunal may be alternatively or
cumulatively for monetary damages. The arbitral tribunal may issue interim
awards and order any provisional measures which should be taken to preserve the
respective rights of a Party. The arbitral tribunal shall charge all costs and
expenses of the arbitration, including the fees and expenses of the arbitral
tribunal and any experts, to the non-prevailing Party; provided that if the
tribunal determines that there is not a prevailing Party, such costs and
expenses shall be allocated between the Parties as the arbitral tribunal deems
fair and reasonable taking into account the extent to which Parties’ relative
positions have prevailed.

9.9       Force Majeure. If the performance of any part of this Agreement by
either Party is prevented, hindered, delayed or otherwise made impracticable by
reason of any flood, riot, fire, judicial or governmental action, labor
disputes, act of God or any other causes beyond the control of either Party,
that Party shall be excused from such to the extent that it is prevented,
hindered or delayed by such causes.

9.10     Entire Agreement.This Agreement, together with the Schedules and
applicable SOWs, which are incorporated by reference, constitutes the complete
and exclusive statement of all mutual understandings between the Parties with
respect to the subject matter hereof, superseding all prior or contemporaneous
proposals, communications and understandings, oral or written.

9.11     Equitable Relief. The Parties agree that a material breach of this
Agreement shall adversely affect the Parties’ proprietary rights and would cause
irreparable injury to the Parties for which monetary damages may not be an
adequate remedy. Accordingly, the Parties’ shall be entitled to equitable relief
in addition to any remedies it may have hereunder at law.

9.12     Captions.Section numbers and captions are provided for convenience of
reference, do not constitute a part of this Agreement, and are not to be
considered in the interpretation of this Agreement.

9.13     No Third-Party Beneficiaries.The Parties agree and acknowledge that no
end user has or shall have any rights as a third-party beneficiary or otherwise
arising from or relating to this Agreement.

9.14     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same document.

9.15     Survival.The following provisions of this Agreement shall survive its
termination or expiration, in addition to any other provisions that, by their
content, are intended to survive the performance, termination, or cancellation
of this Agreement: Sections 2.3, 4, 5, 6.3, 7, 8 and such Subsections of this
Section 9, as are necessary to give meaning and effect to the foregoing
Sections.

[The remainder of the page intentionally left blank; signature page follows.]

 

14

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, by their duly authorized representatives, have
executed this Agreement as of the date first written above.

 

HOST:

 

TRAVELZOO INC.

 

 

By:__________________________

Name:

Title:

 

CUSTOMER:

 

[NEWCO]

 

 

By:__________________________

Name:

Title:

 

1

 



--------------------------------------------------------------------------------

Schedule A

 

Fees

 

 

 

 

2

 



--------------------------------------------------------------------------------

EXHIBIT C

 

REFERRAL AGREEMENT

 

This Referral Agreement (the “Agreement”) is entered into as of September ___,
2009, is by and among Travelzoo Inc., a Delaware corporation (including its
Affiliates, “Travelzoo”), [__________], a company organized under the laws of
Hong Kong (“NewCo HK”), and Travelzoo Japan K.K., a kabushiki kaisha organized
under the laws of Japan (“NewCo Japan” and, together with NewCo HK, and
including their Affiliates, the “Operating Companies”). Capitalized terms not
otherwise defined herein shall have the meanings given in the Purchase
Agreements (as defined below).

The parties hereto agree as follows:

 

 

 

1.

Definitions. The following definitions shall apply to this Agreement:

(a) “Advertiser” means each business entity referred by a party to the other
party hereunder.

(b) “Gross Revenue” means the gross amount of revenue received by a party in
respect of a Qualified Insertion Order, without any deductions for taxes,
overhead, commissions, etc.

(c) “Publishing Fee” means the amount to be paid to the Publishing Party by the
Referring Party for a Qualified Referral as specified in Section 3 hereof.

 

(d)

“Publishing Party” means a party which publishes a Qualified Insertion Order.

(e) “Purchase Agreements” means that certain (i) Asset Purchase Agreement
between Travelzoo (Asia Pacific) Limited, NewCo HK and Azzurro Capital Inc.
(“Azzurro”), dated as of September ____, 2009 and (ii) Asset Purchase Agreement
between Travelzoo K.K., NewCo Japan and Azzurro, dated as of September ____,
2009.

(f)  “Qualified Insertion Order” means an agreement, oral or in writing, between
a party and an Advertiser for the sale of advertising space, including, without
limitation, on the other party’s Qualifying Web Sites or in the other party’s
e-mail newsletters or other electronic media which is actually published by the
other party.

(g)  “Qualified Referral” means each Advertiser as to which at the time of the
signing of a Qualified Insertion Order the Publishing Party had no preexisting
relationship as a prospect or advertiser, either directly or indirectly.

 

(h)

“Qualifying Web Sites” means any web site other than fly.com.

(i)   “Referring Party” means a party which signs an Advertiser to a Qualified
Insertion Order.

 

--------------------------------------------------------------------------------

 

2.

Responsibilities and Rights of Parties.

(a) Subject to the terms and conditions of this Agreement, each party hereby
appoints the other party, and each party hereby accepts such appointment, as the
other party’s non-exclusive provider of referral of Advertisers. Each party may
enter into insertion orders with Advertisers which orders such party may be
prohibited from publishing (e.g., as a result of the territorial restrictions
set forth in the Purchase Agreements or the License Agreement) and the other
party, in its sole discretion, shall determine whether to publish such insertion
orders. Each party agrees to use reasonable efforts to provide such referrals in
a diligent, efficient and professional manner.

(b) This Agreement is non-exclusive. Without limiting the generality of the
foregoing, but in any event subject to the terms of the License Agreement, each
party acknowledges that nothing in this Agreement shall prevent or limit the
other party from marketing and selling advertising space or any other product or
service or from entering into insertion orders, in whole or in part, directly or
indirectly, to any prospective customers or from appointing sales and marketing
representatives, without liability to the other party hereto.

(c) Neither party shall have the authority under this Agreement to make any
commitments or agreements or incur any liabilities whatsoever on behalf of the
other party, nor shall either party be liable for any acts, omissions to act,
contracts, commitments, promises or representations made by the other party,
except as specifically authorized under this Agreement, or as authorized in
writing.

 

3.

Payment.

(a) The Publishing Party shall be entitled to a Publishing Fee calculated as (i)
20% of the Publishing Party’s advertising rates per the published rate card for
Qualified Referrals with respect to advertising space inserted in the Publishing
Party’s Qualifying Web sites or Top 20 or Newsflash e-mails or similar
publications; (ii) 50% of the Publishing Party’s advertising rates per the
published rate card for advertising space inserted in the Publishing Party’s
Destination of the Week, multi-territory package promotions or similar
promotions, and (iii) 80% of such Gross Revenue for advertisements in
SuperSearch or for advertisements that are otherwise sold under a cost-per-click
(“CPC”) agreement.

(b) The determination as to such Publishing Fee generated from Qualified
Referrals with respect to (i) and (ii) above shall be made by the Publishing
Party and with respect to (iii) above, by the Referring Party, each in good
faith. In the case of Gross Revenue reflected in interim quarterly reports, such
Publishing Fee shall be subject to adjustment upon completion of the applicable
year-end audit. If such year-end adjustments show that there has been an
overpayment or underpayment of Publishing Fees by either party, a corresponding
adjustment shall be made in the next payments of Publishing Fees due hereunder.
At the end of each calendar year quarter, each party shall deliver to the other
party a schedule showing the calculation of the

 

2

 



--------------------------------------------------------------------------------

applicable Publishing Fees determined by such party during such quarter,
containing such information as may be reasonably necessary to allow the other
party to verify the accuracy of such calculation of the related Publishing Fees

(c) Payment of Publishing Fees for each calendar quarter shall be made within 30
days of the end of such quarter. If the parties so elect, they may make
arrangements for a single payment to be made between the parties in the net
amount due hereunder in respect of any calendar quarter. Payments due under this
Agreement shall, if not paid when due, bear interest at the lower of 1.5% or the
highest rate permitted by law.

(d) Either the Operating Companies or Travelzoo may, through a recognized
independent certified public accounting firm designated by such party (subject
to execution of a reasonable non-disclosure agreement by such accounting firm),
upon reasonable notice and during normal business hours, not more than once per
calendar quarter, to inspect the books, records and other materials of the other
party relating to the Qualified Insertion Orders, Gross Revenue and Publishing
Fees referred to herein. In the event the audit reveals an underpayment of
Publishing Fees based on the records of the party so inspected hereunder, such
party will promptly pay the other party the amount of such underpayment. If the
amount of such underpayment shall exceed 5% of the amounts due in the period
subject to such review, the party making the underpayment shall reimburse the
other party for its reasonable expenses incurred in connection with such
inspection.

(e) Any dispute as to any payment matter shall be resolved pursuant to Section
14 hereof.

 

 

4.

Term and Termination.

(a) This Agreement shall commence on the Effective Date and shall remain in
effect for [one] year, unless earlier terminated pursuant to this Section 4
(“Initial Term”). This Agreement shall automatically be renewed for additional
[one] year terms (“Renewal Term”) unless earlier terminated pursuant this
Section 4.

 

(b)

This Agreement may be terminated as follows:

(i)  Any party may terminate this Agreement with or without cause upon 120 days’
prior written notice to the other parties. In the event a party elects to
terminate this Agreement without cause, the Publishing Party shall be entitled
to receive payment of Publishing Fees in respect of each Qualified Referral
which was referred prior to the date of such notice of termination, for the full
term of the applicable Qualified Insertion Order.

(ii) Any party may terminate this Agreement upon thirty (30) days’ prior written
notice for a material breach of this Agreement, provided that the breaching
party fails to cure such breach within thirty (30) days of its receipt of such
notice by the non-breaching party. Any party may terminate this Agreement in the
event the other

 

3

 



--------------------------------------------------------------------------------

party fails to timely pay the applicable Publishing Fees due and owing under
this Agreement.

(c) Upon expiration or termination of this Agreement, (i) the Operating
Companies and Travelzoo shall immediately discontinue all representations or
statements from which it might be inferred that any relationship exists between
them, (ii) the Operating Companies and Travelzoo agree not to act in any way to
damage the reputation of the other’s products or services, and (iii) each party
shall cease to promote, solicit, or procure orders for any insertion orders to
be published by the other party. A party’s publishing of Qualified Insertion
Order after termination of this Agreement shall not be construed as a renewal or
extension of this Agreement, or as a waiver of the right to terminate or of any
other matter or right and, subject to the terms of the License Agreement, each
of the parties shall have the right after the termination of this Agreement to
deal with, and solicit orders from, any and all persons and entities, including
referred Advertisers or potential referred Advertisers, who dealt with or were
referred by the Referring Party, without any liability of any kind to the
Referring Party.

 

 

5.

Confidential Information.

(a) In connection with the referral services hereunder, Travelzoo, on the one
hand, and the Operating Companies, on the other hand, may acquire from the
other, or may develop, certain Confidential Information, as defined below.

(b) Each party receiving Confidential Information hereunder (the “Recipient”)
acknowledges the economic value of the Confidential Information to the other
party (the “Disclosing Party”) , and agrees that the Recipient shall:

(i)  use the Confidential Information only for the purpose of performing or
receiving referral services hereunder;

(ii) not disclose any Confidential Information to any person, or discuss
Confidential Information with any other person, except with those of its
employees, personnel, authorized professional advisors and agents who have a
need for such access in connection with this Agreement and who have been
notified of the confidential nature of the information and of the parties’
obligations under this Agreement; and

(iii)not make or retain any copies of any of the Confidential Information
following the termination of this Agreement.

(c) "Confidential Information" means any information or data disclosed to the
Recipient by the Disclosing Party or any of its employees or representatives,
including business plans and processes, website designs, specifications, models,
source code, object code, documentation, diagrams, flow charts, marketing and
development plans, financial information, member and customer lists, and other
similar information that is proprietary to and confidential information of the
Disclosing Party, and all copies, descriptions and summaries thereof, whether
created by the Disclosing Party, the

 

4

 



--------------------------------------------------------------------------------

Recipient or any other party, and whether provided in tangible form or other
media, orally or otherwise.

(d) The confidentiality obligations of Section 5 shall not apply to any
Confidential Information which the Recipient can demonstrate:

(i)  becomes available to the public through no breach of this Agreement;

(ii) was previously known by the Recipient without any obligation to hold it in
confidence (provided, that Confidential Information transferred to the Operating
Companies or their Affiliates pursuant to the Purchase Agreements shall be
deemed to be Confidential Information of the Operating Companies and their
Affiliates, and shall be deemed not to have been previously known to Travelzoo
and its Affiliates);

(iii) is received from a third party free to disclose such information without
restriction;

(iv)is independently developed by the Recipient without the use of Confidential
Information of the Disclosing Party;

(v) is required by law or regulation to be disclosed, but only to the extent and
for the purposes of such required disclosure; or

(vi) is disclosed in response to a valid order of a court or other governmental
body, but only to the extent of and for the purposes of such order, and only if
the Recipient first notifies the Disclosing Party of the order and permits the
Disclosing Party to seek an appropriate protective order.

(e) The restrictions of this Section shall not be deemed to affect of limit the
rights granted to the Operating Companies under the License Agreement, dated as
of this date, among Travelzoo, the Operating Companies and Azzurro Capital Inc.

6.        Amendment. This Agreement may be amended, modified, or supplemented
only by a writing signed by Travelzoo and the Operating Companies.

7.        Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be delivered by
hand, by facsimile, or by first-class mail, postage prepaid, bearing the address
set forth below, or such other address as the parties shall have furnished to
each other in writing:

If to the Operating Companies:

 

_____________________

_____________________

_____________________

Telephone:

Fax:

Attention:

 

5

 



--------------------------------------------------------------------------------

 

With a copy to:

 

Daniel J. Godar

Armstrong Teasdale LLP

One Metropolitan Square

211 North Broadway

St. Louis, Missouri 63102

Telephone: (314) 342-8003

Fax: (314) 612-2249

 

If to Travelzoo:

 

Travelzoo Inc.

590 Madison Avenue, 37th Floor

New York, New York 10022

Attention: Holger Bartel, CEO

Telephone: (212) 484-4900

 

With a copy to:

 

Bryan Cave LLP

One Metropolitan Square

211 North Broadway, Suite 3600

St. Louis, Missouri 63102

Telephone: (314) 259-2000

Fax: (314) 259-2020

Attention: Denis P. McCusker

 

8.        Waivers. No delay or omission to exercise any right, power or remedy
accruing to Travelzoo or The Operating Companies upon any breach or default by
the other shall impair any such right, power or remedy of Travelzoo or The
Operating Companies, nor shall it be construed to be a waiver of any such breach
or default, or any acquiescence therein, or of or in any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of Travelzoo or The Operating Companies of any breach or
default under this Agreement, or any waiver on the part of Travelzoo or The
Operating Companies of any provisions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in writing. All
remedies, either under this Agreement, or by law or otherwise afforded to
Travelzoo or The Operating Companies, shall be cumulative and without prejudice
to any other rights or remedies at law or in equity.

9.  Relationship of the Parties. Travelzoo and The Operating Companies shall for
all purposes be considered independent contractors with respect to each other,
and neither

 

6

 



--------------------------------------------------------------------------------

shall be considered an employee, employer, agent, principal, partner or joint
venturer of the other.

10.Successors and Assigns; Assignment Neither the Operating Companies, on the
one hand, nor Travelzoo, on the other hand, may assign any of its rights, duties
or obligations under this Agreement to any person or entity, in whole or in
part, without the prior written consent of the other party. Subject to the
foregoing, this Agreement and the various rights and obligations arising
hereunder shall inure to the benefit of and be binding upon Travelzoo, The
Operating Companies and their respective successors and permitted assigns.

 

7

 



--------------------------------------------------------------------------------

11.Counterparts. This Agreement may be simultaneously executed in multiple
counterparts, and in separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

12.Entire Agreement. This Agreement constitutes the entire understanding and
agreement between Travelzoo and the Operating Companies with regard to the
subject matter hereof and supersedes all prior agreements and understandings
between Travelzoo and the Operating Companies (both oral and written) with
respect to the subject matter hereof.

13.Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York applicable to contracts to be
carried out wholly within such state, without reference to its choice of law
rules.

14.Arbitration. In the event of any dispute hereunder, the parties shall use
their reasonable efforts to resolve such dispute through discussions by their
authorized representatives. Any dispute which is not so resolved within 15
calendar days after the start of such discussions (or such longer period as may
be mutually agreed) shall be resolved by arbitration in accordance within the
commercial arbitration rules of the American Arbitration Association (“AAA”).
The arbitration proceedings, including the rendering of an award, shall take
place in the Borough of Manhattan, New York, New York. The arbitration panel
shall consist of three persons, one chosen by each of the Operating Companies
and Travelzoo, and the third chosen by such two arbitrators. If the first two
arbitrators are unable to agree on the third arbitrator, the third arbitrator
shall be appointed by the AAA. If either such party does not select an
arbitrator within 10 days after a request for arbitration hereunder, the
arbitrator chosen by the other shall act as the sole arbitrator. The arbitration
proceedings shall be conducted in accordance with the International Arbitration
Rules of AAA. The award of such arbitral tribunal shall be final. Judgment upon
such award may be entered by the prevailing party in any court having
jurisdiction. The award of the arbitral tribunal may be alternatively or
cumulatively for monetary damages. The arbitral tribunal may issue interim
awards and order any provisional measures which should be taken to preserve the
respective rights of a party. The arbitral tribunal shall charge all costs and
expenses of the arbitration, including the fees and expenses of the arbitral
tribunal and any experts, to the non-prevailing party; provided that if the
tribunal determines that there is not a prevailing party, such costs and
expenses shall be allocated between the parties as the arbitral tribunal deems
fair and reasonable taking into account the extent to which parties’ relative
positions have prevailed.

15.Entire Agreement; Amendments. This Agreement, together with the Exhibit
hereto, constitutes the complete and exclusive statement of all mutual
understandings between the parties with respect to the subject matter hereof,
superseding all prior or contemporaneous proposals, communications and
understandings, oral or written. No amendment, change, waiver, or discharge
hereof shall be valid unless in writing and signed by the parties.

 

8

 

IMS_FOOTERDIVEND



--------------------------------------------------------------------------------





16.Payment of Fees and Expenses. Each party shall bear its own expenses in
connection with this Agreement and the transactions contemplated herein.

[the remainder of this page intentionally blank]

 

9

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, by their duly authorized representatives, have
executed this Agreement as of the date first written above.

 

TRAVELZOO INC.

 

 

By: ______________________

Name: ___________________

Title: _____________________

 

[NewCo Japan]

 

 

By: ______________________

Name: ___________________

Title: _____________________

 

[NewCo HK]

 

 

By: ______________________

Name: ___________________

Title: _____________________

 

 

10

--------------------------------------------------------------------------------

 



EXHIBIT D

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”), dated as of _______________, 2009, is
between TRAVELZOO INC., a Delaware corporation (“Travelzoo”), and RALPH BARTEL
(the “Stockholder).

Background

(a)      Contemporaneously with the execution of this Agreement, Travelzoo K.K.,
a Japanese corporation and wholly-owned subsidiary of Travelzoo (“Travelzoo
Japan”), and Travelzoo (Asia Pacific) Limited, a Hong Kong corporation and
wholly-owned subsidiary of Travelzoo (“Travelzoo HK”), are entering into
separate Asset Purchase Agreements (the “Purchase Agreements”) with companies
(the “Azzurro Companies”) wholly-owned by Azzurro Capital Inc., a Cayman Islands
corporation (“Azzurro”) which is controlled by the Stockholder, pursuant to
which the Azzurro Companies are purchasing the assets and businesses previously
owned and operated by Travelzoo Japan and Travelzoo HK (the “Asia Pacific
Business”).

(b)     The Stockholder is the founder of Travelzoo, a stockholder of Travelzoo
and a member of the Board of Directors of Travelzoo. The Stockholder has not
participated in deliberations of the Board of Directors relating to the Purchase
Agreements, and the Board of Directors of Travelzoo has established a committee
consisting of the independent directors which has reviewed, approved and
recommended the Purchase Agreements and related agreements which Travelzoo and
its subsidiaries will enter into with Azzurro and the Azzurro Companies.

(c)      To avoid any future conflicts of interest relating to the dealings
between Travelzoo and Azzurro and their affiliates, the parties are entering
into the Agreement to set forth certain restrictions on the Stockholder in
respect of the voting of his shares in Travelzoo and in respect of his
participation in actions by the Board of Directors of Travelzoo relating to such
dealings.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

1.        Voting. The Stockholder agrees to vote (or cause to be voted) any
shares or common stock or other securities of Travelzoo over which he has voting
control, with respect to any proposal relating to the Asia Pacific Business or
Azzuro or the Azzurro Companies, in the same manner and in the same proportion
(for, against, withheld, and/or abstain without giving effect to any broker
non-votes) that all other securities of the same class are voted at any meeting
of the stockholders of Travelzoo, or in any action by written consent in lieu of
a meeting.

2.        Board Deliberations. As a member of the Board of Directors of
Travelzoo, shall abstain from all deliberations and decisions of the Board of
Directors of Travelzoo with respect to any matters relating to any dealings,
agreements or arrangements

 

VOTING AGREEMENT

 



--------------------------------------------------------------------------------

between Travelzoo or any of its affiliates and Azzurro or any of its affiliates,
including with respect to the exercise of the Option referred to in the Purchase
Agreements, except to the extent his vote shall be required to constitute a
quorum or otherwise to permit the Board of Directors to take action, in which
case he shall vote with the majority of the other members of the Board of
Directors (or shall abstain in case of a tie among the votes of the other
directors).

3.        Term. The term of this Agreement shall commence on the Closing Date
(as defined in the Purchase Agreements) and shall remain in full force and
effect until the Stockholder’s direct or indirect ownership interest in
Travelzoo or its successors is less than 10%, or his direct and indirect
ownership in the Azzurro Companies or their successors is less than 10%;
provided, that Travelzoo may, by written notice to the Investor, extend the
period during which such obligations shall remain in effect if the Board of
Directors of Travelzoo shall reasonably determine, based on the advice of its
independent accountants, that such extension is required in order to avoid
adverse accounting results for Travelzoo, such extension to remain in effect
only for so long as such circumstances continue to apply.

 

4.

Miscellaneous.

(a)       Amendments, Waivers, Etc. This Agreement may not be amended or
otherwise modified, except by a written document executed by the parties hereto.

(b)       Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any such provision is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision in such jurisdiction, and this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.

(c)       Governing Law; Venue. This Agreement shall governed by and be
construed in accordance with the substantive laws of the State of New York
applicable to contracts executed and performed entirely within the state,
without reference to its choice of law rules

[Signature Page Follows]

 

2

 



--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Voting
Agreement to be duly executed as of the day and year first above written.

 

 

 

TRAVELZOO INC.

 

 

By:____________________________

Name: Wayne Lee

Title: Chief Financial Officer

 

 

 

_______________________________

Ralph Bartel

 

 

 

 

 

VOTING AGREEMENT

--------------------------------------------------------------------------------

 



EXHIBIT E

 

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (the “Agreement”) entered into as of
__________ ___, 2009, is by and among Travelzoo Inc., a Delaware corporation
(“Travelzoo”), [__________], a company organized under the laws of Hong Kong
(“NewCo HK”), and [__________], a Japanese [yugen kaisha] (“NewCo Japan” and,
together with NewCo HK, the “Buyers”). Capitalized terms not otherwise defined
herein shall have the meanings given in the Purchase Agreements (as defined
below).

BACKGROUND

(a)       Contemporaneously with the execution of this Agreement, Travelzoo
K.K., a Japanese corporation and wholly-owned subsidiary of Travelzoo
(“Travelzoo Japan”), entered into an Asset Purchase Agreement with NewCo Japan,
pursuant to which NewCo Japan is purchasing substantially all of the assets of
Travelzoo Japan (the “Japan Purchase Agreement”).

(b)       Contemporaneously with the execution of this Agreement, Travelzoo
(Asia Pacific) Limited, a Hong Kong corporation and wholly-owned subsidiary of
Travelzoo (“Travelzoo HK” and, together with Travelzoo Japan, the “Sellers”),
entered into an Asset Purchase Agreement with NewCo HK, pursuant to which NewCo
HK is purchasing substantially all of the assets of Travelzoo HK (the “HK
Purchase Agreement” and, together with the Japan Purchase Agreement, the
“Purchase Agreements”).

(c)       Prior to and continuing through the Closing Date referred to in each
Purchase Agreement, Travelzoo has provided certain services, including, but not
limited to, tax, treasury, banking, accounting, human resources, office and
information technology systems and infrastructure services, to Sellers.

(d)       Pursuant to a separate Hosting Agreement, Travelzoo has agreed to
provide certain ongoing services to the Buyers following the Closing under each
Purchase Agreement.

(d)       Buyers have requested that, in addition to such ongoing services,
Travelzoo (or its affiliates), upon Buyers’ option, provide Buyers with certain
such transition services for the period following such Closing, and Travelzoo is
willing to provide such services, on the terms and conditions contained in this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and intending to be legally bound hereby, the parties hereto agree as
follows:

1.        Transition Services; Limitations.

(a)       Subject to the terms and provisions of this Agreement, at Buyers’
option, Travelzoo shall (or shall cause its affiliates to) provide to Buyers any
or all of the services described on Schedule 1 attached hereto (the “Transition
Services”). At any

 

--------------------------------------------------------------------------------

time during the term of this Agreement, the parties agree to, upon the request
of either party, negotiate in good faith to add or modify, as the case may be,
the services listed on Schedule 1. Buyers may, without penalty, determine not to
exercise their option described in this Section 1(a) with respect to any or all
of the Transition Services.

(b)       In providing the Transition Services, Travelzoo, as deemed necessary
or appropriate in its reasonable discretion, may (i) use its own personnel or
(ii) employ the services of third parties to the extent such third party
services are routinely utilized to provide similar services to Travelzoo’s own
businesses or are reasonably necessary for the efficient performance of any
Transition Service.

(c)       Travelzoo and each Buyer shall designate a representative to act as
its primary contact person with respect to the provision of each category of the
Transition Services (each such person being a “Responsible Person”). The
expected Responsible Persons are set forth below the description of each
Transition Service on Schedule 1.

2.        Term of Agreement/Transition Services. The obligation of Travelzoo to
provide each Transition Service to each Buyer will commence on the date Buyer
specifies upon exercise of its option described in Section 1(a) above and will
terminate on the date on which such Buyer, on at least 30 days’ advance written
notice to Travelzoo, elects to terminates such Transition Service.
Notwithstanding the foregoing, Travelzoo or either Buyer may, by giving written
notice, terminate this Agreement with respect to such Buyer if the other party
is in material breach of its obligations hereunder and has failed to cure said
breach within thirty (30) days after receipt of notice of such breach. Buyers
shall use their reasonable commercial efforts to transition and terminate the
Transition Services as soon as practicable after the applicable Closing Date.
Travelzoo shall use its reasonable commercial efforts to assist Buyer in the
transition and termination of the Transition Services as soon as practicable
after the Closing Date; provided, however, this Agreement shall automatically
terminate three years from the date hereof.

3.        Fees and Expenses.

(a)       In the event Buyers elect to receive any Transition Services
hereunder, the parties agree to negotiate in good faith the fees to be paid by
Buyers in exchange for such Transition Services.

(b)       Each Buyer agrees to reimburse Travelzoo for its direct expenses in
providing the Transition Services to such Buyer hereunder, together with
additional amounts representing a reasonable allocation of overhead expenses.
Such amounts shall be billed to each Buyer on a monthly basis, and each invoice
shall be paid within 30 days after receipt by a Buyer. Amounts shall be billed
and paid in US dollars, provided that, at Travelzoo’s option, it may bill, and
require payment, of specified costs in other currencies reflecting the
currencies in which such costs were incurred. All payments shall be made to
Travelzoo without deduction or withholding for any present and future taxes
imposed by any taxing authority

 

--------------------------------------------------------------------------------

4.        Cooperation

(a)       The parties will use good faith efforts to cooperate with each other
in all matters relating to the provision and receipt of Transition Services.

(b)       Each Buyer agrees to grant Travelzoo and its personnel access to
sites, systems and information as necessary for Travelzoo to perform its
obligations hereunder.

5.        Confidentiality

(a)       In connection with the Transition Services, Travelzoo, on the one
hand, and Buyers, on the other hand, may acquire from the other, or may develop,
certain Confidential Information, as defined below.

(b)       Each party receiving Confidential Information hereunder (the
“Recipient”) acknowledges the economic value of the Confidential Information to
the Disclosing Party, and agrees that the Recipient shall:

(i)        use the Confidential Information only for the purpose of performing
or receiving Transition Services hereunder;

(ii)       not disclose any Confidential Information to any person, or discuss
Confidential Information with any other person, except with those of its
employees who have been specifically authorized by the Disclosing Party for such
purpose and Recipient’s authorized professional advisors and agents who are
bound by similar obligations of confidentiality; and

(iii)       not make or retain any copies of any of the Confidential Information
following the termination of this Agreement.

(c)       "Confidential Information" means any information or data disclosed to
the Recipient by the Disclosing Party or any of its employees or
representatives, including business plans and processes, website designs,
specifications, models, source code, object code, documentation, diagrams, flow
charts, marketing and development plans, financial information, member and
customer lists, and other similar information that is proprietary to and
confidential information of the Disclosing Party, and all copies, descriptions
and summaries thereof, whether created by the Disclosing Party, the Recipient or
any other party, and whether provided in tangible form or other media, orally or
otherwise.

(d)       The confidentiality obligations of Section shall not apply to any
Confidential Information which the Recipient can demonstrate:

(i)        becomes available to the public through no breach of this Agreement;

 

--------------------------------------------------------------------------------

(ii)       was previously known by the Recipient without any obligation to hold
it in confidence;

(iii)       is received from a third party free to disclose such information
without restriction;

(iv)      is independently developed by the Recipient without the use of
Confidential Information of the Disclosing Party;

(v)       is required by law or regulation to be disclosed, but only to the
extent and for the purposes of such required disclosure; or

(vi)       is disclosed in response to a valid order of a court or other
governmental body, but only to the extent of and for the purposes of such order,
and only if the Recipient first notifies the Disclosing Party of the order and
permits the Disclosing Party to seek an appropriate protective order.

(e)       The restrictions of this Section shall not be deemed to affect or
limit the rights granted to the Buyers under the License Agreement, dated as of
this date, among Travelzoo, Azzurro and the Buyers.

(f)        Each party shall restrict access to Confidential Information to only
those of its personnel or third parties referred above who have a need for such
access in connection with the Transition Services and who have been notified of
the confidential nature of the information and of the parties’ obligations under
this Agreement.

6.        Compliance with Laws and Regulations. Travelzoo shall perform or
provide the Transition Services in accordance with all applicable laws. Buyers
and Travelzoo reserve the right to take all actions, including termination of
this Agreement in respect of any particular Transition Service, upon as much
notice to the other party as is reasonably practicable, without penalty or
liability, that is reasonably believed to be necessary to ensure compliance with
applicable laws.

7.        Limitations on Liability.

(a)       The liability of Travelzoo to a Buyer for any loss or damage arising
in connection with providing the Transition Services hereunder shall in the
aggregate not exceed the total amount paid by such Buyer pursuant to this
Agreement. In no event shall Travelzoo or Buyers be liable to the other party
for indirect, special, consequential (including without limitation business
interruption) or incidental damages, including without limitation loss of
profits or damage to or loss of use of any property.

(b)       Except as expressly set forth in this Agreement or in any other
agreement between the parties modifying or supplementing this Agreement,
Travelzoo makes no representation or warranty whatsoever, express or implied,
including, but not limited to, any representation or warranty as to
merchantability or fitness for a particular purpose, arising out of this
Agreement or the Transition Services provided under this Agreement.

 

--------------------------------------------------------------------------------

8.        Indemnity. Buyers shall indemnify Travelzoo and each of its affiliates
against all losses attributable to any third party claims arising from or
relating to the provision of the Transition Services, except to the extent that
such losses arise from the willful misconduct or negligence of Travelzoo,
Sellers or any of their affiliates, employees or subcontractors.

9.        Amendment. This Agreement may be amended, modified, or supplemented
only by a writing signed by Travelzoo and Buyers.

10.      Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be delivered by
hand, by facsimile, or by first-class mail, postage prepaid, bearing the address
set forth below, or such other address as the parties shall have furnished to
each other in writing:

If to NewCo HK:

 

_____________________

_____________________

_____________________

Telephone:

Fax:

Attention:

 

If to NewCo Japan

_____________________

_____________________

_____________________

Telephone:

Fax:

Attention:

 

With a copy to:

 

Daniel J. Godar

Armstrong Teasdale LLP

One Metropolitan Square

211 North Broadway

St. Louis, Missouri 63102

Telephone: (314) 342-8003

Fax: (314) 612-2249

 

If to Travelzoo:

 

Travelzoo Inc.

590 Madison Avenue, 37th Floor

New York, New York 10022

 

--------------------------------------------------------------------------------

Attention: Holger Bartel, CEO

Telephone: (212) 484-4900

 

With a copy to:

 

Bryan Cave LLP

One Metropolitan Square

211 North Broadway, Suite 3600

St. Louis, Missouri 63102

Telephone: (314) 259-2000

Fax: (314) 259-2020

Attention: Denis P. McCusker

 

11.      Waivers. No delay or omission to exercise any right, power or remedy
accruing to Travelzoo or Buyers upon any breach or default by the other shall
impair any such right, power or remedy of Travelzoo or Buyers, nor shall it be
construed to be a waiver of any such breach or default, or any acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of Travelzoo or Buyers
of any breach or default under this Agreement, or any waiver on the part of
Travelzoo or Buyers of any provisions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in writing. All
remedies, either under this Agreement, or by law or otherwise afforded to
Travelzoo or Buyers, shall be cumulative and without prejudice to any other
rights or remedies at law or in equity.

12.      Relationship of the Parties. Travelzoo and Buyers shall for all
purposes be considered independent contractors with respect to each other, and
neither shall be considered an employee, employer, agent, principal, partner or
joint venturer of the other.

13.      Successors and Assigns; Assignment. This Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon Travelzoo, Buyers and their respective successors and permitted
assigns.

14.      Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York applicable to contracts to be
carried out wholly within such state, without reference to its choice of law
rules.

15.      Counterparts. This Agreement may be simultaneously executed in multiple
counterparts, and in separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

16.      Entire Agreement. This Agreement constitutes the entire understanding
and agreement between Travelzoo and Buyers with regard to the subject matter
hereof and

 

--------------------------------------------------------------------------------

supersedes all prior agreements and understandings between Travelzoo and Buyers
(both oral and written) with respect to the subject matter hereof.

17.      No Third Party Beneficiaries. This Agreement is solely for the benefit
of the parties hereto and, to the extent provided herein, their respective
affiliates, and no provision of this Agreement shall be deemed to confer upon
any other third parties any remedy, claim, liability, reimbursement, cause of
action or other right.

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

[NewCo Japan]

 

 

 

By:

_____________________

 

 

Name:

_____________________

 

Title:

_____________________

 

[NewCo Hong Kong]

 

 

By:

_____________________

 

Name:

_____________________

 

Title:

_____________________

 

Travelzoo Inc.

 

 

By:

_____________________

 

Name:

_____________________

 

Title:

_____________________

 

 

--------------------------------------------------------------------------------

Schedule 1

Transition Services and Responsible Person

NewCo HK

Description of Transition Service

Responsible Person

Consulting services

Holger Bartel; Wayne Lee

Employee training services

Travelzoo (Europe) Ltd

Provide professional enterprise-level quality maintenance, desktop support, and
other related services for local workstations, office servers and printers in
Asia Pacific;

 

 

 

 

NewCo Japan

Description of Transition Service

Responsible Person

Consulting services

Holger Bartel; Wayne Lee

Employee training services

Travelzoo (Europe) Ltd

Provide professional enterprise-level quality maintenance, desktop support, and
other related services for local workstations, office servers and printers in
Asia Pacific

 

 

 

 

 

 